Exhibit 10.1

EXECUTION VERSION

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

June 28, 2013,

among

BOOKS-A-MILLION, INC.,

as the Lead Borrower

THE OTHER BORROWERS PARTY HERETO,

THE GUARANTORS PARTY HERETO FROM TIME TO TIME,

THE LENDERS PARTY HERETO,

and

BANK OF AMERICA, N.A.,

as Administrative Agent

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Syndication Agent

REGIONS BANK,

as Documentation Agent

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Sole Lead Arranger and Sole Bookrunner

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I GENERAL CONDITIONS

     1   

SECTION 1.01

 

Definitions

     1   

SECTION 1.02

 

Terms Generally

     43   

SECTION 1.03

 

Accounting Terms

     44   

SECTION 1.04

 

Rounding

     45   

SECTION 1.05

 

Times of Day

     45   

SECTION 1.06

 

Letter of Credit Amounts

     45   

SECTION 1.07

 

Certifications

     45   

ARTICLE II AMOUNT AND TERMS OF CREDIT

     46   

SECTION 2.01

 

Commitment of the Lenders

     46   

SECTION 2.02

 

Increase in Total Commitments

     46   

SECTION 2.03

 

Reserves

     48   

SECTION 2.04

 

Revolving Credit Loans

     49   

SECTION 2.05

 

Overadvances

     51   

SECTION 2.06

 

Swingline Loans

     52   

SECTION 2.07

 

Evidence of Debt; Notes

     53   

SECTION 2.08

 

Interest on Loans

     54   

SECTION 2.09

 

Alternate Rate of Interest for Revolving Credit Loans

     55   

SECTION 2.10

 

Change in Legality

     55   

SECTION 2.11

 

Letters of Credit

     56   

SECTION 2.12

 

Increased Costs

     61   

SECTION 2.13

 

Termination or Reduction of Commitments

     63   

SECTION 2.14

 

Optional Prepayment of Revolving Credit Loans; Reimbursement of Lenders

     63   

SECTION 2.15

 

Mandatory Prepayment; Cash Collateral

     65   

SECTION 2.16

 

Credit Card Arrangements; Cash Management

     66   

SECTION 2.17

 

Fees

     68   

SECTION 2.18

 

Maintenance of Loan Account; Statements of Account

     69   

SECTION 2.19

 

Payments

     70   

SECTION 2.20

 

Settlement Amongst Lenders

     72   

SECTION 2.21

 

Taxes

     73   

SECTION 2.22

 

Mitigation Obligations; Replacement of Lenders

     77   



--------------------------------------------------------------------------------

SECTION 2.23

 

Cash Collateral

     78   

SECTION 2.24

 

Defaulting Lenders

     79   

SECTION 2.25

 

Designation of Lead Borrower as Borrowers’ Agent

     82   

ARTICLE III REPRESENTATIONS AND WARRANTIES

     82   

SECTION 3.01

 

Existence, Qualification and Power; Compliance with Laws

     82   

SECTION 3.02

 

Authorization; No Contravention

     83   

SECTION 3.03

 

Governmental Authorization; Other Consents

     83   

SECTION 3.04

 

Enforceability

     84   

SECTION 3.05

 

Financial Statements; No Material Adverse Effect

     84   

SECTION 3.06

 

Litigation

     84   

SECTION 3.07

 

No Default

     84   

SECTION 3.08

 

Ownership of Property; Liens

     85   

SECTION 3.09

 

Environmental Compliance

     85   

SECTION 3.10

 

Taxes

     86   

SECTION 3.11

 

ERISA; Plan Compliance

     87   

SECTION 3.12

 

Subsidiaries; Equity Interests; Investments

     87   

SECTION 3.13

 

Use of Proceeds; Margin Regulations; Investment Company Act

     88   

SECTION 3.14

 

Disclosure

     88   

SECTION 3.15

 

Intellectual Property; Licenses, Etc

     88   

SECTION 3.16

 

Solvency

     89   

SECTION 3.17

 

No Casualty, Etc

     89   

SECTION 3.18

 

Insurance

     89   

SECTION 3.19

 

Compliance with Laws and Agreements

     89   

SECTION 3.20

 

Labor Matters

     90   

SECTION 3.21

 

Security Documents

     90   

ARTICLE IV CONDITIONS

     90   

SECTION 4.01

 

Conditions to Effectiveness of Credit Agreement

     90   

SECTION 4.02

 

Conditions Precedent to Each Credit Extension

     93   

ARTICLE V AFFIRMATIVE COVENANTS

     93   

SECTION 5.01

 

Financial Statements

     94   

SECTION 5.02

 

Certificates; Other Information

     96   

SECTION 5.03

 

Notices

     98   



--------------------------------------------------------------------------------

SECTION 5.04

 

Payment of Taxes, Etc

     99   

SECTION 5.05

 

Preservation of Existence, Etc

     100   

SECTION 5.06

 

Maintenance of Properties

     100   

SECTION 5.07

 

Maintenance of Insurance

     100   

SECTION 5.08

 

Compliance with Laws and Material Contracts

     101   

SECTION 5.09

 

Books and Records

     101   

SECTION 5.10

 

Inspection Rights

     101   

SECTION 5.11

 

Covenant to Become a Loan Party, Give Security and Grant License

     103   

SECTION 5.12

 

Compliance with Environmental Laws

     104   

SECTION 5.13

 

Further Assurances

     104   

SECTION 5.14

 

Information Regarding Loan Parties and Collateral

     105   

SECTION 5.15

 

Physical Inventories

     105   

SECTION 5.16

 

Use of Proceeds of Credit Extensions

     105   

SECTION 5.17

 

Pension Plans

     105   

SECTION 5.18

 

Lien Searches

     106   

SECTION 5.19

 

Designation as Senior Indebtedness

     106   

SECTION 5.20

 

Lease Obligations

     106   

ARTICLE VI NEGATIVE COVENANTS

     106   

SECTION 6.01

 

Liens

     106   

SECTION 6.02

 

Investments

     109   

SECTION 6.03

 

Indebtedness

     110   

SECTION 6.04

 

Fundamental Changes

     111   

SECTION 6.05

 

Dispositions

     112   

SECTION 6.06

 

Restricted Payments

     114   

SECTION 6.07

 

Change in Nature of Business

     114   

SECTION 6.08

 

Transactions with Affiliates

     115   

SECTION 6.09

 

Burdensome Agreements

     115   

SECTION 6.10

 

Accounting Changes

     116   

SECTION 6.11

 

Prepayments, Etc., of Indebtedness

     116   

SECTION 6.12

 

Amendment of Material Documents

     117   

SECTION 6.13

 

Use of Proceeds

     117   

SECTION 6.14

 

Designation of Other Senior Debt

     117   

SECTION 6.15

 

Minimum Consolidated Fixed Charge Coverage Ratio

     117   



--------------------------------------------------------------------------------

ARTICLE VII EVENTS OF DEFAULT

     118   

SECTION 7.01

 

Events of Default

     118   

SECTION 7.02

 

Remedies Upon Event of Default

     121   

SECTION 7.03

 

Application of Proceeds

     121   

ARTICLE VIII THE ADMINISTRATIVE AGENT

     122   

SECTION 8.01

 

Appointment and Authority

     122   

SECTION 8.02

 

Rights as a Lender

     123   

SECTION 8.03

 

Exculpatory Provisions

     123   

SECTION 8.04

 

Reliance by Administrative Agent

     124   

SECTION 8.05

 

Delegation of Duties

     125   

SECTION 8.06

 

Resignation of Administrative Agent

     125   

SECTION 8.07

 

Non-Reliance on Administrative Agent and Other Lenders

     126   

SECTION 8.08

 

No Other Duties, Etc

     126   

SECTION 8.09

 

Administrative Agent May File Proofs of Claim

     127   

SECTION 8.10

 

Collateral and Guaranty Matters

     127   

SECTION 8.11

 

Loan Documents

     128   

SECTION 8.12

 

Other Liabilities

     128   

ARTICLE IX MISCELLANEOUS

     129   

SECTION 9.01

 

Amendments, Etc

     129   

SECTION 9.02

 

Notices; Effectiveness; Electronic Communications

     131   

SECTION 9.03

 

No Waiver; Cumulative Remedies

     133   

SECTION 9.04

 

Expenses; Indemnity; Damage Waiver

     133   

SECTION 9.05

 

Payments Set Aside

     134   

SECTION 9.06

 

Successors and Assigns

     136   

SECTION 9.07

 

Confidentiality

     141   

SECTION 9.08

 

Setoff; Sharing of Excess Payments

     142   

SECTION 9.09

 

Interest Rate Limitation

     143   

SECTION 9.10

 

Counterparts

     144   

SECTION 9.11

 

Integration

     144   

SECTION 9.12

 

Severability

     144   

SECTION 9.13

 

GOVERNING LAW; JURISDICTION; ETC

     144   

SECTION 9.14

 

WAIVER OF RIGHT TO TRIAL BY JURY

     145   



--------------------------------------------------------------------------------

SECTION 9.15

 

Agency for Perfection

     146   

SECTION 9.16

 

USA PATRIOT ACT, ETC

     146   

SECTION 9.17

 

No Advisory or Fiduciary Responsibility

     146   

SECTION 9.18

 

Survival

     147   

SECTION 9.19

 

Press Releases and Related Matters

     147   

SECTION 9.20

 

Electronic Execution of Assignments and Certain Other Documents

     147   

SECTION 9.21

 

ENTIRE AGREEMENT

     147   

SECTION 9.22

 

Judgment Currency

     148   

SECTION 9.23

 

Joint and Several Liability; Waivers

     148   

SECTION 9.24

 

Amendment and Restatement of Existing Credit Agreement

     151   



--------------------------------------------------------------------------------

EXHIBITS

  

Exhibit A:

   Form of Assignment and Acceptance

Exhibit B:

   Form of Notice of Borrowing

Exhibit C:

   Form of Joinder

Exhibit D:

   Form of Credit Card Notification

Exhibit E:

   Form of Compliance Certificate

Exhibit F:

   Form of Borrowing Base Certificate

Exhibit G(1) – (4)

   Form of U.S Tax Compliance Certificate

Exhibit H

   Form of Certificate Regarding Payment Conditions



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1.1:

   Lenders and Commitments

Schedule 1.1(a)

   Existing Letters of Credit

Schedule 1.1(b)

   Permitted Holders

Schedule 2.16(a):

   Credit Card Arrangements

Schedule 2.16(b):

   DDAs

Schedule 3.01:

   Organization Information

Schedule 3.05(d)

   Financial Performance Projections

Schedule 3.08(b)(i):

   Owned Real Estate

Schedule 3.08(b)(ii):

   Leased Real Estate

Schedule 3.09(b):

   Environmental Matters

Schedule 3.09(d):

   Environmental Investigation

Schedule 3.11:

   ERISA and Other Pension Matters

Schedule 3.12:

   Subsidiaries; Guarantors; Equity Interests

Schedule 3.20

   Labor Relations

Schedule 5.02(e):

   Reporting Requirements

Schedule 6.01:

   Permitted Encumbrances

Schedule 6.02:

   Permitted Investments

Schedule 6.03:

   Existing Indebtedness

Schedule 6.08:

   Affiliate Transactions

Schedule 6.09:

   Burdensome Agreements

Schedule 9.02:

   Administrative Agent’s Office, Certain Addresses for Notices



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT dated as of June 28, 2013, is among
BOOKS-A-MILLION, INC., a Delaware corporation (the “Lead Borrower”), the other
Borrowers (such term and each other capitalized term used but not defined in
this introductory statement having the meaning given it in ARTICLE I) party
hereto, the Guarantors party hereto from time to time, the Lenders, and BANK OF
AMERICA, N.A., as administrative agent and collateral agent (in such capacity,
including any successor thereto, the “Administrative Agent”) for itself and the
other Lenders.

W I T N E S S E T H:

The Lead Borrower, certain of its Subsidiaries, the Lenders party thereto, Bank
of America, as administrative agent and collateral agent, MLPF&S as sole lead
arranger and sole book manager and the other parties thereto have entered into
that certain Credit Agreement, dated as of March 21, 2011 (as amended, restated,
supplemented, or otherwise modified and in effect immediately prior to the
effectiveness of this Agreement, the “Existing Credit Agreement”) pursuant to
which the Lenders have made loans and other extensions of credit to the
Borrowers.

The Borrowers have requested certain modifications to the terms of the Existing
Credit Agreement and the Administrative Agent and Lenders have agreed to the
requested modifications and to continue to make loans and other extensions of
credit to the Borrowers, all on the terms and conditions set forth herein.

In consideration of the foregoing, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged
(these recitals being an integral part of the Credit Agreement), the parties
hereto hereby agree that, as of the Closing Date, the Existing Credit Agreement
shall be amended and restated in its entirety and shall remain in full force and
effect only as set forth herein and the parties hereto hereby agree as follows:

ARTICLE I

General Conditions

SECTION 1.01 Definitions.

As used in this Agreement, the following terms have the meanings specified
below:

“ABL Primary Collateral” means all of the following assets and property of any
Loan Party, whether now owned or hereafter acquired: (a) all Accounts; (b) all
rights under contracts relating to or affecting the creation or collection of
Accounts; (c) all rights under any existing or future policy of insurance
relating to Accounts; (d) all Letter-of-Credit Rights, guarantees, Supporting
Obligations and other obligations securing or supporting any Accounts; (e) all
Inventory; (f) all rights under contracts relating to or affecting the
acquisition, completion or sale of Inventory; (g) all rights under any existing
or future policy of insurance relating to Inventory; (h) all cash, Money and
Cash Equivalents; (i) all Deposit Accounts and all DDAs, including Money and all
cash, Cash Equivalents, checks, other negotiable instruments, funds and other



--------------------------------------------------------------------------------

evidences of payments held therein; (j) Securities Accounts, Security
Entitlements and Securities credited to such Securities Account, and, in each
case, all cash, Money, Cash Equivalents, checks and other property held therein
or credited thereto; (k) all Documents and Instruments relating to any of the
foregoing; (l) all books and Records relating to any of the foregoing; and
(m) any and all Proceeds and products of any of the foregoing (including,
without limitation, insurance proceeds, General Intangibles (other than any
Intellectual Property), Chattel Paper (including Tangible Chattel Paper and
Electronic Chattel Paper), Commercial Tort Claims, Investment Property,
Instruments, Securities, Money, Financial Assets, Letter-of-Credit Rights and
Supporting Obligations relating to any of the foregoing and other proceeds or
products of any of the foregoing). Terms used in this definition of “ABL Primary
Collateral” without definition that are defined in the UCC have the meanings
given to such term in the UCC.

“ACH” means automated clearing house transfers.

“Accommodation Payment” has the meaning provided in SECTION 9.24(d).

“Account(s)” means “accounts” as defined in the UCC and also means a right to
payment of a monetary obligation, whether or not earned by performance, (a) for
property that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of, (b) for services rendered or to be rendered, or
(c) arising out of the use of a credit or charge card or information contained
on or for use with the card. The term “Account” does not include (i) rights to
payment evidenced by chattel paper or an instrument, (ii) commercial tort
claims, (iii) deposit accounts, (iv) investment property, or
(v) letter-of-credit rights or letters of credit.

“Account Debtor” means the customer of a Loan Party who is obligated on or under
an Account.

“Account Reserves” means such reserves as may be established from time to time
by the Administrative Agent in the Administrative Agent’s Permitted Discretion
with respect to the collectability of any Eligible Trade Receivable or any
Eligible Credit Card Receivable, including, without limitation, the Dilution
Reserve.

“Acquisition” means, with respect to a specified Person, (a) a purchase or
acquisition of a fifty percent (50.00%) or greater interest in the Capital Stock
of any other Person, (b) a purchase or acquisition of all or substantially all
of the assets of any other Person, (c) a purchase or acquisition of a Real
Estate portfolio or Stores from any other Person or assets constituting a
business unit, line of business or division of any other Person, or (d) any
merger, amalgamation or consolidation of such Person with any other Person or
other transaction or series of transactions resulting in the acquisition of all
or substantially all of the assets, or a fifty percent (50.00%) or greater
interest in the Capital Stock of, any Person, in each case in any transaction or
group of transactions which are part of a common plan.

“Additional Commitment Lender” shall have the meaning provided in SECTION
2.02(a).

“Adjusted LIBO Rate” means an interest rate per annum (rounded upwards, if
necessary, to the next 1/100 of one percent) equal to (a) the LIBO Rate
multiplied by (b) the Statutory Reserve Rate. The Adjusted LIBO Rate will be
adjusted automatically as of the effective date of any change in the Statutory
Reserve Rate.

 

2



--------------------------------------------------------------------------------

“Adjustment Date” has the meaning provided in clause (b) of the definition of
“Applicable Margin.”

“Administrative Agent” has the meaning provided in the preamble to this
Agreement.

“Administrative Agent’s Account” has the meaning provided in SECTION 2.16(d).

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 9.02, or such other address or
account as the Administrative Agent may from time to time notify to the Lead
Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, any other Person that
directly or indirectly through one or more intermediaries Controls, is
Controlled by or is under common Control with the Person specified.

“Agreement” means this Credit Agreement, as modified, amended, supplemented or
restated, and in effect from time to time.

“Applicable Law” means as to any Person, all international, foreign, Federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case, whether or not having the force of law and applicable to such
Person.

“Applicable Margin” means:

(a) From and after the Closing Date until the last day of the third (3rd) full
calendar month after the Closing Date, the percentages per annum set forth in
Level II of the pricing grid below;

(b) Commencing on the first day of the calendar month immediately after the
period set forth in (a) above until the first Adjustment Date set forth below,
the percentages per annum set forth below determined by reference to the Average
Daily Excess Availability Percentage for the most recently ended period of three
calendar months preceding such date; and

(c) Thereafter, commencing on the first day of each Fiscal Quarter thereafter
(each, an “Adjustment Date”), the applicable percentages per annum set forth
below determined by reference to the Average Daily Excess Availability
Percentage for the most recently ended Fiscal Quarter immediately preceding such
Adjustment Date.

 

3



--------------------------------------------------------------------------------

Level

  

Average Daily Excess

Availability Percentage

   LIBOR
Loans   Prime Rate Loans I    Greater than 66%    1.50%   0.50% II    Less than
or equal to 66% but greater than 33%    1.75%   0.75% III    Less than or equal
to 33%    2.00%   1.00%

If any Borrowing Base Certificate delivered pursuant to this Agreement is at any
time restated or otherwise revised, or if the information set forth in any such
Borrowing Base Certificate otherwise proves to be false or incorrect such that
the Applicable Margin would have been higher than was otherwise in effect during
any period, without constituting a waiver of any Default or Event of Default
arising as a result thereof, interest due under this Agreement shall be
immediately recalculated at such higher rate for any applicable periods and
shall be due and payable on demand. If any Borrowing Base Certificate delivered
pursuant to this Agreement is restated or otherwise revised, or if the
information set forth in any such Borrowing Base Certificate otherwise proves to
be false or incorrect such that the Applicable Margin would have been lower than
was otherwise in effect during any period, interest due under this Agreement for
such period shall, upon the request of the Borrowers and upon the concurrence by
the Administrative Agent that an error in the calculation of the Applicable
Margin occurred, be immediately recalculated at such lower rate for such
applicable period and shall be credited against the next interest payment
otherwise due; provided however, that no credit shall be made (x) more than
sixty (60) days after the end of the Fiscal Quarter subject to the erroneous
Applicable Margin determination or (y) after the termination of the Commitments.

“Appraised Value” means the net appraised recovery value of the Borrowers’
Inventory (expressed as a percentage of the Cost of such Inventory) as
reasonably determined from time to time by reference to the most recent
appraisal received by the Administrative Agent conducted by an independent
appraiser reasonably satisfactory to the Administrative Agent.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means MLPF&S in its capacity as sole lead arranger and sole book
manager.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

 

4



--------------------------------------------------------------------------------

“Audited Financial Statements” means the audited consolidated balance sheet of
the Lead Borrower and its Subsidiaries for the fiscal year ending February 2,
2013, and the related consolidated statements of income, stockholders’ equity
and cash flows of the Lead Borrower and its Subsidiaries, audited by Grant
Thornton LLP, independent registered public accountants.

“Availability Reserves” means, (a) the Customer Credit Liability Reserve,
(b) the Rent and Charges Reserve, (c) reserves in respect of Bank Products and
Cash Management Services established by the Administrative Agent in its
Permitted Discretion, and (d) without duplication of any other Reserves or items
that are otherwise addressed or excluded through eligibility criteria, such
other reserves, as the Administrative Agent from time to time determines in its
Permitted Discretion, to reflect (i) any impediments to the realization upon the
Collateral (including, without limitation, claims and liabilities that the
Administrative Agent determines will need to be satisfied in connection with the
realization upon such Collateral), and (ii) events, conditions, contingencies or
risks which adversely affect any component of the Borrowing Base, the Collateral
included in the Borrowing Base or the validity or enforceability of this
Agreement or the other Loan Documents or any of the material rights or remedies
of the Secured Parties hereunder or thereunder.

“Average Daily Excess Availability Percentage” means, for any period, the
percentage derived by dividing (a) the average daily Excess Availability during
such period by (b) the average daily Maximum Borrowing Amount during such
period.

“Average Daily Used Percentage” means, for any period, the percentage derived by
dividing (a) the average daily Total Outstandings during such period by (b) the
average daily Total Commitments during such period.

“Bank of America” means Bank of America, N.A., a national banking association,
and its successors.

“Bank Products” means, collectively, (in each case, whether existing on the
Closing Date or arising thereafter) (a) any services or facilities (other than
Cash Management Services) provided to any Loan Party by any Lender or any
Affiliate of a Lender on account of (i) credit or debit cards, (ii) purchase
cards, and (iii) merchant services, and (b) any Swap Contracts provided to any
Loan Party by any Swap Contract Secured Party, provided that any Bank Product
for the benefit of any Foreign Subsidiary shall name a Borrower as the party
thereto.

“Bankruptcy Code” means (Title 11 of the United States Code (11 U.S.C.
Section 101 et seq.)) as now or hereafter in effect, or any successor thereto.

“Blocked Account” has the meaning provided in SECTION 2.16(c).

“Blocked Account Agreement” has the meaning provided in SECTION 2.16(c).

“Blocked Account Banks” means the banks with whom deposit accounts are
maintained in which funds of any of the Loan Parties from one or more DDAs are
deposited and with whom a Blocked Account Agreement has been, or is required to
be, executed in accordance with the terms hereof.

 

5



--------------------------------------------------------------------------------

“Borrowers” means, collectively, the Lead Borrower, the Borrowers identified on
the signature pages hereto and each other Person (other than an Excluded
Subsidiary) who becomes a Borrower hereunder in accordance with the terms of
this Agreement.

“Borrower Materials” has the meaning provided in SECTION 5.02.

“Borrowing” means (a) the incurrence of Revolving Credit Loans of a single Type,
on a single date and having, in the case of LIBOR Loans, a single Interest
Period, or (b) a Swingline Loan.

“Borrowing Base” means, at any time of calculation, an amount equal to:

(a) the Cost of Eligible Inventory of the Borrowers, net of Inventory Reserves,
multiplied by ninety percent (90.00%) multiplied by the Appraised Value of
Eligible Inventory of the Borrowers;

plus

(b) the face amount of Eligible Trade Receivables of the Borrowers, net of
Account Reserves, multiplied by eighty-five percent (85.00%);

plus

(c) the face amount of Eligible Credit Card Receivables of the Borrowers, net of
Account Reserves, multiplied by ninety percent (90.00%);

minus

(d) the then amount of all Availability Reserves.

“Borrowing Base Certificate” means a certificate in substantially the form of
Exhibit F, certified as complete and correct in all material respects on behalf
of the Borrowers by a Responsible Officer of the Lead Borrower.

“Borrowing Request” means a request by the Borrowers (or the Lead Borrower on
their behalf) for a Borrowing in accordance with SECTION 2.04 or SECTION 2.06,
as the case may be.

“Breakage Costs” has the meaning provided in SECTION 2.14(b).

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Boston, Massachusetts are authorized or required by
law to remain closed (or are in fact closed), and, if such day relates to the
determination of the LIBO Rate, means any such day on which dealings in Dollar
deposits are conducted by and between banks in the London interbank eurodollar
market.

 

6



--------------------------------------------------------------------------------

“Capital Expenditures” means, with respect to the Loan Parties and their
Subsidiaries for any period, any expenditure in respect of the purchase or other
acquisition of any fixed or capital asset (excluding normal replacements and
maintenance which are properly charged to current operations). For purposes of
this definition, the purchase price of equipment that is purchased
simultaneously with the trade-in of existing equipment or with insurance
proceeds shall be included in Capital Expenditures only to the extent of the
gross amount by which such purchase price exceeds the credit granted by the
seller of such equipment for the equipment being traded in at such time or the
amount of such insurance proceeds, as the case may be.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases; provided that for all purposes
hereunder the amount of obligations under any Capitalized Lease shall be the
amount thereof accounted for as a liability in accordance with GAAP.

“Capital Stock” shall mean, as to any Person that is a corporation, the
authorized shares of such Person’s capital stock, including all classes of
common, preferred, voting and nonvoting capital stock, and, as to any Person
that is not a corporation or an individual, the membership or other ownership
interests in such Person, including, without limitation, the right to share in
profits and losses, the right to receive distributions of cash and other
property, and the right to receive allocations of items of income, gain, loss,
deduction and credit and similar items from such Person, whether or not such
interests include voting or similar rights entitling the holder thereof to
exercise Control over such Person, collectively with, in any such case, all
warrants, options and other rights to purchase or otherwise acquire, and all
other instruments convertible into or exchangeable for, any of the foregoing.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Bank or the Lenders, as
collateral for Obligations in respect of Letters of Credit, or obligations of
the Lenders to fund participations in respect thereof, cash or deposit account
balances or, if the Administrative Agent and the Issuing Bank shall agree in
their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the Issuing Bank. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

“Cash Dominion Event” means either (a) the occurrence and continuance of any
Event of Default, or (b) the failure of the Borrowers, at any time, to maintain
Excess Availability at least equal to the greater of (i) twelve and one-half of
one percent (12.50%) of the Maximum Borrowing Amount or (ii) $15,000,000. For
purposes of this Agreement, the occurrence of a Cash Dominion Event shall be
deemed continuing (x) so long as such Event of Default is continuing or has not
been waived, and/or (y) if the Cash Dominion Event arises as a result of the
Borrowers’ failure to achieve Excess Availability as required under clause
(b) above, until Excess Availability has exceeded the amount required by clause
(b) above for sixty (60) consecutive days, in which case a Cash Dominion Event
shall no longer be deemed to be continuing for purposes of this Agreement (“Cash
Dominion Termination Date”); provided, however, that in no event shall a Cash
Dominion Termination Date be deemed to have occurred more than three (3) times
over the term of this Agreement.

“Cash Dominion Termination Date” has the meaning given to such term in the
definition of “Cash Dominion Event”.

 

7



--------------------------------------------------------------------------------

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Lead Borrower or any of its Subsidiaries free and clear of
all Liens (other than Liens created under the Security Documents):

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States or any agency or instrumentality thereof having
maturities of not more than 360 days from the date of acquisition thereof;
provided that the full faith and credit of the United States is pledged in
support thereof;

(b) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States, any state thereof or the District of
Columbia or is the principal banking subsidiary of a bank holding company
organized under the laws of the United States, any state thereof or the District
of Columbia, and is a member of the Federal Reserve System and (ii) issues (or
the parent of which issues) commercial paper rated as described in clause (c) of
this definition, in each case with maturities of not more than 180 days from the
date of acquisition thereof;

(c) commercial paper issued by any Person organized under the laws of any state
of the United States and rated at least “Prime-1” (or the then equivalent grade)
by Moody’s or at least “A-1” (or the then equivalent grade) by S&P, in each case
with maturities of not more than 180 days from the date of acquisition thereof;
and

(d) Investments, classified in accordance with GAAP as current assets of the
Lead Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition.

“Cash Management Services” means any one or more of the following types of
services or facilities provided to any Loan Party by any Lender or any Affiliate
of a Lender (in each case, whether existing on the Closing Date or arising
thereafter): (a) ACH transactions, (b) treasury and/or cash management services,
including, without limitation, controlled disbursement services, depository,
overdraft and electronic funds transfer services, and (c) deposit and other
accounts. For the avoidance of doubt, Cash Management Services do not include
Swap Contracts.

“Cash Receipts” has the meaning provided in SECTION 2.16(d).

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

8



--------------------------------------------------------------------------------

“Change in Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan), other than the Permitted Holders, becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time (such right,
an “option right”)), directly or indirectly, of 30% or more of the equity
securities of the Lead Borrower entitled to vote for members of the board of
directors or equivalent governing body of the Lead Borrower on a fully-diluted
basis (and taking into account all such securities that such person or group has
the right to acquire pursuant to any option right); or

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Lead Borrower cease
to be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or

(c) any Person or two or more Persons (other than the Permitted Holders), acting
in concert shall have acquired by contract or otherwise, or shall have entered
into a contract or arrangement that, upon consummation thereof, will result in
its or their acquisition of the power to exercise, directly or indirectly, a
controlling influence over the management or policies of the Lead Borrower, or
control over the equity securities of the Lead Borrower entitled to vote for
members of the board of directors or equivalent governing body of the Lead
Borrower on a fully-diluted basis (and taking into account all such securities
that such Person or Persons have the right to acquire pursuant to any option
right) representing 30% or more of the combined voting power of such securities;
or

(d) the Lead Borrower shall cease, directly or indirectly, to own and control
legally and beneficially all of the Equity Interests of any other Borrower.

 

9



--------------------------------------------------------------------------------

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Applicable Law,
(b) any change in any Applicable Law or in the administration, interpretation,
implementation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Authority; provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law,” regardless of the date enacted, implemented, adopted or issued.

“Closing Date” means June 28, 2013.

“Code” means the Internal Revenue Code of 1986 and the Treasury regulations
promulgated thereunder, as amended from time to time.

“Collateral” means any and all “Collateral” or words of similar intent as
defined in any applicable Security Document with respect to the applicable Loan
Party.

“Collateral Access Agreement” means an agreement reasonably satisfactory in form
and substance to the Administrative Agent executed by (a) a bailee or other
Person in possession of Collateral, including, without limitation, any
warehouseman and (b) a landlord of Real Estate leased by any Loan Party
(including, without limitation, any warehouse or distribution center), pursuant
to which such Person (i) acknowledges the Administrative Agent’s Lien on the
Collateral, (ii) releases or subordinates such Person’s Liens in the Collateral
held by such Person or located on such Real Estate, (iii) agrees to furnish the
Administrative Agent with access to the Collateral in such Person’s possession
or on the Real Estate for the purposes of conducting a Liquidation, and
(iv) makes such other agreements with the Administrative Agent as the
Administrative Agent may reasonably require.

“Commercial Letter of Credit” means any Letter of Credit issued for the purpose
of providing the primary payment mechanism in connection with the purchase of
any materials, goods or services by a Borrower or a Subsidiary in the ordinary
course of business of such Borrower or Subsidiary.

“Commitment” shall mean, with respect to each Lender, the commitment of such
Lender hereunder set forth as its “Commitment” opposite its name on Schedule 1.1
hereto or as may subsequently be set forth in the Register from time to time,
and as the same may be increased or reduced from time to time pursuant to this
Agreement.

“Commitment Increase” shall have the meaning provided in SECTION 2.02(a).

“Commitment Increase Date” shall have the meaning provided in SECTION 2.02(c).

 

10



--------------------------------------------------------------------------------

“Commitment Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Total Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided herein. If the commitment of each Lender to make Loans and the
obligation of the Issuing Bank to issue Letters of Credit have been terminated
or if the Total Commitments have expired, then the Commitment Percentage of each
Lender shall be determined based on the Commitment Percentage of such Lender
most recently in effect, giving effect to any subsequent assignments. The
initial Commitment Percentage of each Lender is set forth opposite the name of
such Lender on Schedule 1.1 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” has the meaning provided in SECTION 5.02(a).

“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial position, cash flows, or operating results of such Person and
its Subsidiaries.

“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period plus (without duplication
of either (x) any item described in any other clause, below, or (y) any item
excluded in the calculation of Consolidated Net Income) (a) the following to the
extent deducted in calculating such Consolidated Net Income: (i) Consolidated
Interest Expense, (ii) the provision for Federal, state, local and foreign
income Taxes, (iii) depreciation and amortization expense, (iv) non-cash stock
compensation expenses and (v) other non-recurring expenses or losses reducing
such Consolidated Net Income which do not represent a cash item in such period
or any future period, minus (b) the following to the extent included in
calculating such Consolidated Net Income: (i) Federal, state, local and foreign
income tax credits and (ii) all non-cash items increasing Consolidated Net
Income, all as determined on a Consolidated basis in accordance with GAAP.

“Consolidated Fixed Charge Coverage Ratio” means, with respect to the Lead
Borrower and its Subsidiaries for any period, the ratio of (a) (i) Consolidated
EBITDA for such period minus (ii) the sum of (A) Capital Expenditures made
during such period which are not financed with net proceeds of Permitted
Indebtedness (other than the Obligations) during such period plus (B) the
aggregate amount (but not less than $0) of Federal, state, local and foreign
income taxes paid in cash during such period to (b) the sum of (i) Debt Service
Charges paid in cash during such period plus (ii) Restricted Payments paid in
cash during such period. Notwithstanding the foregoing to the contrary, for
purposes of determining Consolidated Fixed Charge Coverage Ratio for any period,
the amount set forth in clause (a)(ii)(A) above shall be reduced (but not below
$0) by the net cash proceeds received by the Borrowers either from Indebtedness
incurred by Real Estate Subsidiaries under SECTION 6.03(j) or from the issuance
of any Capital Stock of any Real Estate Subsidiary during such period, which
proceeds used to refinance Capital Expenditures of a Real Estate Subsidiary
which were previously deducted from Consolidated EBITDA pursuant to clause
(a)(ii)(A) above.

 

11



--------------------------------------------------------------------------------

“Consolidated Interest Expense” means, with respect to the Lead Borrower and its
Subsidiaries on a Consolidated basis for any period, (a) all interest, premium
payments, debt discount, fees, charges and related expenses in connection with
borrowed money (including capitalized interest) or in connection with the
deferred purchase price of assets, in each case to the extent treated as
interest in accordance with GAAP, (b) all interest paid or payable with respect
to discontinued operations and (c) the portion of rent expense under Capitalized
Leases that is treated as interest in accordance with GAAP.

“Consolidated Net Income” means, with respect to the Lead Borrower for any
period, the aggregate of the net income (loss) of the Lead Borrower and its
Subsidiaries for such period, on a Consolidated basis, and otherwise determined
in accordance with GAAP; provided that Consolidated Net Income shall exclude
(a) extraordinary gains and extraordinary losses for such period, (b) the net
income of any Subsidiary during such period to the extent that the declaration
or payment of dividends or similar distributions by such Subsidiary of such
income is not permitted by operation of the terms of its Organization Documents
or any agreement, instrument or Applicable Law to such Subsidiary during such
period, except that the Lead Borrower’s equity in any net loss of any such
Subsidiary for such period shall be included in determining Consolidated Net
Income, and (c) any income (or loss) for such period of any Person if such
Person is not a Subsidiary, except that the Lead Borrower’s equity in the net
income of any such Person for such period shall be included in Consolidated Net
Income up to the aggregate amount of cash actually distributed by such Person
during such period to the Lead Borrower or a Subsidiary as a dividend or other
distribution (and in the case of a dividend or other distribution to a
Subsidiary, such Subsidiary is not precluded from further distributing such
amount to the Lead Borrower as described in clause (b) of this proviso).

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.

“Cost” means the cost of Borrowers’ Inventory determined according to the
accounting policies used in the preparation of Lead Borrower’s audited financial
statements as in effect on the Closing Date, and as may be modified after the
Closing Date; provided that any such modification is consistent with the
determination of Cost used by the appraiser in the most recent appraisal to
determine Appraised Value.

“Credit Card Notifications” has the meaning provided in SECTION 2.16(c).

“Credit Extension” means each of the following: (a) a Borrowing and (b) with
respect to any Letter of Credit, the issuance thereof or extension of the expiry
date thereof, or the increase of the amount thereof.

“Credit Party” means (a) the Lenders (including the Swingline Lender), (b) the
Administrative Agent and its respective Affiliates and branches, (c) the Issuing
Bank, (d) the Arranger and its Affiliates and branches and (e) the successors
and permitted assigns of each of the foregoing.

 

12



--------------------------------------------------------------------------------

“Customer Credit Liability Reserve” means, at any time, an Availability Reserve
in respect of the aggregate remaining balance reflected on the books and records
of the Loan Parties at such time of (a) outstanding gift certificates and gift
cards of the Loan Parties entitling the holder thereof to use all or a portion
of the gift certificate or gift card to pay all or a portion of the purchase
price for any Inventory (it being understood that, as of the Closing Date, the
reserve in this clause (a) shall be limited to 50% of the amount of such gift
certificates and gift cards), and (b) outstanding merchandise credits and
customer deposits of the Loan Parties.

“DDAs” means any checking or other demand deposit account maintained by the Loan
Parties. All funds in such DDAs shall be conclusively presumed to be Collateral
and proceeds of Collateral and the Administrative Agent or the Lenders shall
have no duty to inquire as to the source of the amounts on deposit in the DDAs.

“Debt Service Charges” means, for any period, the sum of (a) Consolidated
Interest Expense plus (b) scheduled principal payments made or required to be
made (other than any (x) principal payments required to be made at maturity
which are made with proceeds of a Permitted Refinancing and (y) optional
redemptions or prepayments pursuant to a Permitted Refinancing) on account of
Indebtedness for borrowed money (including, without limitation, obligations with
respect to Capitalized Leases) for such period, in each case determined in
accordance with GAAP.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition described in SECTION 7.01 that
constitutes an Event of Default or that upon notice, lapse of any cure period
set forth in SECTION 7.01, or both, would, unless cured or waived, become an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Prime Rate plus (ii) the
Applicable Margin applicable to Prime Rate Loans plus (iii) two percent
(2.00%) per annum; provided, however, that with respect to a LIBOR Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Margin) otherwise applicable to such Loan plus two percent
(2.00%) per annum and (b) when used with respect to Letter of Credit Fees, a
rate equal to the Applicable Margin for LIBOR Loans plus two percent (2.00%) per
annum.

“Defaulting Lender” means, subject to SECTION 2.24(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrowers in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Issuing Bank, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified any Borrower, the Administrative Agent, the Issuing Bank or the
Swingline Lender in

 

13



--------------------------------------------------------------------------------

writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Borrowers, to confirm
in writing to the Administrative Agent and the Borrowers that it will comply
with its prospective funding obligations hereunder (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent and the Borrowers), or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, or (ii) had appointed for
it a receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any Capital Stock in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above, and of the effective date of such
status, shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender (subject to Section 2.24(b)) as of the
date established therefor by the Administrative Agent in a written notice of
such determination, which shall be delivered by the Administrative Agent to the
Borrower, the Issuing Bank, the Swingline Lender and each other Lender promptly
following such determination.

“Designated Jurisdiction” means any country or territory to the extent such
country or territory itself is the subject of any sanction.

“Dilution Reserve” means, for any period, the amount by which (a) that
percentage reasonably determined by the Administrative Agent by dividing (i) the
amount of charge-offs and other account adjustments of Eligible Trade Receivable
or any Eligible Credit Card Receivable (as the case may be) and returns of goods
purchased from the Borrowers during such period which had, at the time of sale,
resulted in the creation of an Eligible Trade Receivable or Eligible Credit Card
Receivables (as applicable), by (ii) the amount of sales (exclusive of sales and
other similar taxes) of the Borrowers during such period exceeds (b) five
percent (5%) of the total amount of trade Accounts or credit card Accounts, as
applicable, of the Borrower and its Subsidiaries (but in no event shall the
Dilution Reserve be less than zero).

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property
(including, without limitation, any Capital Stock of any other Person held by a
specified Person) by any Person, including any sale, assignment, transfer or
other disposal, with or without recourse, of any notes or accounts receivable or
any rights and claims associated therewith.

 

14



--------------------------------------------------------------------------------

“Disqualified Capital Stock” means any Capital Stock which, by its terms (or by
the terms of any security or other Capital Stock into which it is convertible or
for which it is exchangeable), is putable or exchangeable, or upon the happening
of any event or condition (a) matures or is mandatorily redeemable (other than
solely for Capital Stock (other than Disqualified Capital Stock)), pursuant to a
sinking fund obligation or otherwise (except as a result of a change of control
or asset sale so long as any rights of the holders thereof upon the occurrence
of a change of control or asset sale event shall be subject to the prior
repayment in full of all Obligations and the termination of the Commitments),
(b) is redeemable at the option of the holder thereof (other than solely for
Capital Stock (other than Disqualified Capital Stock)), in whole or in part,
(c) provides for the scheduled payments of dividends in cash, or (d) is or
becomes convertible into or exchangeable for Indebtedness or any other Capital
Stock that would constitute Disqualified Capital Stock, in each case, prior to
the date that is ninety-one (91) days after the Maturity Date.

“Documents” has the meaning assigned to such term in the Security Agreement.

“Documentation Agent” means Regions Bank, in its capacity as documentation
agent.

“Dollars” or “$” refers to lawful money of the United States.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under SECTION 9.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under SECTION 9.06(b)(iii)).

“Eligible Credit Card Receivables” means, as of any date of determination,
Accounts due to a Borrower from MasterCard International, Inc., Visa, U.S.A.,
Inc., Visa International, American Express, Discover, and such other credit card
processors as shall be reasonably acceptable to the Administrative Agent which
arise in the ordinary course of business from the sale of goods or the rendition
of services and which have been earned by performance that the Administrative
Agent has not determined, in its Permitted Discretion, to exclude from Eligible
Credit Card Receivables and is not otherwise excluded as ineligible by virtue of
one or more of the criteria set forth below (without duplication of any Reserves
established by the Administrative Agent). The amount of Eligible Credit Card
Receivables shall be calculated net of unapplied cash. None of the following
shall be deemed to be Eligible Credit Card Receivables:

(a) Accounts due from credit card processors that have been outstanding for more
than five (5) Business Days from the date of sale;

(b) Accounts due from credit card processors with respect to which a Borrower
does not have good, valid and marketable title thereto, free and clear of any
Lien (other than Liens granted to the Administrative Agent for the benefit of
the Secured Parties pursuant to the Security Documents and Permitted
Encumbrances);

(c) Accounts due from credit card processors that are not subject to a perfected
first priority security interest in favor of the Administrative Agent for the
benefit of the Secured Parties;

 

15



--------------------------------------------------------------------------------

(d) Accounts due from credit card processors which are disputed, or with respect
to which a claim, counterclaim, offset or chargeback has been asserted, by the
related credit card processor (but only to the extent of such dispute,
counterclaim, offset or chargeback);

(e) Except as otherwise approved by the Administrative Agent in its Permitted
Discretion, Accounts due from credit card processors as to which the credit card
processor or debit card processor has the right under certain circumstances to
require a Borrower to repurchase the Accounts from such credit card or debit
card processor;

(f) Except as otherwise approved by the Administrative Agent in its Permitted
Discretion, Accounts arising from any private label credit card program of a
Borrower;

(g) Accounts due from credit card processors which are not located in the United
States;

(h) Accounts that are not denominated in Dollars; and

(i) Accounts due from credit card and debit card processors which the
Administrative Agent determines in its Permitted Discretion to be unlikely to be
collected.

The Administrative Agent shall have the right to establish, modify or eliminate
Reserves against Eligible Credit Card Receivables (including, without
limitation, for estimates, chargeback or other accrued liabilities or offsets by
credit card processors and amounts to adjust for material claims, offsets,
defenses or counterclaims or other material disputes with an Account Debtor)
from time to time in its Permitted Discretion, subject in each case, to the
requirements of SECTION 2.03.

“Eligible Inventory” means, as of any date of determination, items of Inventory
of a Borrower that are finished goods, merchantable and readily saleable to the
public in the ordinary course that the Administrative Agent has not determined,
in its Permitted Discretion, to exclude from Eligible Inventory and is not
otherwise excluded as ineligible by virtue of one or more of the criteria set
forth below (without duplication of any Reserves established by the
Administrative Agent). None of the following shall be deemed to be Eligible
Inventory:

(a) Inventory with respect to which a Loan Party does not have good, valid and
marketable title thereto, free and clear of any Lien (other than Liens granted
to the Administrative Agent for the benefit of the Secured Parties pursuant to
the Security Documents and Permitted Encumbrances), or is leased by or is on
consignment to or by a Loan Party, or that is not solely owned by a Loan Party;

(b) Inventory that (i) is not located in the United States of America or (ii) is
located at a location that is not owned or leased by a Loan Party, except to the
extent that a Borrower has furnished the Administrative Agent with (A) any UCC
financing statements registration statements or other filings that the
Administrative Agent may reasonably determine to be necessary to perfect its
security interest in such Inventory at such location, and (B) unless otherwise
agreed by the Administrative Agent in its Permitted Discretion, a Collateral
Access Agreement executed by the Person owning any such location on terms
reasonably acceptable to the Administrative Agent;

 

16



--------------------------------------------------------------------------------

(c) Inventory that represents goods which (i) are damaged, defective, “seconds,”
excess, obsolete, shopworn or otherwise unmerchantable, excluding used
merchandise sold in Stores as used, (ii) are to be returned to the vendor and
which is no longer reflected in the Loan Parties’ stock ledger, (iii) are
special-order items, work in process, raw materials, or that constitute tooling
or spare parts, shipping materials or supplies used or consumed in a Loan
Party’s business, or (iv) are bill and hold goods;

(d) Inventory that represents goods that do not conform in all material respects
to the representations and warranties contained in this Agreement or any of the
Security Documents;

(e) Inventory that is not subject to a perfected first priority security
interest in favor of the Administrative Agent for the benefit of the Secured
Parties;

(f) Inventory which consists of samples, labels, bags, packaging materials, and
other similar non-merchandise categories;

(g) Inventory as to which casualty insurance in compliance with the provisions
of SECTION 5.07 hereof is not in effect;

(h) Inventory which has been sold but not yet delivered or Inventory to the
extent that a Loan Party has accepted a deposit therefor;

(i) Inventory subject to any licensing, trademark, trade name or copyright
agreements with any third parties which would require any consent of any third
party for the sale or disposition of that Inventory (which consent has not been
obtained) or the payment of any monies to any third party upon such sale or
other disposition (to the extent of such monies);

(j) [reserved];

(k) Inventory that is subject to progress billing or retainage, or is Inventory
for which a performance, surety or completion bond or similar assurance has been
issued;

(l) Inventory acquired in a Permitted Acquisition, unless the Administrative
Agent shall have received or conducted (A) appraisals, from appraisers
reasonably satisfactory to the Administrative Agent, of such Inventory to be
acquired in such Acquisition and (B) a field examination and such other due
diligence as the Administrative Agent may reasonably require, all of the results
of the foregoing to be reasonably satisfactory to the Administrative Agent;

(m) Inventory consisting of perishable food and beverage and other perishable
items;

 

17



--------------------------------------------------------------------------------

(n) Inventory designated as “non-merchandise” in the most recent appraisal
performed for the Administrative Agent; and

(o) Inventory consisting of consigned merchandise or consisting of warranties.

The Administrative Agent shall have the right to establish, modify, or eliminate
Reserves against Eligible Inventory from time to time in its Permitted
Discretion, subject, in each case to the requirements of SECTION 2.03.

“Eligible Trade Receivables” means an Account owing to a Borrower that arises in
the ordinary course of business from the sale of goods or rendition of services,
is payable in Dollars which the Administrative Agent has not determined, in its
Permitted Discretion, to exclude from Eligible Trade Receivables and which is
not otherwise excluded as ineligible by virtue of one or more of the criteria
set forth below (without duplication of any Reserves established by the
Administrative Agent). The amount of Eligible Trade Receivables shall be
calculated net of unapplied cash. None of the following shall be deemed to be
Eligible Trade Receivables:

(a) Accounts that are unpaid for more than sixty (60) days after the original
due date, or more than one hundred fifty (150) days after the original invoice
date;

(b) Accounts due by any Account Debtor, if fifty percent (50%) or more of the
Accounts due by such Account Debtor are not Eligible Trade Receivables under the
foregoing clause (a);

(c) Accounts due by any Account Debtor, when aggregated with other Accounts due
by such Account Debtor, exceed ten percent (10%) of the aggregate Eligible Trade
Receivables (but only to the extent of such excess); provided however, that
Account Debtors with a rating of “BBB” or better by S&P or “Baa2” by Moody’s
shall not be subject to such concentration limit;

(d) Accounts that do not conform with a covenant or representation herein or in
any Security Document;

(e) Accounts due by a creditor or supplier, or is otherwise subject to a
potential offset, counterclaim, dispute, deduction, discount, recoupment,
reserve, defense, chargeback, credit or allowance (but ineligibility shall be
limited to the amount thereof);

(f) Accounts due by any Account Debtor, if a proceeding under any Debtor Relief
Law has been commenced by or against such Account Debtor or the Account Debtor
has failed, has suspended or ceased doing business, is liquidating, dissolving
or winding up its affairs, or is not solvent; or the relevant Loan Party is not
able to bring suit or enforce remedies against the Account Debtor through
judicial process;

(g) Accounts due by any Account Debtor, if such Account Debtor is organized or
has its principal offices or assets outside the United States;

 

18



--------------------------------------------------------------------------------

(h) Accounts due by a Governmental Authority, unless the Account Debtor is the
United States or any department, agency or instrumentality thereof and the
Account has been assigned to the Administrative Agent in compliance with the
Assignment of Claims Act;

(i) Accounts not subject to a duly perfected, first priority Lien in favor of
the Administrative Agent for the benefit of the Secured Parties, or is subject
to any other Lien (other than Permitted Encumbrances);

(j) Accounts arising from (i) goods that have not been delivered to and accepted
by the Account Debtor, (ii) services that have not been accepted by the Account
Debtor, or (iii) a contingent sale;

(k) Accounts reduced to judgment;

(l) Accounts where payment has been extended, the Account Debtor has made a
partial payment, or which arises from a sale on a cash-on-delivery basis;

(m) Accounts arising from a sale to an Affiliate, from a sale on a
bill-and-hold, guaranteed sale, sale-or-return, sale-on-approval, consignment,
or other repurchase or return basis, or from a sale to a Person for personal,
family or household purposes;

(n) Accounts representing a progress billing or retainage, or relates to
services for which a performance, surety or completion bond or similar assurance
has been issued;

(o) Accounts including a billing for interest, fees or late charges, but
ineligibility shall be limited to the extent thereof; and

(p) Accounts due from institutional Account Debtors, such as schools, churches,
and other non-commercial organizations.

The Administrative Agent shall have the right to establish, modify, or eliminate
Reserves against Eligible Trade Receivables from time to time in its Permitted
Discretion, subject in each case to the requirements of SECTION 2.03.

“Environmental Laws” means all Applicable Laws relating to pollution, the
protection of the environment, natural resources, or, to the extent relating to
exposure to Hazardous Materials, human health or to the release of any materials
into the environment, including those related to Hazardous Materials, air
emissions and discharges to waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including, without limitation, any liability for damages, natural resource
damage, costs of environmental remediation, administrative oversight costs,
fines, penalties or indemnities), of any Loan Party directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

19



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time and the regulations promulgated and rulings issued thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of any Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by any Borrower
or any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization; (d) the filing of a notice of intent to
terminate, the treatment of a Pension Plan amendment as a termination under
Section 4041 or 4041A of ERISA; (e) the institution by the PBGC of proceedings
to terminate a Pension Plan; (f) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; or (g) the determination that any
Pension Plan is considered an at-risk plan or a plan in endangered or critical
status within the meaning of Sections 430, 431 and 432 of the Code or Sections
303, 304 and 305 of ERISA; or (h) the imposition of any liability under Title IV
of ERISA, other than for PBGC premiums due but not delinquent under Section 4007
of ERISA, upon any Borrower or any ERISA Affiliate.

“Event of Default” has the meaning provided in SECTION 7.01. An “Event of
Default” shall be deemed to have occurred and to be continuing unless and until
that Event of Default has been duly waived in writing by the Administrative
Agent with the consent of the Required Lenders or all Lenders (as applicable) in
accordance with the terms of this Agreement.

“Excess Availability” means, at any time, an amount equal to (a) the Maximum
Borrowing Amount at such time minus (b) the Total Outstandings to, or for the
account of, the Borrowers at such time.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Subsidiary” means (a) PGP Florence, LLC (formerly known as AL Florence
Realty Holdings 2010, LLC), an Alabama limited liability company, (b) any
Foreign Subsidiary, (c) any Immaterial Subsidiary, (d) any Real Estate
Subsidiary, and (e) any direct or indirect Domestic Subsidiary that is a
Subsidiary of a Foreign Subsidiary that is a controlled foreign corporation
within the meaning of Section 957 of the Code, in each case, that shall not be a
Guarantor. For the avoidance of any doubt, no assets of any Excluded Subsidiary
shall be included in the Borrowing Base and no assets of any Real Estate
Subsidiary shall be included as Collateral.

 

20



--------------------------------------------------------------------------------

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of any Guarantee of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to any “keepwell” provision of any Guarantee and
any other “keepwell, support or other agreement” for the benefit of such Loan
Party and any and all guarantees of such Loan Party’s Swap Obligations by other
Loan Parties) at the time any Guarantee of such Loan Party, or a grant by such
Loan Party of a security interest, becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes excluded in accordance with the first sentence of this
definition.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable in a Loan or Commitment pursuant to a law
in effect on the date on which (i) such Lender acquires such interest in the
Loan or Commitment (other than pursuant to an assignment request by the Borrower
under SECTION 2.22(b)) or (ii) such Lender changes its Lending Office, except in
each case to the extent that, pursuant to SECTION 2.21(a)(ii) or (c), amounts
with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or such Lender immediately
before it changes its Lending Office, (c) Taxes attributable to such Recipient’s
failure to comply with SECTION 2.21(e) and (d) any U.S. federal withholding
Taxes imposed pursuant to FATCA.

“Existing Credit Agreement” has the meaning provided in the recitals to this
Agreement.

“Existing Letters of Credit” means the letters of credit outstanding under the
Existing Credit Agreement on the Closing Date and set forth on Schedule 1.1(a).
Each Existing Letter of Credit constitutes a Letter of Credit under this
Agreement.

“Facility Guarantee” means any Guarantee of the Obligations executed in favor of
the Administrative Agent and the other Secured Parties pursuant to SECTION 5.11.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

21



--------------------------------------------------------------------------------

“FCCR Initial Test Date” means the date upon which an FCCR Trigger Event occurs.

“FCCR Test Period” means, for any date of determination under this Agreement,
the most recent period of twelve (12) consecutive Fiscal Months of the Lead
Borrower and its Subsidiaries ended on or prior to such date.

“FCCR Trigger Event” means, at any time, the failure of the Borrowers to
maintain Excess Availability at least equal to the greater of (i) ten percent
(10%) of the Maximum Borrowing Amount and (ii) $12,500,000. For purposes of this
Agreement, the occurrence of a FCCR Trigger Event shall be deemed continuing
until Excess Availability has exceeded the amount required by the first sentence
of this definition for sixty (60) consecutive days, in which case a FCCR Trigger
Event shall no longer be deemed to be continuing for purposes of this Agreement.

“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letter” means the Fee Letter, dated May 6, 2013, by and among the Lead
Borrower, Bank of America, and MLPF&S, as amended, amended and restated
supplemented or replaced and in effect from time to time.

“Financial Performance Projections” means (i) the projected Consolidated balance
sheets, statements of income, cash flows, and stockholders’ equity of the Lead
Borrower and its Subsidiaries, (ii) the projected Borrowing Base and
(iii) Excess Availability forecasts, in each case, prepared by management of the
Lead Borrower and in form reasonably satisfactory to the Administrative Agent
(w) as of the Closing Date, (x) on a monthly basis for the twelve full Fiscal
Months ended after the Closing Date, (y) in the case of the financial statements
required pursuant to clause (i) above, on an annual basis through the second
anniversary of the Closing Date and (z) giving effect to the Transactions.

“Financial Officer” means, with respect to any Loan Party, the chief financial
officer, chief accounting officer, treasurer, assistant treasurer, controller or
assistant controller of such Loan Party.

“Fiscal Day” means each day as determined by the 4-5-4 retail calendar provided
by the National Retail Federation.

“Fiscal Month” means each month as determined by the 4-5-4 retail calendar
provided by the National Retail Federation of each Fiscal Year.

 

22



--------------------------------------------------------------------------------

“Fiscal Quarter” means each quarter as determined by the 4-5-4 retail calendar
provided by the National Retail Federation of each Fiscal Year, which quarters
shall end on the last Fiscal Day of each April, July, October, and January of
such Fiscal Year.

“Fiscal Year” means the period of twelve (12) consecutive months ending on the
last day of the 4-5-4 retail calendar provided by the National Retail
Federation.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States or any state thereof or the District
of Columbia.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States or any state thereof or the District
of Columbia, or any of its territories or possessions.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Bank, such Defaulting Lender’s Commitment Percentage of
the outstanding Obligations in respect of Letters of Credit other than
Obligations in respect of Letters of Credit as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swingline Lender, such Defaulting Lender’s Commitment Percentage of Swingline
Loans other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders in accordance
with the terms hereof.

“Fronting Fee” shall have the meaning set forth in SECTION 2.17(d) hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States which are consistent with those promulgated or adopted
by the Financial Accounting Standards Board and its predecessors (or successors)
in effect and applicable to that accounting period in respect of which reference
to GAAP is being made.

“General Intangibles” has the meaning assigned to such term in the Security
Agreement.

“Governmental Authority” means any nation or government, any state, provincial,
municipal or other political subdivision thereof, any agency, authority,
instrumentality, regulatory body, court, administrative tribunal, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

 

23



--------------------------------------------------------------------------------

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other monetary obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or other monetary obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); or (c) to be an account party in respect of any letter of credit or
letter of guaranty issued to support such Indebtedness or obligation. The amount
of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantor” means, collectively, (a) each Subsidiary of the Lead Borrower listed
on Schedule 3.12 and identified as a “Guarantor” and each other Subsidiary of
the Lead Borrower that shall be required to execute and deliver a Guarantee of
the Obligations pursuant to SECTION 5.11 and (b) with respect to (i) Obligations
owing by any Loan Party or any Subsidiary of a Loan Party (other than a
Borrower) under any Bank Product or any Cash Management Services and (ii) the
payment and performance by each Specified Loan Party of its obligations under
its Facility Guarantee with respect to all Swap Obligations, the Borrowers.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, mold, fungi or similar bacteria,
infectious or medical wastes and all other substances or wastes of any nature
regulated pursuant to any Environmental Law.

“Immaterial Subsidiary” means a Subsidiary of the Lead Borrower for which
(a) the assets of such Subsidiary constitute less than or equal to one percent
(1.00%) of the total assets of the Lead Borrower and its Subsidiaries on a
Consolidated basis and collectively with all Immaterial Subsidiaries, less than
or equal to five percent (5.00%) of the total assets of the Lead Borrower and
its Subsidiaries on a Consolidated basis, and (b) the revenues of such
Subsidiary account for less than or equal to one percent (1.00%) of the total
revenues of the Lead Borrower and its Subsidiaries on a Consolidated basis and
collectively with all Immaterial Subsidiaries, less than or equal to five
percent (5.00%) of the total revenues of the Lead Borrower and its Subsidiaries
on a Consolidated basis.

 

24



--------------------------------------------------------------------------------

“Indebtedness” means as to any Person at a particular time, without duplication,
all of the following, whether or not included as indebtedness or liabilities in
accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount of all letters of credit (including standby letters of
credit and commercial letters of credit), bankers’ acceptances, bank guaranties,
surety bonds, performance bonds and similar instruments issued or created by or
for the account of such Person;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade payables in the ordinary course of
business and not past due for more than ninety (90) days after the date on which
such trade account was created);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

(f) all Attributable Indebtedness;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Capital Stock in such Person or any
other Person or any warrant, right or option to acquire such Capital Stock,
valued, in the case of a redeemable preferred interest, at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends;

(h) The principal and interest portions of all rental obligations of such Person
under any Synthetic Lease, tax retention operating lease, off-balance sheet loan
or similar off-balance sheet financing where such transaction is considered
borrowed money indebtedness for tax purposes but is classified as an operating
lease in accordance with GAAP; and

(i) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

 

25



--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitee” has the meaning provided in SECTION 9.04(b).

“Information” has the meaning provided in SECTION 9.07.

“Instruments” has the meaning assigned to such term in the Security Agreement.

“Intellectual Property” means all present and future: trade secrets, know-how
and other proprietary information; trademarks, Internet domain names, service
marks, trade dress, trade names, business names, designs, logos, slogans (and
all translations, adaptations, derivations and combinations of the foregoing),
indicia and other source and/or business identifiers, all of the goodwill
related thereto, and all registrations and applications for registrations
thereof; works of authorship and other copyrighted works (including copyrights
for computer programs), and all registrations and applications for registrations
thereof; inventions (whether or not patentable) and all improvements thereto;
patents and patent applications, together with all continuances, continuations,
divisions, revisions, extensions, reissuances, and reexaminations thereof;
industrial design applications and registered industrial designs; books,
records, writings, computer tapes or disks, flow diagrams, specification sheets,
computer software, source codes, object codes, executable code, data, databases
and other physical manifestations, embodiments or incorporations of any of the
foregoing; all other intellectual property; all rights to sue and recover at law
or in equity for any past, present or future infringement, dilution or
misappropriation, or other violation thereof; and all common law and other
rights throughout the world in and to all of the foregoing.

“Interest Payment Date” means (a) with respect to any Prime Rate Loan (including
a Swingline Loan), the first day of each calendar quarter, and (b) with respect
to any LIBOR Loan, the last day of the Interest Period applicable to the
Borrowing of which such LIBOR Loan is a part, and, in addition, if such LIBOR
Loan has an Interest Period of greater than ninety (90) days, on the last day of
every third month of such Interest Period.

“Interest Period” means, as to each LIBOR Loan, the period commencing on the
date such LIBOR Loan is disbursed or converted to or continued as a LIBOR Loan
and ending on (i) the seventh (7th) day thereafter, as selected by the Lead
Borrower or (ii) the date one (1), two (2), three (3) or six (6) months
thereafter, as selected by the Lead Borrower or such other period that is twelve
(12) months or less requested by the Borrower and consented to by all the
Lenders; provided that

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a LIBOR Loan, such Business Day falls in another calendar month, in which case
such Interest Period shall end on the next preceding Business Day;

(b) any Interest Period pertaining to a LIBOR Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period;

 

26



--------------------------------------------------------------------------------

(c) no Interest Period shall extend beyond the Maturity Date;

(d) there shall not be more than seven (7) Interest Periods in effect with
respect to LIBOR Loans at any time, of which there shall not be more than three
(3) Interest Periods of seven (7) days.

“Inventory” has the meaning assigned to such term in the Security Agreement.

“Inventory Reserves” means such reserves as may be established from time to time
by the Administrative Agent, in its Permitted Discretion, with respect to the
saleability of the Eligible Inventory or which reflect such other factors as
negatively affect the market value of the Eligible Inventory or which reflect a
cost with respect to the salability of such Eligible Inventory. Without limiting
the generality of the foregoing, in the Administrative Agent’s Permitted
Discretion, Inventory Reserves may include (but are not limited to) reserves
based on (i) shrink; (ii) capitalized freight and internal profit reserves used
in the Borrowers’ calculation of cost of goods sold; (iii) obsolescence;
(iv) seasonality; (v) imbalance; (vi) change in Inventory character or
composition; (vii) change in inventory mix; (viii) reasonably anticipated
changes in appraised value of Inventory between appraisals; (ix) retail
markdowns and markups inconsistent with prior period practice and performance;
industry standards; current business plans; or advertising calendar and planned
advertising events and (x) “freight in” charges.

“Investment” means, as to any Person, any direct or indirect Acquisition or
investment by such Person, whether by means of (a) the purchase or other
Acquisition of Capital Stock or debt or other securities or equity interests of
another Person, (b) a loan, advance or capital contribution to, Guarantee or
assumption of Indebtedness of, or purchase or other acquisition of any other
debt or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person or (c) any other
Acquisition. For purposes of covenant compliance, the amount of any Investment
shall be the amount actually invested, without adjustment for subsequent
increases or decreases in the value of such Investment.

“IP Rights” shall have the meaning given such term in SECTION 3.15.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the letter of
credit application, and any other document, agreement and instrument entered
into by the Issuing Bank and any Borrower (or any Subsidiary) or in favor of the
Issuing Bank and relating to such Letter of Credit.

“Issuing Bank” means, as applicable, Bank of America and Wells Fargo Bank,
National Association, each in its capacity as an Issuing Bank hereunder.

 

27



--------------------------------------------------------------------------------

“Joinder Agreement” shall mean an agreement, in substantially the form attached
hereto as Exhibit C, pursuant to which, among other things, a Person becomes a
party to, and bound by the terms of, this Agreement and/or the other Loan
Documents in the same capacity and to the same extent as a Guarantor.

“Landlord Lien State” means any state in which a landlord’s claim for rent has
or may have priority by operation of Applicable Law over the Lien of the
Administrative Agent in any of the Collateral.

“Large Inventory Location” means any distribution center, warehouse,
cross-docking station or storage facility at which Inventory is located.

“Lead Borrower” has the meaning provided in the preamble to this Agreement.

“Lease” means any agreement pursuant to which a Loan Party is entitled to the
use or occupancy of any space in a structure, land, improvements or premises for
any period of time.

“Lenders” means the Lenders having Commitments from time to time or at any time,
and each assignee that becomes a party to this Agreement as set forth in SECTION
9.06 and each Additional Commitment Lender that becomes a party to this
Agreement as set forth in SECTION 2.02.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrowers and the
Administrative Agent.

“Letter of Credit” means (a) each Existing Letter of Credit, (b) a letter of
credit that (i) is issued by the Issuing Bank pursuant to this Agreement for the
account of a Borrower or a Subsidiary, (ii) constitutes a Standby Letter of
Credit or Commercial Letter of Credit (and for which the Issuing Bank is not
otherwise prohibited from issuing such letter of credit due to the internal
general policies of the Issuing Bank), and (iii) is in form reasonably
satisfactory to the Issuing Bank and (c) a bankers’ acceptance or time draft
issued by the Issuing Bank to a beneficiary of any letter of credit described in
foregoing clauses (a) or (b), in form reasonably satisfactory to the Issuing
Bank.

“Letter of Credit Disbursement” means a payment made by the Issuing Bank to the
beneficiary of, and pursuant to, a Letter of Credit.

“Letter of Credit Fees” means the fees payable in respect of Letters of Credit
pursuant to SECTION 2.17(c).

“Letter of Credit Outstandings” means, at any time, the sum of (a) the amount of
all Letters of Credit outstanding at such time, plus, without duplication,
(b) all amounts theretofore drawn or paid under Letters of Credit for which the
Issuing Bank has not then been reimbursed. For purposes of computing the amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with SECTION 1.06. For all purposes of
this Agreement, if on any date of determination a Letter of Credit has expired
by its terms but any amount may still be drawn thereunder by reason of the
operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.

 

28



--------------------------------------------------------------------------------

“Letter-of-Credit Rights” has the meaning assigned to such term in the Security
Agreement.

“Letter of Credit Sublimit” means $35,000,000. The Letter of Credit Sublimit is
part of, and not in addition to, the Commitments.

“LIBOR Borrowing” means a Borrowing comprised of LIBOR Loans.

“LIBOR Loan” shall mean any Revolving Credit Loan bearing interest at the
Adjusted LIBO Rate in accordance with the provisions of Article II.

“LIBO Rate” means:

(a) for any Interest Period with respect to a LIBOR Loan, the rate per annum
equal to (i) the British Bankers Association LIBOR Rate or the successor thereto
if the British Bankers Association is no longer making a LIBOR rate available
(“LIBOR”), as published by Reuters (or such other commercially available source
providing quotations of LIBOR as may be designated by the Administrative Agent
from time to time) at approximately 11:00 a.m., London time, two London Banking
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period or, (ii) if such rate is not available at such time for any
reason, the rate per annum determined by the Administrative Agent to be the rate
at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Rate Loan
being made, continued or converted and with a term equivalent to such Interest
Period would be offered by Bank of America’s London Branch to major banks in the
London interbank eurodollar market at their request at approximately 11:00 a.m.
(London time) two London Banking Days prior to the commencement of such Interest
Period; and

(b) for any interest calculation with respect to a Prime Rate Loan on any date,
the rate per annum equal to (i) LIBOR, at approximately 11:00 a.m., London time
determined two London Banking Days prior to such date for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day or (ii) if such published rate is not available at such time for any reason,
the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the date of determination in same day
funds in the approximate amount of the Prime Rate Loan being made or maintained
and with a term equal to one month would be offered by Bank of America’s London
Branch to major banks in the London interbank Eurodollar market at their request
at the date and time of determination.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
real property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing) whether or not filed, recorded or perfected
under Applicable Law, and in the case of securities, any purchase option, call
or similar right of a third party with respect to such securities.

 

29



--------------------------------------------------------------------------------

“Liquidation” means the exercise by the Administrative Agent of those rights and
remedies accorded to the Administrative Agent under the Loan Documents and
Applicable Law as a creditor of the Loan Parties, including (after the
occurrence and during the continuation of an Event of Default) the conduct by
any or all of the Loan Parties, acting with the consent of the Administrative
Agent, of any public, private or “Going-Out-Of-Business Sale” or other
Disposition of Collateral for the purpose of liquidating the Collateral.
Derivations of the word “Liquidation” (such as “Liquidate”) are used with like
meaning in this Agreement.

“Loan Account” has the meaning provided in SECTION 2.18.

“Loan Documents” means this Agreement, any Note, the Letters of Credit, the Fee
Letter, all Borrowing Base Certificates, the Security Documents (including,
without limitation, the Security Agreement, the Facility Guarantees, the Blocked
Account Agreements and the Credit Card Notifications), the Perfection
Certificate, any agreement creating or perfecting rights in Cash Collateral
pursuant to the provisions of SECTION 2.23 of this Agreement and any other
agreement now or hereafter executed and delivered in connection herewith
(excluding agreements entered into in connection with any transaction arising
out of any Bank Products or Cash Management Services), each as amended and in
effect from time to time.

“Loan Party” or “Loan Parties” means the Borrowers and the Guarantors.

“Loans” means as applicable, and as the context may require, either (a) a
Revolving Credit Loan or a Swingline Loan or (b) collectively, the Revolving
Credit Loans and the Swingline Loans.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Margin Stock” has the meaning assigned to such term in Regulation U.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, liabilities (actual or
contingent), condition (financial or otherwise) or prospects of the Lead
Borrower and its Subsidiaries taken as a whole; (b) a material impairment of the
rights and remedies of the Administrative Agent or any Lender under any Loan
Document, taken as a whole, or of the ability of any Loan Party to perform its
obligations under any loan documentation to which it is a party; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.

“Material Contract” means, with respect to any Loan Party or any Subsidiary of a
Loan Party, any document or agreement relating to or evidencing Material
Indebtedness and each other contract to which such Person is a party involving
aggregate consideration payable to or by such Person of $2,000,000 or more in
any year or otherwise material to the business, condition (financial or
otherwise), operations, performance, properties or prospects of such Person.

 

30



--------------------------------------------------------------------------------

“Material Indebtedness” means Indebtedness (other than the Obligations) of the
Loan Parties and their Subsidiaries, individually or in the aggregate, having an
aggregate principal amount exceeding $20,000,000.

“Maturity Date” means June 28, 2018.

“Maximum Borrowing Amount” means, at any time, the lesser of (a) the Revolving
Credit Ceiling at such time and (b) the Borrowing Base at such time.

“Maximum Rate” has the meaning provided in SECTION 9.09.

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 100% of the Fronting Exposure of the Issuing Bank with respect
to Letters of Credit issued and outstanding at such time, (ii) with respect to
Cash Collateral consisting of cash or deposit account balances provided in
accordance with the provisions of SECTION 2.23(a)(i), (a)(ii) or (a)(iii), an
amount equal 103% of the Letter of Credit Outstandings, and (iii) otherwise, an
amount determined by the Administrative Agent and the Issuing Bank in their sole
discretion.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“MLPF&S” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, and its
Subsidiaries and Affiliates.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including any Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“New Lending Office” shall have the meaning provided in SECTION 2.21(e)(i).

“Noncompliance Notice” shall have the meaning provided in SECTION 2.06(b).

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” means a promissory note, in form and substance satisfactory to the
Administrative Agent, in favor of any Lender evidencing the Loans of such
Lender.

“NPL” means the National Priorities List under CERCLA.

 

31



--------------------------------------------------------------------------------

“Obligations” means (x) all Loans, other Credit Extensions and advances to, and
debts, liabilities, obligations, covenants and duties of, any Loan Party and its
Subsidiaries arising under any Loan Document or otherwise with respect to any
Loan or Letter of Credit, whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including charges, interest, expenses, fees, attorneys’
fees, indemnities and other amounts that accrue after the commencement by or
against any Loan Party or Subsidiary of any proceeding under any Debtor Relief
Law, naming such Person as the debtor in such proceeding, regardless of whether
such charges, interest, expenses, fees, attorneys’ fees, indemnities and other
amounts are allowed claims in such proceeding, and (y) obligations of any Loan
Party and its Subsidiaries arising with respect to any Other Liabilities.
Without limiting the generality of the foregoing, the Obligations of the Loan
Parties under the Loan Documents (and of their Subsidiaries to the extent they
have obligations under the Loan Documents) include (a) the obligation (including
guarantee obligations) to pay principal, interest, Letter of Credit commissions,
reimbursement obligations, charges, expenses, fees, attorneys’ fees, indemnities
and other amounts payable by any Loan Party or its Subsidiaries under any Loan
Document, including charges, interest, expenses, fees, attorneys’ fees,
indemnities and other amounts that accrue after the commencement by or against
any Loan Party or Subsidiary of any proceeding under Debtor Relief Law, naming
such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding, and (b) the obligation
of any Loan Party or any of its Subsidiaries to reimburse any amount in respect
of any of the foregoing that any Lender, in its sole discretion, may elect to
pay or advance on behalf of such Loan Party or such Subsidiary in accordance
with, and to the extent permitted, by the Loan Documents.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; (c) with respect to any
unlimited liability company, the memorandum of association, and (d) with respect
to any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

32



--------------------------------------------------------------------------------

“Other Liabilities” means outstanding liabilities with respect to or arising
from (a) any Cash Management Services furnished to any of the Loan Parties or
any of their Subsidiaries and/or (b) any transaction which arises out of any
Bank Product entered into with any Loan Party, as each may be amended from time
to time; provided that the “Other Liabilities” shall exclude any Excluded Swap
Obligations.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to SECTION 2.22(b)).

“Overadvance” means the existence of, or the making or issuance of any Loan or a
Letter of Credit which shall cause Excess Availability to be less than zero.

“Participant” shall have the meaning provided in SECTION 9.06(d).

“Participant Register” has the meaning specified in SECTION 9.06(d).

“Payment Conditions” means, at the time of determination with respect to a
Specified Payment, that (a) no Default or Event of Default then exists or would
arise as a result of the entering into such transaction or the making of such
payment, (b) the Pro Forma Availability Condition shall have been satisfied
after giving effect to such Specified Payment, and (c) after giving effect to
such Specified Payment, either (x) the Consolidated Fixed Charge Coverage Ratio,
on a Pro Forma Basis for the four Fiscal Quarters most recently preceding such
transaction or payment (provided that, if any such transaction or payment is to
be consummated within thirty (30) days after the end of any Fiscal Quarter, such
calculation shall be made with respect to the four Fiscal Quarters most recently
preceding such transaction or payment for which financial statements have been
required to be delivered pursuant to SECTIONS 5.01(a) and (b) hereof), is equal
to or greater than (i) for all purposes other than SECTIONS 6.02(l) and 6.06(g),
1.00:1.00 and (ii) solely for the purposes of SECTIONS 6.02(l) and 6.06(g),
1.10:1.00 or (y) Pro Forma Availability shall be equal to or greater than thirty
percent (30.00%) of the Maximum Borrowing Amount. In accordance with SECTION
5.02(g) hereof, at least five (5) Business Days prior to the making of any
Specified Payment, the Loan Parties shall deliver to the Administrative Agent a
certificate of a Responsible Officer of the Lead Borrower as described in
SECTION 5.02(g) substantially in the form attached hereto as Exhibit H.

“Payment Intangibles” has the meaning assigned to such term in the Security
Agreement.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions or any Governmental
Authority of another jurisdiction exercising similar functions in respect of any
Plan of a Loan Party.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act. Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

33



--------------------------------------------------------------------------------

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan), that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“Permitted Acquisition” means an Acquisition in which each of the following
conditions are satisfied:

(a) No Default or Event of Default then exists or would arise from the
consummation of such Acquisition;

(b) If the Acquisition is an Acquisition of Capital Stock, (i) such Acquisition
shall be consensual and shall have been approved by the board of directors of
such Person being acquired and (ii) the Person being acquired shall become a
Subsidiary of the Lead Borrower and, unless such Subsidiary shall be an Excluded
Subsidiary, such Subsidiary shall become a Guarantor or a Borrower hereunder and
provide security to the Administrative Agent in accordance with SECTION 5.11;

(c) Any material assets acquired shall be utilized in, and if the Acquisition
involves a merger, amalgamation, consolidation or stock acquisition, the Person
which is the subject of such Acquisition shall be engaged in, a business
otherwise permitted to be engaged in by a Loan Party under this Agreement;

(d) All transactions in connection therewith shall be consummated, in all
material respects, in accordance with all Requirements of Law; and

(e) The Borrowers shall have satisfied the Payment Conditions.

“Permitted Discretion” means a determination made by the Administrative Agent in
good faith in the exercise of its reasonable (from the perspective of a secured
asset-based lender) business judgment.

“Permitted Disposition” shall have the meaning set forth in SECTION 6.05.

“Permitted Encumbrances” has the meaning set forth in SECTION 6.01.

“Permitted Holders” means (i) those individuals and entities listed as
beneficial owners as more particularly set forth on Schedule 1.1(b) hereto
(ii) any member of any such Person’s family and (iii) any direct or indirect
transferee of any of the foregoing by gift (in trust or otherwise) or
testamentary bequest.

“Permitted Indebtedness” has the meaning set forth in SECTION 6.03.

“Permitted Investments” has the meaning set forth in SECTION 6.02.

 

34



--------------------------------------------------------------------------------

“Permitted Junior Liens” means Liens securing Indebtedness permitted under
SECTION 6.03(h) so long as, if (a) such Liens cover ABL Primary Collateral,
(i) the holder of such Liens (or their representative) shall have entered into
an intercreditor agreement satisfactory to the Administrative Agent in its
Permitted Discretion, (ii) the priority of all such Liens on ABL Primary
Collateral securing such Indebtedness shall be subject and junior in all
respects to the Liens on the ABL Primary Collateral securing the Obligations and
(iii) any collateral (other than ABL Primary Collateral) subject to such Lien
shall also secure the Obligations on a second-priority basis and (b) such Liens
cover only Secondary Collateral, the holder of such Liens (or their
representative) shall have entered into an intercreditor agreement satisfactory
to the Administrative Agent in its Permitted Discretion, pursuant to which,
among other things, such Person shall grant to the Administrative Agent (for the
benefit of the Secured Parties), royalty free and rent free access and use
rights with respect to such Secondary Collateral in connection with any
enforcement of the Secured Parties rights hereunder.

“Permitted Overadvance” means an Overadvance that is made, or is permitted to
remain outstanding, by the Administrative Agent, in its Permitted Discretion,
to:

(a) maintain, protect or preserve the Collateral and/or the Secured Parties’
rights under the Loan Documents or which is otherwise for the benefit of the
Secured Parties; or

(b) enhance the likelihood of, or maximize the amount of, repayment of any
Obligation; or

(c) pay any other amount chargeable to the Borrowers hereunder;

provided that, (a) at the time the Administrative Agent shall elect to make, or
permit to such Overadvance to remain outstanding, such Overadvance together with
all other Permitted Overadvances then outstanding, shall not exceed ten percent
(10.00%) of the Maximum Borrowing Amount at such time, (ii) unless a Liquidation
is taking place, such Overadvance may not remain outstanding for more than
forty-five (45) consecutive days and (iii) no Overadvance shall be made or
permitted to remain outstanding, if after giving effect thereto, the Total
Outstandings (including all Overadvances) shall exceed the Revolving Credit
Ceiling (as in effect prior to any termination of Commitments pursuant to
SECTION 7.02 hereof).

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon plus
other reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by an amount equal to any existing commitments unutilized thereunder,
(b) such modification, refinancing, refunding, renewal or extension has a final
maturity date equal to or later than the final maturity date of, and has a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of, the Indebtedness being modified, refinanced, refunded,
renewed or extended (except by virtue of prior amortization or prior prepayments
of the Indebtedness being modified,

 

35



--------------------------------------------------------------------------------

refinanced, refunded, renewed or extended), (c) at the time thereof, no Event of
Default shall have occurred and be continuing, (d) if a Loan Party was not an
obligor under the Indebtedness being so refinanced, then no Loan Party shall be
an obligor under such modification, refinancing, refunding, renewal or
extension, (e) the collateral, if applicable, granted pursuant to any such
refinancing Indebtedness is the same or less than the collateral under the
Indebtedness being extended, renewed or replaced, (f) to the extent such
Indebtedness being modified, refinanced, refunded, renewed or extended is
subordinated in right of payment to the Obligations, (i) such modification,
refinancing, refunding, renewal or extension is subordinated in right of payment
to the Obligations on terms at least as favorable to the Lenders as those
contained in the documentation governing the Indebtedness being modified,
refinanced, refunded, renewed or extended, and (ii) the terms and conditions
(including, if applicable, as to collateral but excluding as to subordination,
interest rate and redemption premium) of any such modified, refinanced,
refunded, renewed or extended Indebtedness, taken as a whole, are not materially
less favorable to the Loan Parties and/or the Lenders than the terms and
conditions of the Indebtedness being modified, refinanced, refunded, renewed or
extended and (g) to the extent that the holders of such Indebtedness being
modified, refinanced, refunded, renewed or extended are subject to an
intercreditor agreement or arrangement with the Lenders, the holders of such
refinancing Indebtedness shall enter into a similar intercreditor agreement or
arrangement with the Lenders on terms at least as favorable to the Lenders as
those contained in the intercreditor agreement or arrangement governing the
Indebtedness being modified, refinanced, refunded, renewed or extended (as
determined by the Administrative Agent in its reasonable discretion).

“Person” means any natural person, corporation, limited liability company,
unlimited liability company, trust, joint venture, association, company,
partnership, Governmental Authority or other entity.

“Perfection Certificate” means, collectively, (a) that certain Perfection
Certificate of each Loan Party existing as of the Closing Date, dated as of the
Closing Date and (b) each other perfection certificate which shall be delivered
by any Subsidiary of the Borrowers pursuant to the terms hereof.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of any Borrower or
any ERISA Affiliate or any such Plan to which any Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Platform” has the meaning provided in SECTION 5.02.

“Prime Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Effective Rate plus 1/2 of 1% (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate,” and (c) the LIBO Rate plus 1.00%. The “prime rate”
is a rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change. If for any reason the
Administrative Agent shall have determined (which determination

 

36



--------------------------------------------------------------------------------

shall be conclusive absent manifest error) that it is (x) unable to ascertain
the Federal Funds Effective Rate or the LIBO Rate for any reason, including the
inability or failure of the Administrative Agent to obtain sufficient quotations
thereof in accordance with the terms hereof, the Prime Rate shall be determined
without regard to clauses (a) or (c), as applicable, of the first sentence of
this definition, until the circumstances giving rise to such inability no longer
exist and (y) it shall be unlawful for any Lender to maintain or make any Prime
Rate Loan, the interest on which is determined by reference to clause (b) of the
LIBO Rate, for any reason, the Prime Rate shall be determined without regard to
clause (c) of the first sentence of this definition, until the circumstances
giving rise to such illegality no longer exist.

“Prime Rate Loan” means any Loan bearing interest at a rate determined by
reference to the Prime Rate in accordance with the provisions of Article II.

“Pro Forma Availability” means, for any date of calculation, Excess Availability
as of the date of any Specified Payment and the projected Excess Availability at
the end of each Fiscal Month during the immediately succeeding six (6) Fiscal
Month period.

“Pro Forma Availability Condition” means, for any date of calculation with
respect to any Specified Payment, the Pro Forma Availability following, and
after giving effect to, such Specified Payment, shall be equal to or greater
than twenty percent (20.00%) (or, in the case of any Specified Payment
constituting a Permitted Acquisition, seventeen and one-half of one percent
(17.50%)) of the Maximum Borrowing Amount.

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” means, in
connection with determining compliance with any test or covenant hereunder,
calculating such test or covenant as if all Specified Transactions and all of
the following transactions in connection with such Specified Transaction
occurred as of the first day of the applicable period of measurement in such
test or covenant: (a) income statement items (whether positive or negative)
attributable to the property or Person subject to such Specified Transaction
shall be (i) excluded, in the case of a Disposition of all or substantially all
Capital Stock in or assets of any Subsidiary of the Borrowers or any division,
business unit, line of business or facility used for operations of the Borrowers
or any of its Subsidiaries, and (ii) included, in the case of a Permitted
Acquisition or Investment described in the definition of “Specified
Transaction”, (b) any retirement of Indebtedness of the Lead Borrower or its
Subsidiaries, and (c) any Indebtedness incurred or assumed by the Lead Borrower
or any of its Subsidiaries in connection therewith and if such Indebtedness has
a floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination.

“Projections” shall have the meaning given such term in SECTION 5.01(d).

“Public Lender” has the meaning provided in SECTION 5.02.

“Real Estate” means all Leases and all land, tenements, hereditaments and any
estate or interest therein, together with the buildings, structures, parking
areas, and other improvements thereon (including all fixtures), now or hereafter
owned by any Loan Party, including all easements, rights-of-way, and similar
rights relating thereto and all leases, tenancies, and occupancies thereof.

 

37



--------------------------------------------------------------------------------

“Real Estate Subsidiaries” means any Subsidiary of a Borrower that (a) is
organized for the sole purpose of acquiring, developing and managing commercial
real estate, (b) does not own any assets included in the determination of the
Borrowing Base and (c) is not a Loan Party hereunder.

“Real Estate Subsidiary Advance” means the amounts borrowed by the Lead Borrower
under this Agreement to fund a real estate project acquired, developed and
managed by a Real Estate Subsidiary, which amounts (a) shall be used promptly by
the Lead Borrower and such Real Estate Subsidiary to fund such real estate
project and (b) shall be reported by the Lead Borrower to the Administrative
Agent on the monthly Compliance Certificate required pursuant to SECTION
5.02(c).

“Recipient” means the Administrative Agent, any Lender, the Issuing Bank, the
Swingline Lender or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party hereunder.

“Register” has the meaning provided in SECTION 9.06(c).

“Regulation U” means Regulation U of the FRB as from time to time in effect and
all official rulings and interpretations thereunder or thereof.

“Regulation X” means Regulation X of the FRB as from time to time in effect and
all official rulings and interpretations thereunder or thereof.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Release” has the meaning provided in Section 101(22) of CERCLA.

“Rent and Charges Reserve” means the aggregate of (a) all rent and other amounts
owing by any Loan Party, that is not paid when due, to any landlord,
warehouseman, processor, repairman, mechanic, shipper, freight forwarder or
other Person who possesses or is in control of any Collateral or could assert a
Lien on any Collateral, (b) in the case of Inventory located at a leased premise
located in a Landlord Lien State or at a Large Inventory Location, a reserve
equal to two months rent payable to any such Person, unless such Person has
executed a lien waiver satisfactory to the Administrative Agent.

“Required Lenders” means, at any time, Lenders (other than Defaulting Lenders)
having Commitments aggregating more than fifty percent (50.00%) of the Total
Commitments, or if the Commitments have been terminated, Lenders (other than
Defaulting Lenders) whose percentage of the Total Outstandings (calculated
assuming settlement and repayment of all Swingline Loans by the Lenders)
aggregate more than fifty percent (50.00%) of such Total Outstandings.

“Reserves” means all Inventory Reserves and Availability Reserves.

 

38



--------------------------------------------------------------------------------

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer of a Loan Party and, as to any document delivered on the Closing
Date, any secretary or assistant secretary of a Loan Party and, solely for
purposes of notices given pursuant to Article II, any other officer or employee
of the applicable Loan Party so designated by any of the foregoing officers in a
notice to the Administrative Agent. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Capital Stock of the Lead
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such Capital Stock, or on account of any return of capital to
the Lead Borrower’s or any Subsidiary’s stockholders, partners or members (or
the equivalent Persons thereof).

“Revolving Credit Ceiling” means the amount of the Total Commitments from time
to time in effect.

“Revolving Credit Loans” has the meaning provided in SECTION 2.04(a).

“Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002, as amended.

“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including, without limitation, OFAC), the
United Nations Security Council, the European Union, Her Majesty’s Treasury or
other relevant sanctions authority.

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw Hill
Companies, Inc. and any successor thereto.

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

“Secondary Collateral” means all Collateral other than ABL Primary Collateral.

“Secured Party” means (a) each Credit Party, (b) any Lender or Affiliate of a
Lender providing Cash Management Services or entering into or furnishing any
Bank Products (including any Swap Contract Secured Party), (c) the beneficiaries
of each indemnification obligation undertaken by any Loan Party under any Loan
Document, and (d) the successors and, subject to any limitations contained in
this Agreement, assigns of each of the foregoing.

“Securities Act” means the Securities Act of 1933, as amended.

“Security Agreement” means the Security Agreement dated as of the Closing Date
among the Loan Parties and the Administrative Agent for the benefit of the
Secured Parties.

 

39



--------------------------------------------------------------------------------

“Security Documents” means the Security Agreement, the Facility Guarantees, and
each other security agreement or other instrument or document executed and
delivered pursuant to this Agreement or any other Loan Document that creates a
Lien in favor of the Administrative Agent to secure any of the Obligations.

“Settlement Date” has the meaning provided in SECTION 2.20(b).

“Software” has the meaning assigned to such term in the Security Agreement.

“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to any “keepwell” provision of any Guarantee).

“Specified Payment” means any Permitted Acquisition, Permitted Investment,
Restricted Payment or prepayment with respect to Indebtedness subject to
satisfaction of the Payment Conditions or any component thereof.

“Specified Transaction” means, with respect to any period, any Investment,
Disposition of all or substantially all of the Capital Stock in or assets of any
Subsidiary of the Lead Borrower or any division, business unit, line of business
or facility used for the operations of the Lead Borrower or any of its
Subsidiaries, incurrence or repayment of Indebtedness, the making of any
Restricted Payment, or any asset classified as discontinued operations by the
Lead Borrower or any Subsidiary that by the terms of this Agreement requires
“Pro Forma Compliance” with a test or covenant hereunder or requires such test
or covenant to be tested on a “Pro Forma Basis.”

“Standby Letter of Credit” means any Letter of Credit other than a Commercial
Letter of Credit.

“Statutory Reserve Rate” means, for any day during any Interest Period, the
reserve percentage (expressed as a decimal, carried out to five decimal places)
in effect on such day, whether or not applicable to any particular Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to eurodollar funding (currently referred to
as “Eurocurrency liabilities”). The Statutory Reserve Rate for each outstanding
LIBOR Loan shall be adjusted automatically as of the effective date of any
change in the Statutory Reserve Rate.

“Store” means any retail store (which includes any real property, fixtures,
equipment, inventory and other property related thereto) operated, or to be
operated, by any Loan Party.

“Subordinated Indebtedness” means Indebtedness which is expressly subordinated
in right of payment to the prior payment in full of the Obligations on terms
reasonably acceptable to the Administrative Agent.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company, unlimited liability company, or other business entity
of which a majority of the shares of securities or other interests having
ordinary voting power for the election of directors or other governing body
(other than securities or interests having such power only by reason of the

 

40



--------------------------------------------------------------------------------

happening of a contingency) are at the time beneficially owned, or the
management of which is otherwise Controlled, directly, or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Lead Borrower.

“Supporting Obligations” has the meaning assigned to such term in the Security
Agreement.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Contract Secured Parties” means, with respect to any Swap Contract,
collectively, (a) the Administrative Agent or an Affiliate of the Administrative
Agent and (b) any Lender or any Affiliate of a Lender.

“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swingline Lender” means Bank of America, in its capacity as lender of Swingline
Loans hereunder to the Borrowers hereunder.

“Swingline Loan” has the meaning provided in SECTION 2.06.

“Swingline Loan Ceiling” means $15,000,000.

 

41



--------------------------------------------------------------------------------

“Syndication Agent” means Wells Fargo Bank, National Association, in its
capacity as syndication agent.

“Synthetic Lease” means any lease or other agreement for the use or possession
of property creating obligations which do not appear as Indebtedness on the
balance sheet of the lessee thereunder but which, upon the insolvency or
bankruptcy of such Person, may be characterized as Indebtedness of such lessee
without regard to the accounting treatment.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Termination Date” means the earlier to occur of (i) the Maturity Date, or
(ii) the date on which the maturity of the Obligations (other than the Other
Liabilities) is accelerated (or deemed accelerated) and the Commitments are
irrevocably terminated (or deemed terminated) in accordance with Article VII.

“Total Commitments” means the aggregate of the Commitments of all Lenders. The
Total Commitments on the Closing Date are $150,000,000.

“Total Outstandings” means, at any time, the aggregate outstanding amount of
(a) all Loans at such time, and (b) the Letter of Credit Outstandings at such
time.

“Transactions” means, collectively, (a) the execution and delivery by the Loan
Parties of the Loan Documents to which they are a party and the making of the
Loans and the issuance of Letters of Credit (if any) on the Closing Date,
(b) the repayment of all amounts due or outstanding under or in respect of, and
the termination of the commitments under, the Existing Credit Agreement on the
Closing Date, and (c) the payment of the Transaction Expenses.

“Transaction Expenses” shall mean any fees or expenses incurred or paid by the
Lead Borrower or any of its Subsidiaries in connection with the Transactions to
occur on the Closing Date (including in connection with this Agreement and the
other Loan Documents).

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Prime Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York provided, however, that if a term is defined in Article 9 of
the Uniform Commercial Code differently than in another Article thereof, the
term shall have the meaning set forth in Article 9; provided further that, if by
reason of mandatory provisions of law, perfection, or the effect of perfection
or non-perfection, of a security interest in any Collateral or the availability
of any remedy hereunder is governed by the Uniform Commercial Code as in effect
in a jurisdiction other than New York, “Uniform Commercial Code” means the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such perfection or effect of perfection or
non-perfection or availability of such remedy, as the case may be.

 

42



--------------------------------------------------------------------------------

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“Unaudited Financial Statements” means the unaudited consolidated balance sheets
and related statements of income, stockholders’ equity and cash flows of the
Lead Borrower and its consolidated Subsidiaries as at the end of and for the
Fiscal Quarters ended (a) May 1, 2010, (b) July 31, 2010 and (c) October 30,
2010, certified under the applicable provisions of the Sarbanes-Oxley Act by a
Financial Officer of the Lead Borrower.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“United States” and “U.S.” mean the United States of America.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30)Section 7701(a)(30) of the Code.

“Unused Commitment” shall mean, at any time (a) the then Total Commitments,
minus (b) the then Total Outstandings.

“Unused Fee Rate” means 0.25%.

“Unused Fee” has the meaning provided in SECTION 2.17(b).

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part 1 of Subtitle E of Title IV of ERISA.

SECTION 1.02 Terms Generally.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will”

 

43



--------------------------------------------------------------------------------

shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument or other document (including any Organization Document)
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and permitted assigns, (iii) the
words “hereto,” “herein,” “hereof” and “hereunder,” and words of similar import
when used in any Loan Document, shall be construed to refer to such Loan
Document in its entirety and not to any particular provision thereof, (iv) all
references in a Loan Document to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights, (vii) all
references to “$” or “dollars” or to amounts of money and all calculations of
Excess Availability, Borrowing Base, permitted “baskets” and other similar
matters shall be deemed to be references to the lawful currency of the United
States, and (viii) references to “knowledge” of any Loan Party means the actual
knowledge of a Responsible Officer.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(d) This Agreement and the other Loan Documents are the result of negotiation
among, and have been reviewed by counsel to, among others, the Loan Parties and
the Administrative Agent and are the product of discussions and negotiations
among all parties. Accordingly, this Agreement and the other Loan Documents are
not intended to be construed against the Administrative Agent or any of the
Lenders merely on account of the Administrative Agent’s or any Lender’s
involvement in the preparation of such documents.

SECTION 1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, except as otherwise
specifically prescribed in SECTION 1.03(b) below. All amounts used for purposes
of financial calculations required to be made shall be without duplication.

 

44



--------------------------------------------------------------------------------

(b) Issues Related to GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrowers or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrowers shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrowers shall provide to the Administrative Agent and the Lenders as
reasonably requested hereunder a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Notwithstanding anything to the contrary herein, for purposes of determining
compliance with any test or covenant contained in this Agreement with respect to
any period during which any Specified Transaction occurs, the Consolidated Fixed
Charge Coverage Ratio shall be calculated with respect to such period and such
Specified Transaction on a Pro Forma Basis.

(c) The principal amount of any non-interest bearing or other discount security
at any date shall be the principal amount thereof that would be shown on a
balance sheet of the issuer dated such date prepared in accordance with GAAP.

SECTION 1.04 Rounding.

Any financial ratios required to be maintained by the Borrowers pursuant to this
Agreement (or required to be satisfied in order for a specific action to be
permitted under this Agreement) shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

SECTION 1.05 Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

SECTION 1.06 Letter of Credit Amounts.

Unless otherwise specified, all references herein to the amount of a Letter of
Credit at any time shall be deemed to mean the dollar equivalent of the maximum
face amount of such Letter of Credit after giving effect to all increases
thereof contemplated by such Letter of Credit, whether or not such maximum face
amount is in effect at such time.

SECTION 1.07 Certifications.

All certifications to be made hereunder by an officer or representative of a
Loan Party shall be made by such person in his or her capacity solely as an
officer or a representative of such Loan Party, on such Loan Party’s behalf and
not in such person’s individual capacity.

 

45



--------------------------------------------------------------------------------

ARTICLE II

Amount and Terms of Credit

SECTION 2.01 Commitment of the Lenders.

(a) Upon the terms and subject to the conditions herein set forth, each Lender,
severally and not jointly with any other Lender, agrees to make Loans and the
Issuing Bank agrees to issue Letters of Credit, to or for the benefit of the
Borrowers, subject in each case to the following limitations:

(i) Total Outstandings (other than as a result of any Permitted Overadvance)
shall not at any time exceed the Maximum Borrowing Amount at such time;

(ii) No Lender shall be obligated to make any Credit Extension to the Borrowers,
if after giving effect to such Credit Extension, Total Outstandings shall exceed
the Revolving Credit Ceiling;

(iii) No Lender (other than the Lender acting as the Swingline Lender) shall be
obligated to make any Credit Extension to the Borrowers, if after giving effect
to such Credit Extension, the sum of (A) the outstanding principal amount of
such Lender’s Revolving Credit Loans plus (B) an amount equal to such Lender’s
Commitment Percentage of the aggregate principal amount of all Letter of Credit
Outstandings, outstanding Swingline Loans and outstanding Permitted
Overadvances, shall exceed such Lender’s Commitment;

(iv) The Issuing Bank shall not be obligated to issue, amend, or extend any
Letter of Credit, if after giving effect to any such issuance, amendment or
extension, the Letter of Credit Outstandings shall exceed the Letter of Credit
Sublimit; and

(v) The Swingline Lender shall not be obligated to make any Swingline Loan, if
after giving effect to any such Swingline Loan, the outstanding amount of all
Swingline Loans shall exceed the Swingline Loan Ceiling.

(b) The obligations of the Lenders hereunder to make Loans, to fund
participations in Letters of Credit and Swingline Loans and to make payments
pursuant to SECTION 9.04(c) are several and not joint. The failure of any Lender
to make any Loan, to fund any such participation or to make any payment under
SECTION 9.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loans,
to purchase its participation or to make its payment under SECTION 9.04(c).

SECTION 2.02 Increase in Total Commitments.

(a) Increase of Total Commitments. At any time and from time to time on or after
the Closing Date, so long as no Default or Event of Default exists or would
arise therefrom, the Lead Borrower shall have the right to request an increase
of Total Commitments then outstanding by an aggregate amount not to exceed
$50,000,000 for all such requests; provided that after giving effect to any
increase in the Total Commitments, the Total Commitments shall

 

46



--------------------------------------------------------------------------------

in no event exceed $200,000,000. The Administrative Agent and the Lead Borrower
shall determine the effective date of such increase and any such requested
increase shall be first made available to all existing Lenders on a pro rata
basis and, to the extent that, on or before the tenth (10th) day following such
request for an increase hereunder, such Lenders decline to increase their
Commitments (and any Lender who does not respond to a request for an increase in
the Commitments requested by the Lead Borrower shall be deemed to decline such
request), or decline to increase their Commitments to the amount requested by
the Lead Borrower, the Lead Borrower may arrange (or request the Arranger to
arrange) for other Eligible Assignees to become a Lender hereunder and to issue
commitments in an amount equal to the amount of the increase in the Commitments
requested by the Lead Borrower and not accepted by the existing Lenders (each
such increase by either means, a “Commitment Increase,” and each Eligible
Assignee issuing a, or any Lender increasing its, Commitment, an “Additional
Commitment Lender”), provided, however, that (i) no Lender shall be obligated to
provide a Commitment Increase, (ii) any Additional Commitment Lender which is
not an existing Lender shall be subject to the approval of the Administrative
Agent, the Issuing Bank, the Swingline Lender and the Lead Borrower (which
approval shall not be unreasonably withheld), and (iii) without the consent of
the Administrative Agent, at no time shall the Commitment of any Additional
Commitment Lender under this Agreement be less than $5,000,000. Each Commitment
Increase shall be in a minimum aggregate amount of at least $25,000,000 and in
integral multiples of $5,000,000 in excess thereof. Any increase in the Total
Commitments shall be made on the same terms (including, without limitation,
interest terms, payment terms and maturity terms), and shall be subject to the
same conditions as the Commitments of the existing Lenders (it being understood
that any arrangement or commitment fees payable to the MLPF&S, as the arranger
for such Commitment Increase, or one or more Additional Commitment Lenders, as
the case may be, may be different than those paid with respect to the Commitment
of the existing Lenders on or prior to the Closing Date or with respect to any
other Additional Commitment Lender in connection with any other Commitment
Increase pursuant to this SECTION 2.02(a)).

(b) Conditions to Effectiveness of each Commitment Increase. No Commitment
Increase shall become effective unless and until each of the following
conditions has been satisfied or waived:

(i) The Lead Borrower, the Administrative Agent, and any Additional Commitment
Lender that is not an existing Lender shall have executed and delivered a
joinder to the Loan Documents in such form as the Administrative Agent shall
reasonably require;

(ii) The Lead Borrower shall have paid such fees and other compensation to the
Additional Commitment Lenders and the Arranger as the Lead Borrower, such
Additional Commitment Lenders and the Arranger shall agree;

(iii) If requested by the Administrative Agent, the Lead Borrower shall deliver
to the Administrative Agent and the Lenders an opinion or opinions, in form and
substance reasonably satisfactory to the Administrative Agent, from counsel to
the Borrowers and dated the effective date of such Commitment Increase;

(iv) A Note (to the extent requested) will be issued at the Borrowers’ expense,
to each such Additional Commitment Lender, to be in conformity with requirements
of SECTION 2.07 (with appropriate modification) to the extent necessary to
reflect the new Commitment of each Additional Commitment Lender;

 

47



--------------------------------------------------------------------------------

(v) The Borrowers and each Additional Commitment Lender shall have delivered
such other instruments, documents and agreements as the Administrative Agent may
reasonably request in order to effectuate the foregoing;

(vi) No Default or Event of Default shall have occurred and be continuing or
shall result from the consummation of the Commitment Increase; and

(vii) All representations and warranties contained in this Agreement and the
other Loan Documents or otherwise made in writing in connection herewith or
therewith shall be true and correct on and as of the effective date of each
Commitment Increase with the same effect as if made on and as of such date,
other than representations and warranties that relate solely to an earlier date.

(c) Notification by Administrative Agent. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Commitment Increase
(with each date of such effectiveness being referred to herein as a “Commitment
Increase Date”), and at such time (i) the Total Commitments under, and for all
purposes of, this Agreement shall be increased by the aggregate amount of each
such Commitment Increase, (ii) Schedule 1.1 shall be deemed modified, without
further action, to reflect the revised Total Commitments and the Commitment
Percentages of the Lenders, and (iii) this Agreement shall be deemed amended,
without further action, to the extent necessary to reflect such increased Total
Commitments.

(d) Other Provisions. In connection with Commitment Increases hereunder, the
Lenders and the Borrowers agree that, notwithstanding anything to the contrary
in this Agreement, (i) the Borrowers shall, in coordination with the
Administrative Agent, (x) repay outstanding Loans of certain Lenders, and obtain
Loans from certain other Lenders (including the Additional Commitment Lenders),
or (y) take such other actions as may be reasonably required by the
Administrative Agent, in each case to the extent necessary, to have all of the
Lenders effectively participate in each of the outstanding Credit Extensions pro
rata on the basis of their Commitment Percentages (determined after giving
effect to any Commitment Increase pursuant to this SECTION 2.02), and (ii) the
Borrowers shall pay to the Lenders any costs of the type referred to in SECTION
2.14(b) in connection with any repayment and/or Loans required pursuant to
preceding clause (i).

SECTION 2.03 Reserves.

The Administrative Agent shall have the right from time to time, in its
Permitted Discretion, to establish, modify, or eliminate any applicable Reserves
against the Borrowing Base, Eligible Credit Card Receivables, Eligible Inventory
and Eligible Trade Receivables.

 

48



--------------------------------------------------------------------------------

SECTION 2.04 Revolving Credit Loans.

(a) Borrowing Procedures.

(i) Subject to the terms and conditions set forth herein, each Lender severally
agrees to make loans (each such loan, a “Revolving Credit Loan”) to the
Borrowers from time to time, on any Business Day prior to the Termination Date,
in an aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Commitment; provided that, after giving effect to such Revolving Credit
Loan, each of the conditions set forth in SECTIONS 2.01(a)(i), (ii) and
(iii) shall be satisfied. Revolving Credit Loans shall be either Prime Rate
Loans or LIBOR Loans as the Lead Borrower may request. All Revolving Credit
Loans made pursuant to the same Borrowing shall, unless otherwise specifically
provided herein, be Revolving Credit Loans of the same Type. Each Lender may
fulfill its Commitment with respect to any Revolving Credit Loan by causing any
lending office of such Lender to make such Revolving Credit Loan; provided,
however, that any such use of a lending office shall not affect the obligation
of the Borrowers to repay such Revolving Credit Loan in accordance with the
terms of this Agreement and the other Loan Documents. Within the limits of each
Lender’s Commitment, and subject to the other terms and conditions hereof, the
Borrowers may borrow under this SECTION 2.04, prepay under SECTION 2.14, and
reborrow under this SECTION 2.04.

(ii) Each Borrowing of Revolving Credit Loans shall be made upon the Lead
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone (which shall be promptly confirmed in writing in substantially the
form attached hereto as Exhibit B). Each such notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three Business Days prior to
the requested date of any Borrowing of LIBOR Loans and (ii) on the requested
date of any Borrowing of Prime Rate Loans; provided, however, that if the
Borrowers wish to request LIBOR Loans having an Interest Period other than one,
two, three or six months in duration as provided in the definition of “Interest
Period,” the applicable notice must be received by the Administrative Agent not
later than 11:00 a.m. four Business Days prior to the requested date of such
Borrowing, conversion or continuation, whereupon the Administrative Agent shall
give prompt notice to the Lenders of such request and determine whether the
requested Interest Period is acceptable to all of them. Not later than 11:00
a.m., three Business Days before the requested date of such Borrowing,
conversion or continuation, the Administrative Agent shall notify the Lead
Borrower (which notice may be by telephone) whether or not the requested
Interest Period has been consented to by all the Lenders. Such notice shall
contain disbursement instructions and shall specify: (i) whether the Borrowing
then being requested is to be a Borrowing of Prime Rate Loans or LIBOR Loans
and, if LIBOR Loans, the Interest Period with respect thereto, provided that all
Revolving Credit Loans to be made on the Closing Date shall be Prime Rate Loans;
(ii) the amount of the proposed Borrowing (which shall be in an integral
multiple of $100,000, but not less than $2,000,000 in the case of LIBOR Loans);
and (iii) the date of the proposed Borrowing (which shall be a Business Day). If
no election of Interest Period is specified in any such notice for a Borrowing
of LIBOR Loans, such notice shall be deemed a request for an Interest Period of
one (1) month. If no election is made as to the Type of Revolving Credit Loan,
such notice shall be deemed a request for Borrowing of Prime Rate Loans. The
Administrative Agent shall promptly notify each Lender of its proportionate
share of such Borrowing, the date of such Borrowing, the Type of Borrowing being
requested and the Interest Period or Interest Periods applicable thereto, as
appropriate. On

 

49



--------------------------------------------------------------------------------

the borrowing date specified in such notice, each Lender shall make its share of
the Borrowing available at the Administrative Agent’s Office no later than 2:00
p.m., in immediately available funds. Upon satisfaction of the applicable
conditions set forth in SECTION 4.02 (and, if such Borrowing is the initial
Credit Extension on the Closing Date, SECTION 4.01), the Administrative Agent
shall make all funds received in respect of Borrowing of Revolving Credit Loans
available to the Borrowers in like funds as received by the Administrative Agent
either by (i) crediting the Loan Account with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the Lead
Borrower; provided, however, that if, on the date a Borrowing Request is made
with respect to a Revolving Credit Loan, there are Letter of Credit
Disbursements outstanding, then the proceeds of such Revolving Credit Loans,
first, shall be applied to the payment in full of any such Letter of Credit
Disbursements, and second, shall be made available to the Borrowers as provided
above.

(b) Conversion and Continuation of Revolving Credit Loans.

(i) The Lead Borrower shall have the right at any time, on three (3) Business
Days’ prior notice to the Administrative Agent (which notice, to be effective,
must be received by the Administrative Agent not later than 11:00 a.m. on the
third Business Day preceding the date of any conversion), (1) to convert any
outstanding Borrowings of Prime Rate Loans (other than Swingline Loans) to
Borrowings of LIBOR Loans, or (2) to continue an outstanding Borrowing of LIBOR
Loans for an additional Interest Period, or (3) to convert any outstanding
Borrowings of LIBOR Loans to a Borrowing of Prime Rate Loans. Each telephonic
notice by the Lead Borrower pursuant to this SECTION 2.04(b) must be confirmed
promptly by delivery to the Administrative Agent of a written notice (which
shall substantially be made in the form attached hereto as Exhibit B),
appropriately completed and signed by a Responsible Officer of the Lead
Borrower. Each such notice (whether telephonic or written) shall specify
(1) whether the Lead Borrower is requesting a conversion of Revolving Credit
Loans from one Type to the other, or a continuation of LIBOR Loans, (2) the
requested date of the conversion or continuation, as the case may be (which
shall be a Business Day), (3) the principal amount of Revolving Credit Loans to
be converted or continued, (4) the Type of Revolving Credit Loans to which
existing Revolving Credit Loans are to be converted, and (5) if applicable, the
duration of the Interest Period with respect thereto. Notwithstanding the
foregoing to the contrary:

(A) No Borrowing of Revolving Credit Loans may be converted into, or continued
as, LIBOR Loans at any time when any Event of Default has occurred and is
continuing;

(B) If less than a full Borrowing of Revolving Credit Loans is converted, such
conversion shall be made pro rata among the Lenders based upon their Commitment
Percentages in accordance with the respective principal amounts of the Revolving
Credit Loans comprising such Borrowing held by such Lenders immediately prior to
such conversion;

(C) The aggregate principal amount of Prime Rate Loans being converted into or
continued as LIBOR Loans shall be in an integral of $100,000 and at least
$2,000,000;

 

50



--------------------------------------------------------------------------------

(D) Each Lender shall effect each conversion by applying the proceeds of its new
LIBOR Loan or Prime Rate Loan, as the case may be, to its Revolving Credit Loan
being so converted;

(E) The Interest Period with respect to a Borrowing of LIBOR Loans effected by a
conversion or in respect to the Borrowing of LIBOR Loans being continued as
LIBOR Loans shall commence on the date of conversion or the expiration of the
current Interest Period applicable to such continuing Borrowing, as the case may
be;

(F) A Borrowing of LIBOR Loans may not be converted prior to the last day of an
Interest Period applicable thereto, unless the Borrowers pay all Breakage Costs
incurred in connection with such conversion; and

(G) Each request for a conversion or continuation of a Borrowing of LIBOR Loans
which fails to state an applicable Interest Period shall be deemed to be a
request for an Interest Period of one (1) month.

(ii) If the Lead Borrower does not give notice to convert any Borrowing of LIBOR
Loans, or does not give notice to continue, or does not have the right to
continue, any Borrowing as LIBOR Loans, in each case as provided in SECTION
2.04(b)(ii) above, such Borrowing shall automatically be converted to, or
continued as, as applicable, a Borrowing of LIBOR Loans with an Interest Period
of one (1) month, at the expiration of the then-current Interest Period,
provided that if an Event of Default then exists and is continuing, such
Borrowing shall be converted to, or continued as a Prime Rate Loan. The
Administrative Agent shall, after it receives notice from the Lead Borrower,
promptly give each Lender notice of any conversion, in whole or part, of any
Revolving Credit Loan made by such Lender.

(c) Charges to Loan Account. To the extent not paid by the Borrowers when due
(after taking into consideration any applicable grace period), the
Administrative Agent, without the request of the Borrowers, may advance any
interest, fee, or other payment required under any Loan Document to which any
Credit Party is entitled and may charge the same to the Loan Account
notwithstanding that an Overadvance may result thereby and notwithstanding any
failure to satisfy the conditions set forth in SECTION 4.02; provided that such
charges do not cause the Total Outstandings to exceed the Total Commitments at
such time. The Administrative Agent shall advise the Borrowers of any such
advance or charge promptly after the making thereof. Such action on the part of
the Administrative Agent shall not constitute a waiver of the Administrative
Agent’s rights and the Borrowers’ obligations under SECTION 2.15(a). Any amount
which is added to the principal balance of the Loan Account as provided in this
SECTION 2.04(c) shall bear interest at the interest rate then and thereafter
applicable to Prime Rate Loans.

SECTION 2.05 Overadvances.

(a) Notwithstanding anything to the contrary contained in this Agreement, if the
Borrowers shall request that Credit Parties make, or permit to remain
outstanding, any Loans or Letters of Credit which shall cause an Overadvance,
the Administrative Agent may, in its sole discretion, elect to make, or permit
to remain outstanding such Overadvance to the extent such

 

51



--------------------------------------------------------------------------------

Overadvance constitutes a Permitted Overadvance. If a Permitted Overadvance is
made, or permitted to remain outstanding, pursuant to the preceding sentence,
then all Lenders shall be bound to make, or permit to remain outstanding, such
Permitted Overadvance based upon their Commitment Percentage in accordance with
the terms of this Agreement, regardless of whether the conditions to lending set
forth in SECTION 4.02 have been met. A Permitted Overadvance may be made as a
Revolving Credit Loan, a Swingline Loan or as an issuance of a Letter of Credit
and each Lender (including the Swingline Lender) and the Issuing Bank, as
applicable, agrees to make any such requested Revolving Credit Loan, Swingline
Loan or Letter of Credit available to the Borrowers. The obligation of each
Lender (including the Swingline Lender) and the Issuing Bank, as applicable, to
participate in each Permitted Overadvance shall be absolute and unconditional
and shall not be affected by any circumstance, including (i) any setoff,
counterclaim, recoupment, defense or other right which such Person may have
against any other Credit Party, the Borrowers or any other Person for any reason
whatsoever, (ii) the occurrence or continuance of a Default, or (iii) any other
occurrence, event or condition. The making of any such Permitted Overadvance on
any one occasion shall not obligate the Administrative Agent or any Lender to
make or permit any Permitted Overadvance on any other occasion. No funding of a
Permitted Overadvance or sufferance of an Overadvance shall constitute a waiver
by Administrative Agent or the Lenders of any Event of Default caused thereby.
In no event shall any Borrower or other Loan Party be deemed a beneficiary of
this SECTION 2.05 nor authorized to enforce any of its terms. The Required
Lenders may, upon not less than five (5) Business Days prior written notice,
revoke the authority of the Administrative Agent to make further Permitted
Overadvances.

(b) No Permitted Overadvance shall modify or abrogate any of the provisions of
(i) SECTION 2.11(d) or SECTION 2.11(g) regarding the Lenders’ obligations to
reimburse any Letter of Credit Disbursement and to purchase participations with
respect to Letter of Credit Disbursements, respectively, or (ii) SECTION 2.06
and SECTION 2.20 regarding the Lenders’ obligations with respect to
participations in Swingline Loans and settlements thereof. Notwithstanding
anything herein to the contrary, no event or circumstance shall result in any
claim or liability against the Administrative Agent for any “inadvertent
Overadvances” resulting from changed circumstances beyond the control of the
Administrative Agent (such as a reduction in the value of Collateral included in
the Borrowing Base)), and such “inadvertent Overadvances” shall not reduce the
amount of Permitted Overadvances allowed hereunder.

(c) All Permitted Overadvances shall be payable by the Borrowers on demand by
Administrative Agent or the Required Lenders. All other Overadvances (other than
Permitted Overadvances) shall be payable in accordance with the requirements of
SECTION 2.15(a). All Permitted Overadvances and other Overadvances shall
constitute Obligations secured by the Collateral and entitled to all benefits of
the Loan Documents.

SECTION 2.06 Swingline Loans.

(a) Subject to the terms and conditions set forth herein, the Swingline Lender
is authorized by the Lenders to make, and may in its sole discretion make, loans
(each such loan, a “Swingline Loan”) to the Borrowers from time to time on any
Business Day prior to the Termination Date, in an aggregate amount not to exceed
at any time outstanding the amount of the Swingline Loan Ceiling,
notwithstanding the fact that such Swingline Loans, when

 

52



--------------------------------------------------------------------------------

aggregated with the outstanding amount of Revolving Credit Loans of the Lender
acting as Swingline Lender and such Lender’s Commitment Percentage of Letter of
Credit Outstandings; provided that, after giving effect to such Swingline Loan,
each of the conditions set forth in SECTIONS 2.01(a)(i), (ii) and (iii) shall be
satisfied. Swingline Loans shall be Prime Rate Loans and shall be subject to
periodic settlement with the Lenders under SECTION 2.20 below. The Swingline
Lender’s agreement to make Swingline Loans available to the Borrowers are made
in reliance upon the agreements of the other Lenders set forth in SECTION 2.20.

(b) Each Borrowing of Swingline Loans shall be made upon the Lead Borrower’s
irrevocable notice to the Swingline Lender and the Administrative Agent, which
may be given by telephone; provided that the Swingline Lender shall not be
obligated to make any Swingline Loan. Each such notice must be received by the
Swingline Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, and
(ii) the requested borrowing date, which shall be a Business Day. Each such
telephonic notice must be confirmed promptly by delivery to the Swingline Lender
and the Administrative Agent of a written notice (which shall substantially be
made in the form attached hereto as Exhibit B), appropriately completed and
signed by a Responsible Officer of the Lead Borrower. Promptly after receipt by
the Swingline Lender of any telephonic Borrowing Request for a Swingline Loan,
the Swingline Lender will confirm with the Administrative Agent (by telephone or
in writing) that the Administrative Agent has also received such Borrowing
Request and, if not, the Swingline Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof. Unless the Swingline
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Lender) prior to 2:00 p.m. on the date of
the proposed Borrowing of Swingline Loans (A) directing the Swingline Lender not
to make such Swingline Loan as a result of the limitations set forth in SECTIONS
2.01(a)(i), (ii) and (iii), or (B) that one or more of the applicable conditions
specified in Article IV is not then satisfied, in each case, other than as a
result of a Permitted Overadvance (each such notice, a “Noncompliance Notice”),
then, subject to the terms and conditions hereof, the Swingline Lender may, on
the borrowing date specified in such Borrowing Request, make the amount of its
Swingline Loan available to the Borrowers. Notwithstanding the foregoing, the
Swingline Lender shall not be under any obligation to make any Swingline Loan if
it shall determine (which determination shall be conclusive and binding absent
manifest error) that it has, or by such requested Swingline Loan may have,
Fronting Exposure.

(c) The Borrowers shall make all payments of principal and interest in respect
of the Swingline Loans directly to the Swingline Lender.

SECTION 2.07 Evidence of Debt; Notes.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrowers and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrowers hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the

 

53



--------------------------------------------------------------------------------

Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrowers shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

(b) In addition to the accounts and records referred to in SECTION 2.07(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swingline Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

SECTION 2.08 Interest on Loans.

(a) Interest on Loans.

(i) Subject to SECTION 2.08(b), each Prime Rate Loan (including Swingline Loans)
made by a Lender shall bear interest (computed on the basis of the actual number
of days elapsed over a year of 365 or 366 days, as applicable) at a rate per
annum that shall be equal to the then Prime Rate plus the Applicable Margin for
Prime Rate Loans.

(ii) Subject to SECTION 2.08(b) and SECTIONS 2.09 and 2.10, each LIBOR Loan made
by a Lender shall bear interest (computed on the basis of the actual number of
days elapsed over a year of 360 days) at a rate per annum equal, during each
Interest Period applicable thereto, to the Adjusted LIBO Rate for such Interest
Period, plus the Applicable Margin for LIBOR Loans.

(b) Default Interest. Interest shall accrue on all overdue amounts owing by the
Borrowers (after as well as before judgment, as and to the extent permitted by
law) at a rate per annum equal to the Default Rate.

(c) Payment Dates. Interest on each Loan shall be due and payable in arrears on
each Interest Payment Date applicable thereto, the Termination Date and at such
other times as may be specified herein. Accrued interest on all Loans after the
Termination Date shall be payable on demand. Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

54



--------------------------------------------------------------------------------

SECTION 2.09 Alternate Rate of Interest for Revolving Credit Loans.

If prior to the commencement of any Interest Period for a LIBOR Borrowing:

(A) the Administrative Agent reasonably determines (which determination shall be
conclusive absent manifest error) that (i) Dollar deposits are not being offered
to banks in the London interbank eurodollar market for the applicable amount and
Interest Period of such LIBOR Loan, or (ii) adequate and reasonable means do not
exist for determining the LIBO Rate for any requested Interest Period with
respect to a proposed LIBOR Borrowing or in connection with an existing or
proposed Prime Rate Loan; or

(B) the Required Lenders determine that for any reason the Adjusted LIBO Rate
for any requested Interest Period with respect to a proposed LIBOR Borrowing
does not adequately and fairly reflect the cost to such Lenders of funding such
Loan; or

then the Administrative Agent shall give notice thereof to the Lead Borrower and
the Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Lead Borrower and the applicable
Lenders that the circumstances giving rise to such notice no longer exist (which
notice the Administrative Agent shall deliver promptly upon obtaining knowledge
of the same), (i) the obligation of the Lenders to make or maintain LIBOR Loans
shall be suspended (to the extent of the affected LIBOR Loans or Interest
Periods), and (y) in the event of a determination described in the preceding
sentence with respect to the LIBO Rate component of the Prime Rate, the
utilization of the LIBO Rate component in determining the Prime Rate shall be
suspended. Upon receipt of such notice, the Lead Borrower may revoke any pending
request for a LIBOR Borrowing, conversion to or continuation of LIBOR Loans (to
the extent of the affected LIBOR Loans or Interest Periods) or, failing that,
will be deemed to have converted such request into a request for a borrowing of
Prime Rate Loans in the amount specified therein.

SECTION 2.10 Change in Legality.

(a) Notwithstanding anything to the contrary contained elsewhere in this
Agreement, if any Change in Law occurring after the Closing Date shall make it
unlawful for a Lender to make or maintain a Loan bearing interest by reference
to the Adjusted LIBO Rate, then, by written notice to the Lead Borrower, such
Lender may (x) declare that Loans bearing interest by reference to the Adjusted
LIBO Rate will not thereafter be made by such Lender hereunder, whereupon any
request by the Lead Borrower for a LIBOR Loan shall, as to such Lender only, be
deemed a request for a Prime Rate Loan (the interest on which, if applicable,
will be determined without reference to the Adjusted LIBO Rate) unless such
declaration shall be subsequently withdrawn; and (y) require that all LIBOR
Loans made by such Lender to be converted to Prime Rate Loans (the interest on
which, if applicable, will be determined without reference to the Adjusted LIBO
Rate), in which event all such LIBOR Loans shall be automatically converted to
Prime Rate Loans as of the effective date of such notice as provided in SECTION
2.09(b). In the event any Lender shall exercise its rights hereunder, all
payments and prepayments of principal which would otherwise have been applied to
repay the LIBOR Loans that would have been made by such Lender or the converted
LIBOR Loans of such Lender, shall instead be applied to repay the Prime Rate
Loans made by such Lender in lieu of, or resulting from the conversion of, such
LIBOR Loans.

(b) For purposes of this SECTION 2.10, a notice to the Lead Borrower pursuant to
SECTION 2.10(a) above shall be effective, if lawful, and if any LIBOR Loans
shall then be outstanding, on the last day of the then-current Interest Period;
and otherwise such notice shall be effective on the date of receipt by the Lead
Borrower.

 

55



--------------------------------------------------------------------------------

SECTION 2.11 Letters of Credit.

(a) Upon the terms and subject to the conditions herein set forth, at any time
and from time to time after the date hereof and prior to the Termination Date,
the Borrowers may request the Issuing Bank to issue, and subject to the terms
and conditions contained herein, (A) the Issuing Bank shall, in reliance upon
the agreements of the Lenders set forth in this SECTION 2.11, issue, for the
account of the Borrowers or a Subsidiary, one or more Letters of Credit
denominated in Dollars and (B) the Lenders severally agree to participate in
each such Letter of Credit issued for the account of the Borrowers or its
Subsidiaries and any drawings thereunder; provided, however, that no Credit
Extension in respect of a Letter of Credit shall be made if after giving effect
to such Credit Extension (i) the aggregate Letter of Credit Outstandings shall
exceed the Letter of Credit Sublimit, or (ii) any of the conditions set forth in
SECTIONS 2.01(a)(i), (ii) or (iii) would not be satisfied; provided, further,
that no Letter of Credit shall be issued unless the Issuing Bank shall have
received notice from the Administrative Agent that the conditions to such
issuance have been met; provided further that any Letter of Credit issued for
the benefit of any Subsidiary that is not a Borrower or a Guarantor shall be
issued naming the Borrowers as the account party on any such Letter of Credit
but such Letter of Credit may contain a statement that it is being issued for
the benefit of such Subsidiary; provided further that the Issuing Bank shall not
be required to make any Credit Extension in respect of any Letter of Credit, if,
in its reasonable discretion: (A) any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the Issuing Bank from issuing such Letter of Credit, or any Applicable
Law relating to the Issuing Bank or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
the Issuing Bank shall prohibit, or request that the Issuing Bank refrain from,
the issuance of letters of credit generally or such Letter of Credit in
particular or shall impose upon the Issuing Bank with respect to such Letter of
Credit any restriction, reserve or capital requirement (for which the Issuing
Bank is not otherwise compensated hereunder) not in effect on the Closing Date,
or shall impose upon the Issuing Bank any unreimbursed loss, cost or expense
which was not applicable on the Closing Date and which the Issuing Bank in good
faith deems material to it, (B) the issuance of such Letter of Credit would
violate one or more policies of the Issuing Bank applicable to letters of credit
generally, (C) except as otherwise agreed by the Administrative Agent and the
Issuing Bank, such Letter of Credit is to be denominated in a currency other
than Dollars; or (D) any Lender is at that time a Defaulting Lender, unless the
Issuing Bank has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to the Issuing Bank (in its reasonable discretion) with
the Borrowers or such Lender to eliminate the Issuing Bank’s actual or potential
Fronting Exposure (after giving effect to SECTION 2.24(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other Obligations in respect of
Letters of Credit as to which the Issuing Bank has actual or potential Fronting
Exposure, as it may elect in its reasonable discretion. The Issuing Bank shall
not be under any obligation to amend any Letter of Credit if (A) the Issuing
Bank would have no obligation at such time to issue such Letter of Credit in its
amended form under the terms hereof, or (B) the beneficiary of such Letter of
Credit does not accept the proposed amendment to such Letter of Credit. The
Issuing Bank (unless the Issuing Bank is Bank of America or any of its
Affiliates) shall notify the Administrative Agent in writing on each Business
Day of all Letters of Credit issued on the prior Business Day by the Issuing
Bank.

 

56



--------------------------------------------------------------------------------

(b) Each Standby Letter of Credit shall expire at or prior to the close of
business on the earlier of the date which is (i) one (1) year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one (1) year after such renewal or extension) and (ii) five
(5) Business Days prior to the Maturity Date; provided, however, that (A) each
Standby Letter of Credit may, upon the request of the Borrowers, include a
provision whereby such Letter of Credit shall be renewed automatically (unless
the Issuing Bank notifies the beneficiary thereof at least thirty (30) days
prior to the then-applicable expiration date that such Letter of Credit will not
be renewed) for additional consecutive periods of twelve (12) months or less
(but not beyond the date that is five (5) Business Days prior to the Maturity
Date) and (B) with the prior written consent of the Issuing Bank and the
Administrative Agent, a Standby Letter of Credit may have an expiry date after
the Maturity Date, so long as such Letter of Credit is Cash Collateralized (in
an amount equal to one hundred five percent (105%) of the maximum amount
thereof) not less than sixty (60) days prior to the Maturity Date.

(c) Each Commercial Letter of Credit shall expire at or prior to the close of
business on the earlier of the date which is (i) ninety (90) days after the date
of the issuance of such Commercial Letter of Credit and (ii) five (5) Business
Days prior to the Maturity Date.

(d) Drafts drawn under each Letter of Credit shall be reimbursed by the
Borrowers by paying to the Administrative Agent an amount equal to such drawing
not later than 1:00 p.m. on the first Business Day immediately following the day
that the Borrowers receives notice of such drawing and demand for payment by the
Issuing Bank, provided that (i) in the absence of written notice to the contrary
from the Borrowers, and subject to the other provisions of this Agreement, such
payments shall be financed when due with a Prime Rate Loan or Swingline Loan to
the Borrowers in an equivalent amount (without regard to the minimum and
multiples specified in for the principal amount of any such Loan) and, to the
extent so financed, the Borrowers’ obligation to make such payment shall be
discharged and replaced by the resulting Prime Rate Loan or Swingline Loan, and
(ii) in the event that the Borrowers have notified the Administrative Agent that
it will not so finance any such payments, the Borrowers will make payment
directly to the Issuing Bank when due. The Administrative Agent shall promptly
remit the proceeds from any Loans made pursuant to clause (i) or clause
(iii) above (and the Administrative Agent may apply Cash Collateral provided for
this purpose) in reimbursement of a draw under a Letter of Credit to the Issuing
Bank. The Issuing Bank shall, promptly following its receipt thereof, examine
all documents purporting to represent a demand for payment under a Letter of
Credit. The Issuing Bank shall promptly notify the Administrative Agent and the
Lead Borrower by telephone (confirmed by telecopy) of such demand for payment
and whether the Issuing Bank has made or will make payment thereunder; provided,
however, that any failure to give or delay in giving such notice shall not
relieve the Lead Borrower of their obligation to reimburse the Issuing Bank and
the Lenders with respect to any such payment.

(e) If the Issuing Bank shall make any Letter of Credit Disbursement, then,
unless the Borrowers shall reimburse the Issuing Bank in full on the date
provided in SECTION 2.11(d) above, the unpaid amount thereof shall bear interest
at the rate per annum then applicable to Prime Rate Loans for each day from and
including the date such payment is made to, but excluding, the date that the
Borrowers reimburses the Issuing Bank therefor, provided, however, that, if the
Borrowers fail to reimburse the Issuing Bank when due pursuant to SECTION
2.11(d), then interest shall accrue at the Default Rate. Interest accrued
pursuant to this paragraph

 

57



--------------------------------------------------------------------------------

shall be for the account of, and promptly remitted by the Administrative Agent,
upon receipt to, the Issuing Bank, except that interest accrued on and after the
date of payment by any Lender pursuant to SECTION 2.11(g) to reimburse the
Issuing Bank shall be for the account of such Lender to the extent of such
payment.

(f) Immediately upon the issuance of any Letter of Credit by the Issuing Bank
(or the amendment of a Letter of Credit increasing the amount thereof), and
without any further action on the part of the Issuing Bank, the Issuing Bank
shall be deemed to have sold to each Lender, and each such Lender shall be
deemed unconditionally and irrevocably to have purchased from the Issuing Bank,
without recourse or warranty, an undivided interest and participation, to the
extent of such Lender’s Commitment Percentage, in such Letter of Credit, each
drawing thereunder and the obligations of the Borrowers under this Agreement and
the other Loan Documents with respect thereto. Upon any change in the Total
Commitments pursuant to SECTION 2.02, SECTION 2.13, SECTION 2.15 or SECTION 9.06
of this Agreement, it is hereby agreed that with respect to all Letter of Credit
Outstandings, there shall be an automatic adjustment to the participations
hereby created to reflect the new Commitment Percentages of the assigning and
assignee Lenders and the Additional Commitment Lenders, if applicable. Any
action taken or omitted by the Issuing Bank under or in connection with a Letter
of Credit, if taken or omitted in the absence of gross negligence or willful
misconduct, shall not create for the Issuing Bank any resulting liability to any
Lender.

(g) In the event that the Issuing Bank makes any Letter of Credit Disbursement
and the Borrowers shall not have reimbursed such amount in full to the Issuing
Bank pursuant to this SECTION 2.11(d), the Issuing Bank shall promptly notify
the Administrative Agent, which shall promptly notify each Lender of such
failure, and each Lender shall promptly and unconditionally pay to the
Administrative Agent (and the Administrative Agent may apply Cash Collateral
provided for this purpose), for the account of the Issuing Bank the amount of
such Lender’s Commitment Percentage of such unreimbursed payment and in same day
funds. If the Issuing Bank so notifies the Administrative Agent and the
Administrative Agent so notifies the Lenders prior to 11:00 a.m. on any Business
Day, each such Lender shall make available to the Issuing Bank such Lender’s
Commitment Percentage of the amount of such payment on such Business Day in same
day funds (or if such notice is received by the Lenders after 11:00 a.m. on the
day of receipt, payment shall be made on the immediately following Business Day
in same day funds). If and to the extent such Lender shall not have so made its
Commitment Percentage of the amount of such payment available to the Issuing
Bank, such Lender agrees to pay to the Issuing Bank forthwith on demand such
amount, together with interest thereon, for each day from such date until the
date such amount is paid to the Administrative Agent for the account of the
Issuing Bank at the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation. Each Lender agrees to fund its Commitment Percentage
of such unreimbursed payment notwithstanding a failure to satisfy any applicable
lending conditions or the provisions of SECTION 2.01 or SECTION 2.06, or the
occurrence of the Termination Date. The failure of any Lender to make available
to the Issuing Bank its Commitment Percentage of any payment under any Letter of
Credit shall neither relieve any Lender of its obligation hereunder to make
available to the Issuing Bank its Commitment Percentage of any payment under any
Letter of Credit on the date required, as specified above, nor increase the
obligation of such other Lender. Subject to the provisions of SECTION 2.24,
whenever any Lender has made payments to the Issuing Bank

 

58



--------------------------------------------------------------------------------

in respect of any reimbursement obligation for any Letter of Credit, such Lender
shall be entitled to share ratably, based on its Commitment Percentage, in all
payments and collections thereafter received on account of such reimbursement
obligation (whether directly from the Borrowers or otherwise, including proceeds
of Cash Collateral applied thereto by the Administrative Agent).

(h) Whenever the Borrowers desire that the Issuing Bank issue a Letter of Credit
(or the amendment, renewal or extension (other than automatic renewal or
extensions) of an outstanding Letter of Credit), the Lead Borrower shall give to
the Issuing Bank and the Administrative Agent at least three (3) Business Days’
prior written (including, without limitation, by telegraphic, telex, facsimile
or cable communication) notice specifying the date on which the proposed Letter
of Credit is to be issued, amended, renewed or extended (which shall be a
Business Day), the amount of the Letter of Credit so requested, the expiration
date of such Letter of Credit, the name and address of the beneficiary thereof,
and the provisions thereof. If requested by the Issuing Bank, the Borrowers
shall also submit documentation (including, any Issuer Documents) on the Issuing
Bank’s standard form in connection with any request for the issuance, amendment,
renewal or extension of a Letter of Credit, provided that in the event of a
conflict or inconsistency between the terms of such documentation (including,
any Issuer Documents) and this Agreement, the terms of this Agreement shall
supersede any inconsistent or contrary terms in such documentation and this
Agreement shall control.

(i) Subject to the limitations set forth below, the obligations of the Borrowers
to reimburse the Issuing Bank for any Letter of Credit Disbursement shall be
unconditional and irrevocable and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including, without limitation
(it being understood that any such payment by the Borrowers shall be without
prejudice to, and shall not constitute a waiver of, any rights the Borrowers
might have or might acquire hereunder as a result of the payment by the Issuing
Bank of any draft or the reimbursement by the Borrowers thereof): (i) any lack
of validity or enforceability of a Letter of Credit, this Agreement, or any
other Loan Document; (ii) the existence of any claim, counterclaim, setoff,
defense or other right that any Borrower or any Subsidiary may have at any time
against any beneficiary or any transferee of such Letter of Credit (or any
Person for whom any such beneficiary or any such transferee may be acting), the
Issuing Bank or any of the other Lenders, whether in connection with this
Agreement, the transactions contemplated hereby or by such Letter of Credit or
any agreement or instrument relating thereto, or any unrelated transaction;
(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit; (iv) waiver by the
Issuing Bank of any requirement that exists for the Issuing Bank’s protection
and not the protection of the Borrowers or any waiver by the Issuing Bank which
does not in fact materially prejudice the Borrowers; (v) honor of a demand for
payment presented electronically even if such Letter of Credit requires that
demand be in the form of a draft; (vi) any payment made by the Issuing Bank in
respect of an otherwise complying item presented after the date specified as the
expiration date of, or the date by which documents must be received under such
Letter of Credit if presentation after such date is authorized by the UCC, the
ISP or the UCP, as applicable; (vii) any payment by the Issuing Bank under such
Letter of Credit against presentation of a draft or certificate that does not
strictly comply with the terms of such Letter of Credit; or any payment made by
the Issuing Bank under

 

59



--------------------------------------------------------------------------------

such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; (viii) any other circumstance or
happening whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this SECTION 2.11, constitute defense available
to, a legal or equitable discharge of, or provide a right of setoff against, any
Loan Party’s obligations hereunder; (ix) the fact that any Event of Default
shall have occurred and be continuing; or (x) any adverse change in the relevant
exchange rates. No Credit Party shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Bank. The parties hereto expressly agree that, in the
absence of gross negligence or willful misconduct on the part of the Issuing
Bank (as determined by a court of competent jurisdiction or another independent
tribunal having jurisdiction), the Issuing Bank shall be deemed to have
exercised care in each such determination. In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented that appear on their face to be in compliance with the terms
of a Letter of Credit, the Issuing Bank may, in its reasonable discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit. The Borrowers
shall promptly examine a copy of each Letter of Credit and each amendment
thereto that is delivered to it and, in the event of any claim of noncompliance
with the Borrowers’ instructions or other irregularity, the Lead Borrower will
immediately notify the Issuing Bank.

(j) Each Lender and each Loan Party agrees that, in paying any drawing under a
Letter of Credit, the Issuing Bank shall not have any responsibility to obtain
any document (other than any sight draft, certificates and documents expressly
required by the Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such document or the authority of the Person executing or
delivering any such document. None of the Issuing Bank, the Administrative
Agent, any of their respective Related Parties nor any correspondent,
participant or assignee of the Issuing Bank shall be liable to any Lender for
(i) any action taken or omitted in connection herewith at the request or with
the approval of the Lenders or the Required Lenders, as applicable; (ii) any
action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrowers hereby assume all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrowers’ pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the Issuing Bank, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the Issuing Bank shall
be liable or responsible for any of the matters described in clauses (i) through
(x) of SECTION 2.11(i); provided, however, that anything in such clauses to the

 

60



--------------------------------------------------------------------------------

contrary notwithstanding, the Borrowers may have a claim against the Issuing
Bank, and Issuing Bank may be liable to the Borrowers, to the extent, but only
to the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrowers which the Borrowers prove were caused by the Issuing
Bank’s willful misconduct or gross negligence or the Issuing Bank’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the Issuing Bank may accept documents that appear on their
face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the Issuing Bank
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason. The Issuing Bank
may send a Letter of Credit or conduct any communication to or from the
beneficiary via the Society for Worldwide Interbank Financial Telecommunication
(“SWIFT”) message or overnight courier, or any other commercially reasonable
means of communicating with a beneficiary.

(k) Unless otherwise expressly agreed by the Issuing Bank and the Borrowers when
a Letter of Credit is issued (including any such agreement applicable to an
Existing Letter of Credit), (i) the rules of the ISP shall apply to each standby
Letter of Credit, and (ii) the rules of the UCP shall apply to each commercial
Letter of Credit. Notwithstanding the foregoing, the Issuing Bank shall not be
responsible to the Borrowers for, and the Issuing Bank’s rights and remedies
against the Borrowers shall not be impaired by, any action or inaction of the
Issuing Bank required or permitted under any law, order, or practice that is
required or permitted to be applied to any Letter of Credit or this Agreement,
including Applicable Law or any order of a jurisdiction where the Issuing Bank
or the beneficiary is located, the practice stated in the ISP or UCP, as
applicable, or in the decisions, opinions, practice statements, or official
commentary of the ICC Banking Commission, the Bankers Association for Finance
and Trade - International Financial Services Association (“BAFT-IFSA”), or the
Institute of International Banking Law & Practice, whether or not any Letter of
Credit chooses such law or practice.

(l) All Existing Letters of Credit shall be deemed to have been issued pursuant
hereto, and from and after the Closing Date shall be subject to and governed by
the terms and conditions hereof.

SECTION 2.12 Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Adjusted LIBO Rate) or the
Issuing Bank; or

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (a) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

 

61



--------------------------------------------------------------------------------

(iii) impose on any Lender or the Issuing Bank or the London interbank market
any other condition, cost or expense affecting this Agreement or LIBOR Loans
made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost in any
material amount to such Lender of making or maintaining any Loan bearing
interest by reference to the Adjusted LIBO Rate (or of maintaining its
obligation to make any such Loan) or to increase the cost in any material amount
to such Lender or the Issuing Bank of participating in, issuing or maintaining
any Letter of Credit (or of maintaining its obligation to participate in or to
issue any Letter of Credit) or to reduce the amount in any material respect of
any sum received or receivable by such Lender or the Issuing Bank hereunder
(whether of principal, interest or otherwise), then the Borrowers will pay to
such Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank, as the case may be,
for such additional costs incurred or reduction suffered.

(b) If any Lender or the Issuing Bank determines that any Change in Law
affecting such Lender or the Issuing Bank or any Lending Office of such Lender
or such Lender’s or the Issuing Bank’s holding company, if any, regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or the Issuing Bank’s capital or on the capital
of such Lender’s or the Issuing Bank’s holding company, if any, as a consequence
of this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, or
the Letters of Credit issued by the Issuing Bank, to a level below that which
such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company would have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Bank’s policies and the policies of
such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrowers will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
SECTION 2.12 and setting forth in reasonable detail the manner in which such
amount or amounts were determined shall be delivered to the Lead Borrower and
shall be conclusive absent manifest error. The Borrowers shall pay such Lender
or the Issuing Bank, as the case may be, the amount shown as due on any such
certificate within ten (10) Business Days after receipt thereof.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this SECTION 2.12 shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation, provided that
the Borrowers shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than one hundred twenty (120) days prior to the date that such Lender or the
Issuing Bank, as the case may be, notifies the Borrowers of the Change in Law

 

62



--------------------------------------------------------------------------------

giving rise to such increased costs or reductions and of such Lender’s or the
Issuing Bank’s intention to claim compensation therefor, and provided further
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the one hundred twenty (120) day period referred to above
shall be extended to include the period of retroactive effect thereof.

SECTION 2.13 Termination or Reduction of Commitments.

(a) Termination or Reduction of Total Commitments. Upon at least three
(3) Business Days’ prior written notice to the Administrative Agent, the
Borrowers may, at any time, in whole permanently terminate, or from time to time
in part permanently reduce, the Total Commitments. Each such reduction shall be
in the principal amount of $5,000,000 or any integral multiple thereof. Each
such reduction or termination shall (i) be applied ratably to the Commitments of
each Lender and (ii) be irrevocable at the effective time of any such
termination or reduction. The Borrowers shall pay to the Administrative Agent
for application as provided herein (i) at the effective time of any such
termination (but not any partial reduction), all earned and unpaid fees on
account of the Total Commitments so terminated, and (ii) at the effective time
of any such reduction or termination, all Breakage Costs incurred in connection
therewith and any amount by which the Total Outstandings on such date exceed the
amount to which the Total Commitments are to be reduced effective on such date.
The Borrowers shall not terminate or reduce the Total Commitments if, after
giving effect thereto and to any concurrent prepayments hereunder, the Total
Outstandings would exceed the Total Commitment. A permanent reduction of the
Total Commitments shall not require a corresponding pro rata reduction in the
Letter of Credit Sublimit or the Swingline Loan Ceiling; provided, however, that
if the Total Commitments are reduced to an amount less than the Letter of Credit
Sublimit and/or the Swingline Loan Ceiling, then the Letter of Credit Sublimit
and/or the Swingline Loan Ceiling shall be reduced to an amount equal to the
Total Commitments.

(b) Termination Date. Upon the Termination Date, the Commitments of the Lenders
shall be terminated in full, and the Borrowers shall pay, in full and in cash,
all outstanding Loans and all other outstanding Obligations then owing by them
to the Lenders (including, without limitation, all Breakage Costs incurred in
connection therewith).

SECTION 2.14 Optional Prepayment of Revolving Credit Loans; Reimbursement of
Lenders.

(a) The Borrowers shall have the right at any time and from time to time to
prepay without premium or penalty (but subject to payment of Breakage Costs as
provided herein) (without a reduction in the Total Commitments) outstanding
Loans in whole or in part, (x) with respect to LIBOR Loans, upon at least three
(3) Business Days’ prior written, telex or facsimile notice to the
Administrative Agent, prior to 11:00 a.m., and (y) with respect to Prime Rate
Loans, on the same Business Day as such notice is furnished to the
Administrative Agent, prior to 11:00 a.m., subject in each case to the following
limitations:

(i) Subject to SECTION 2.15, all prepayments shall be paid to the Administrative
Agent for application (except as otherwise directed by the Borrowers), first, to
the prepayment of outstanding Swingline Loans, and second, to the prepayment of
other outstanding Revolving Credit Loans ratably in accordance with each
Lender’s Commitment Percentage;

 

63



--------------------------------------------------------------------------------

(ii) Subject to the foregoing, outstanding Prime Rate Loans of the Borrowers
shall be prepaid before outstanding LIBOR Loans of the Borrowers are prepaid
(except as otherwise directed by the Borrowers). Each partial prepayment of
LIBOR Loans shall be in an integral multiple of $100,000 (but in no event less
than $2,000,000). No prepayment of LIBOR Loans shall be permitted pursuant to
this SECTION 2.14 prior to the last day of an Interest Period applicable
thereto, unless the Borrowers reimburse the Lenders for all Breakage Costs
associated therewith. No partial prepayment of a Borrowing of LIBOR Loans shall
result in the aggregate principal amount of the LIBOR Loans remaining
outstanding pursuant to such Borrowing being less than $2,000,000 (unless all
such outstanding LIBOR Loans are being prepaid in full); and

(iii) Each notice of prepayment shall specify the prepayment date, the principal
amount and Type of the Loans to be prepaid and, in the case of LIBOR Loans, the
Borrowing or Borrowings pursuant to which such Loans were made. Each notice of
prepayment shall be revocable, provided that the Borrowers shall reimburse the
Lenders for all Breakage Costs associated with the revocation of any notice of
prepayment. The Administrative Agent shall, promptly after receiving notice from
the Lead Borrower hereunder, notify each applicable Lender of the principal
amount and Type of the Loans held by such Lender which are to be prepaid, the
prepayment date and the manner of application of the prepayment.

(b) The Borrowers shall reimburse each Lender as set forth below for any loss,
cost or expense (herein, collectively, “Breakage Costs”) incurred or to be
incurred by such Lender as a result of (i) any continuation, conversion, payment
or prepayment of any Revolving Credit Loan other than a Prime Rate Loan on a day
other than the last day of the Interest Period for such Revolving Credit Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise) or (ii) any failure by the Borrowers (for a reason other than the
failure of such Lender to make a Revolving Credit Loan) to prepay, borrow,
continue or convert any Revolving Credit Loan other than a Prime Rate Loan on
the date or in the amount notified by the Borrowers, (iii) in the event that
after a Borrower delivers a notice of commitment reduction under SECTION 2.13 or
a notice of prepayment under SECTION 2.14 in respect of LIBOR Loans, such
commitment reductions or such prepayments are not made on the day specified in
such notice of reduction or prepayment, and (iv) any assignment of a LIBOR Loan
on a day other than the last day of the Interest Period therefor as a result of
a request by the Borrowers pursuant to SECTION 2.22, including any loss of
anticipated profits and any loss or expense arising from the liquidation or
reemployment of funds obtained by it to maintain such Revolving Credit Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrowers shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing. For purposes of calculating amounts
payable by the Borrowers to the Lenders under this SECTION 2.14(b), each Lender
shall be deemed to have funded each LIBOR Loan made by it at the LIBO Rate used
in determining the Adjusted LIBO Rate for such Revolving Credit Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such LIBOR
Loan was in fact so funded. Any Lender demanding reimbursement for such loss
shall deliver to the Borrowers from time to time one or more certificates
setting forth the amount of such loss as determined by such Lender and setting
forth in reasonable detail the manner in which such amount was determined and
such amounts shall be due within ten (10) Business Days after the receipt of
such notice.

 

64



--------------------------------------------------------------------------------

(c) Whenever any partial prepayment of Revolving Credit Loans are to be applied
to LIBOR Loans, such LIBOR Loans shall be prepaid in the chronological order of
their Interest Payment Dates or as the Borrowers may otherwise designate in
writing.

SECTION 2.15 Mandatory Prepayment; Cash Collateral.

The outstanding Obligations shall be subject to prepayment as follows:

(A) If at any time the amount of Total Outstandings causes Excess Availability
to be less than zero (other than as a result of a Permitted Overadvance pursuant
to SECTION 2.05(a)), the Borrowers will, immediately (y) prepay the Loans in an
amount necessary to eliminate such deficiency; and (z) if, after giving effect
to the prepayment in full of all outstanding Loans such deficiency has not been
eliminated, Cash Collateralize Letter of Credit Outstandings in an amount
necessary to eliminate such deficiency.

(B) The Loans shall be repaid daily in accordance with (and to the extent
required under) the provisions of SECTION 2.16, to the extent then applicable
and without regard to minimum and integral amounts).

(C) Except during the continuance of a Cash Dominion Event, any Cash Receipts
and other payments received by the Administrative Agent shall be applied as the
Borrowers shall direct the Administrative Agent in writing, and otherwise
consistent with the provisions of SECTION 2.14.

(D) The Borrowers shall prepay the Obligations (without a reduction in the Total
Commitments) with 100% of the net cash proceeds received by the Borrowers or any
other Loan Party in connection with any asset sale made pursuant to SECTION
6.05(h) and (j), such prepayment to be made contemporaneously with the receipt
of such proceeds.

(E) The Borrowers shall prepay the Obligations (without a reduction in the Total
Commitments) with 100% of the net cash proceeds received by the Borrowers or any
other Loan Party from any casualty or other loss with respect to any ABL Primary
Collateral during the continuance of a Cash Dominion Event, such prepayment to
be made contemporaneously with the receipt of such proceeds.

(F) The Borrowers shall repay the Obligations as required pursuant to SECTION
2.13(b).

(G) The Borrowers shall prepay the Obligations (without a reduction in the Total
Commitments) with (i) the net cash proceeds received by any Real Estate
Subsidiary in connection with the incurrence of any Indebtedness under SECTION
6.03(j) (except for up to $12,500,000 of Indebtedness incurred by PGP Florence,
LLC) in an amount equal to the Real Estate Subsidiary Advance and (ii) the net
cash proceeds

 

65



--------------------------------------------------------------------------------

received by any Real Estate Subsidiary in connection with the issuance of any
Capital Stock to any Person in an amount equal to the Real Estate Subsidiary
Advance, each such prepayment to be made contemporaneously with the receipt by
such Real Estate Subsidiary of the proceeds of such Indebtedness or such sale.

SECTION 2.16 Credit Card Arrangements; Cash Management.

(a) Annexed hereto as Schedule 2.16(a) is a list describing, as of the Closing
Date, all arrangements to which any Loan Party is a party with respect to the
payment to such Loan Party of the proceeds of all credit card and debit card
charges for sales by such Loan Party.

(b) Annexed hereto as Schedule 2.16(b) is a list describing, as of the Closing
Date, all Deposit Accounts (including DDAs) of each Loan Party. Promptly upon
the request of the Administrative Agent, the Borrowers shall deliver to the
Administrative Agent an update to Schedule 2.16(b), setting forth all Deposit
Accounts (including DDAs) that are maintained by the Loan Parties as of such
date, which schedule shall include, with respect to each depository (i) the name
and address of such depository; (ii) the account number(s) maintained with such
depository; and (iii) a contact person at such depository.

(c) To the extent not previously delivered, each Loan Party shall:

(i) on or prior to the Closing Date, deliver to the Administrative Agent
notifications (each, a “Credit Card Notification”) substantially in the form
attached hereto as Exhibit D which have been executed on behalf of such Loan
Party and addressed to such Loan Party’s credit card and debit card
clearinghouses and processors listed on Schedule 2.16(b); and

(ii) on or prior to the sixty (60) day anniversary of the Closing Date, or such
later date as to which the Administrative Agent, in its discretion, shall agree
(such date, the “Blocked Account Date”), enter into a blocked account agreement
(each, a “Blocked Account Agreement”), reasonably satisfactory to the
Administrative Agent, with each Blocked Account Bank, with respect to each
Deposit Account in which funds of any Loan Party are concentrated (collectively,
the “Blocked Accounts”).

(d) Each Loan Party covenants that it shall cause, and each Credit Card
Notification and Blocked Account Agreement entered into by a Loan Party shall
require, during the continuance of a Cash Dominion Event (and delivery of notice
thereof from the Administrative Agent), the ACH or wire transfer on each
Business Day (and whether or not there is then an outstanding balance in the
Loan Account) of all available cash receipts (the “Cash Receipts”) to the
account maintained by the Administrative Agent at Bank of America (the
“Administrative Agent’s Account”), from:

(i) the sale of Inventory and other Collateral;

(ii) all proceeds of collections of Accounts;

(iii) each Blocked Account (including all cash deposited therein from each DDA);
and

(iv) the cash proceeds of all credit card and debit card charges.

 

66



--------------------------------------------------------------------------------

If any cash or Cash Equivalents owned by any Loan Party (other than (i) petty
cash accounts funded in the ordinary course of business, the deposits in which
shall not aggregate more than $1,000,000 or exceed $25,000 with respect to any
one account (or in each case, such greater amounts to which the Administrative
Agent may agree), and (ii) payroll, trust and tax withholding accounts funded in
the ordinary course of business and required by Applicable Law) are deposited to
any account, or held or invested in any manner, otherwise than in a Blocked
Account that is subject to a Blocked Account Agreement (or a Deposit Account
which is swept daily to a Blocked Account), then the Borrowers shall cause all
funds in such accounts or so held or so invested to be transferred with such
frequency as may be required by the Administrative Agent to a Blocked Account
that is subject to a Blocked Account Agreement (or a Deposit Account which is
swept daily to a Blocked Account).

(e) The Loan Parties may close Deposit Accounts or Blocked Accounts and/or open
new DDAs or Blocked Accounts, subject to the execution and delivery to the
Administrative Agent of appropriate Blocked Account Agreements (except with
respect to any payroll, trust and tax withholding accounts or unless expressly
waived by the Administrative Agent) consistent with the provisions of this
SECTION 2.16 and otherwise reasonably satisfactory to the Administrative Agent.
The Loan Parties shall furnish the Administrative Agent with prior written
notice of their intention to open or close a Blocked Account and the
Administrative Agent shall promptly notify the Lead Borrower as to whether the
Administrative Agent shall require a Blocked Account Agreement with the Person
with whom such account will be maintained. Unless consented to in writing by the
Administrative Agent, the Loan Parties shall not enter into any agreements with
credit card or debit card processors other than the ones expressly contemplated
herein unless contemporaneously therewith, a Credit Card Notification, is
executed and delivered to the Administrative Agent. The Loan Parties may also
maintain one or more disbursement accounts to be used by the Loan Parties for
disbursements and payments (including payroll) in the ordinary course of
business or as otherwise permitted hereunder.

(f) The Loan Parties shall establish and maintain cash management arrangements
and procedures, including Blocked Accounts and Deposit Account concentration
arrangements, reasonably satisfactory to the Administrative Agent.

(g) The Administrative Agent’s Account shall at all times be under the sole
dominion and control of the Administrative Agent. The Borrowers hereby
acknowledge and agree that (i) they have no right of withdrawal from the
Administrative Agent’s Account, (ii) the funds on deposit in the Administrative
Agent’s Account shall at all times continue to be collateral security for all of
the Obligations, and (iii) the funds on deposit in the Administrative Agent’s
Account shall be applied as provided in this Agreement. In the event that,
notwithstanding the provisions of this SECTION 2.16, during the continuation of
a Cash Dominion Event, any Borrower receives or otherwise has dominion and
control of any such proceeds or collections, such proceeds and collections shall
be held in trust by such Borrower for the Administrative Agent, shall not be
commingled with any of such Borrower’s other funds or deposited in any account
of such Borrower and shall promptly be deposited into the Administrative Agent’s
Account or dealt with in such other fashion as such Borrower may be instructed
by the Administrative Agent.

 

67



--------------------------------------------------------------------------------

(h) Any amounts received in the Administrative Agent’s Account at any time when
all of the Obligations then due have been and remain fully repaid shall be
remitted to the operating account of the Borrowers maintained with the
Administrative Agent.

(i) The Administrative Agent shall promptly (but in any event within five
(5) Business Day) furnish written notice to each Person with whom a Blocked
Account is maintained of any termination of a Cash Dominion Event.

(j) The following shall apply to deposits and payments under and pursuant to
this Agreement:

(i) Funds shall be deemed to have been deposited to the Administrative Agent’s
Account on the Business Day on which deposited, provided that such deposit is
available to the Administrative Agent by 4:00 p.m. on that Business Day (except
that if the Obligations are being paid in full, by 2:00 p.m., on that Business
Day);

(ii) Funds paid to the Administrative Agent, other than by deposit to the
Administrative Agent’s Account, shall be deemed to have been received on the
Business Day when they are good and collected funds, provided that such payment
is available to the Administrative Agent by 4:00 p.m. on that Business Day
(except that if the Obligations are being paid in full, by 2:00 p.m., on that
Business Day);

(iii) If a deposit to the Administrative Agent’s Account or payment is not
available to the Administrative Agent until after 4:00 p.m. on a Business Day,
such deposit or payment shall be deemed to have been made at 9:00 a.m. on the
then next Business Day;

(iv) If any item deposited to the Administrative Agent’s Account and credited to
the Loan Account is dishonored or returned unpaid for any reason, whether or not
such return is rightful or timely, the Administrative Agent shall have the right
to reverse such credit and charge the amount of such item to the applicable Loan
Account and the Borrowers shall indemnify the Secured Parties against all
out-of-pocket claims and losses resulting from such dishonor or return; and

(v) All amounts received under this SECTION 2.16 shall be applied in the manner
set forth in SECTION 7.03.

SECTION 2.17 Fees.

(a) The Borrowers shall pay to the Administrative Agent and the Arranger, for
their respective accounts, the fees set forth in the Fee Letter as and when
payment of such fees is due as therein set forth.

(b) The Borrowers shall pay the Administrative Agent, for the account of the
Lenders, an aggregate fee (the “Unused Fee”) equal to the Unused Fee Rate per
annum (on the basis of actual days elapsed in a year of 360 days) of the average
daily balance of the Lenders’ respective Unused Commitment during the Fiscal
Quarter just ended (or relevant period with respect to the payment being made
through the first Fiscal Quarter ending after the Closing Date or on the
Termination Date), subject to adjustment as provided in SECTION 2.24. The Unused

 

68



--------------------------------------------------------------------------------

Fee shall be paid in arrears, on the first day of each Fiscal Quarter after the
execution of this Agreement and on the Termination Date. The Administrative
Agent shall pay the Unused Fee to the Lenders upon the Administrative Agent’s
receipt of the Unused Fee based upon each Lender’s pro rata share of the average
daily balance of the Lenders’ Unused Commitment, subject to adjustment as
provided in SECTION 2.24.

(c) The Borrowers shall pay the Administrative Agent, for the account of the
Lenders who are then participating in the Letters of Credit, subject to SECTION
2.24, on the first day of each Fiscal Quarter and on demand after the
Termination Date, in arrears, a fee calculated on the basis of a 360 day year,
as applicable and actual days elapsed (each, a “Letter of Credit Fee”), equal to
the following per annum percentages of the average face amount of the following
categories of Letters of Credit outstanding during the three month period then
ended:

(i) Standby Letters of Credit: for the account of each Lender in accordance,
subject to SECTION 2.24, with its Commitment Percentage, at a per annum rate
equal to the then Applicable Margin for LIBOR Loans; and

(ii) Commercial Letters of Credit: for the account of each Lender in accordance,
subject to SECTION 2.24, with its Commitment Percentage, at a per annum rate
equal to the then Applicable Margin for LIBOR Loans less one-half of one percent
(0.50%).

(d) The Borrowers shall pay to the Issuing Bank, in addition to all Letter of
Credit Fees otherwise provided for herein, (i) the reasonable and customary fees
and charges of the Issuing Bank in connection with the negotiation, settlement
and amendment of each Letter of Credit issued by the Issuing Bank, and (ii) a
fronting fee (each, a “Fronting Fee”) equal to one-eighth of one percent
(0.125%) on the amount of all Letters of Credit. Each such Fronting Fee shall be
payable on the first day of each Fiscal Quarter and on demand after the
Termination Date, in arrears. In addition, but without duplication, the
Borrowers shall pay directly to the Issuing Bank for its own account the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of the Issuing Bank relating to letters of credit as
from time to time in effect.

(e) All fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for the account of the Administrative Agent and other
Credit Parties as provided herein. Once due, all fees shall be fully earned and
shall not be refundable when paid under any circumstances.

SECTION 2.18 Maintenance of Loan Account; Statements of Account.

(a) The Administrative Agent shall maintain an account on its books in the name
of the Borrowers (each, the “Loan Account”) which will reflect (i) all Loans and
other advances made by the Lenders to the Borrowers or for the Borrowers’
account, (ii) all Letter of Credit Disbursements, fees and interest that have
become payable as herein set forth, and (iii) any and all other monetary
Obligations that have become payable; provided that any failure to so record or
any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrowers hereunder to pay any amount owing with respect to
the Obligations.

 

69



--------------------------------------------------------------------------------

(b) The Loan Account will be credited with all amounts received by the
Administrative Agent from the Borrowers or from other Persons for the Borrowers’
account, including all amounts received in the Administrative Agent’s Account
from the Blocked Account Banks, and the amounts so credited shall be applied as
set forth in and to the extent required by SECTION 2.15 or SECTION 7.03, as
applicable. After the end of each calendar quarter, the Administrative Agent
shall send to the Borrowers a statement accounting for the charges (including
interest), loans, advances and other transactions occurring among and between
the Administrative Agent, the Lenders and the Borrowers during such calendar
quarter. The quarterly statements, absent manifest error, shall be deemed
presumptively correct (provided however that no error in any such statement
shall limit or otherwise affect the obligation of the Borrower hereunder to pay
any amount owing with respect to the Obligations).

SECTION 2.19 Payments.

(a) All payments to be made by the Borrower under the Loan Documents shall be
made free and clear of and without condition or deduction for any counterclaim,
defense, recoupment or setoff. The Borrowers shall make each payment required to
be made hereunder or under any other Loan Document prior to 2:00 p.m. on the
date when due. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at the Administrative
Agent’s Office, except payments to be made directly to the Issuing Bank or
Swingline Lender as expressly provided herein and except that payments pursuant
to SECTION 2.12, SECTION 2.14(b), SECTION 2.21, and SECTION 9.04 shall be made
directly to the Persons entitled thereto and payments pursuant to other Loan
Documents shall be made to the Persons specified therein. The Administrative
Agent shall distribute any such payments to the appropriate recipient promptly
following receipt thereof. If any payment under any Loan Document shall be due
on a day that is not a Business Day, except with respect to LIBOR Borrowings,
the date for payment shall be extended to the next succeeding Business Day, and,
if any payment due with respect to LIBOR Borrowings shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, unless that succeeding Business Day is in the next
calendar month, in which event, the date of such payment shall be on the last
Business Day of subject calendar month, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.

(b) All funds received by and available to the Administrative Agent to pay
principal, unreimbursed drawings under Letters of Credit, interest, fees and
other amounts then due hereunder, shall, subject to SECTION 2.15, be applied in
accordance with the provisions of SECTION 2.15 or SECTION 7.03 ratably among the
parties entitled thereto in accordance with the amounts of principal,
unreimbursed drawings under Letters of Credit, interest, fees and other amounts
then due to such respective parties. For purposes of calculating interest due to
a Lender, that Lender shall be entitled to receive interest on the actual amount
contributed by that Lender towards the principal balance of the Loans
outstanding during the applicable period covered by the interest payment made by
the Borrowers. Any net principal reductions to the Loans received by the
Administrative Agent in accordance with the Loan Documents during such period
shall not reduce such actual amount so contributed, for purposes of calculation
of interest due to that Lender, until the Administrative Agent has distributed
to the applicable Lender its Commitment

 

70



--------------------------------------------------------------------------------

Percentage thereof. All credits against the Obligations shall be conditioned
upon final payment to the Administrative Agent of the items giving rise to such
credits. If any item credited to the Loan Account is dishonored or returned
unpaid for any reason, whether or not such return is rightful or timely, the
Administrative Agent shall have the right to reverse such credit and charge the
amount of such item to the Loan Account and the Borrowers shall indemnify the
Secured Parties against all claims and losses resulting from such dishonor or
return.

(c) Unless the Administrative Agent shall have received notice from the
Borrowers prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrowers will not make such payment, the Administrative Agent may assume that
the Borrowers have made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders or the Issuing
Bank, as the case may be, the amount due. In such event, if the Borrowers have
not in fact made such payment, then each of the Lenders or the Issuing Bank, as
the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or the Issuing Bank with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.

(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of LIBOR Loans (or, in the case of
any Borrowing of Prime Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with the
terms hereof and may, in reliance upon such assumption, make available to the
Borrowers a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrowers severally agree to pay to
the Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrowers to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Effective
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing, and (B) in the case of a payment to be made by
the Borrowers, the interest rate applicable to Prime Rate Loans. If the
Borrowers and such Lender shall pay such interest to the Administrative Agent
for the same or an overlapping period, the Administrative Agent shall promptly
remit to the Borrowers the amount of such interest paid by the Borrowers for
such period. If such Lender pays its share of the applicable Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. Any payment by the Borrowers shall be without
prejudice to any claim the Borrowers may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

 

71



--------------------------------------------------------------------------------

SECTION 2.20 Settlement Amongst Lenders.

(a) The Swingline Lender may, at any time (but, in any event weekly), on behalf
of the Borrowers (which hereby authorizes the Swingline Lender to act on its
behalf in that regard) request the Administrative Agent to cause the Lenders to
make a Revolving Credit Loan (which shall be a Prime Rate Loan) in an amount
equal to such Lender’s Commitment Percentage of the outstanding amount of
Swingline Loans made in accordance with SECTION 2.06 (including any Permitted
Overadvance made as a Swingline Loan), which request may be made regardless of
whether the conditions set forth in Article IV have been satisfied. Upon such
request, each Lender shall make available to the Administrative Agent the
proceeds of such Revolving Credit Loan (and the Administrative Agent may apply
Cash Collateral available with respect to the applicable Swingline Loan) for the
account of the Swingline Lender. If the Swingline Lender requires a Revolving
Credit Loan to be made by the Lenders and the request therefor is received prior
to 1:00 p.m. on a Business Day, such transfers shall be made in immediately
available funds no later than 3:00 p.m. that day; and, if the request therefor
is received after 1:00 p.m., then no later than 3:00 p.m. on the next Business
Day. The obligation of each such Lender to transfer such funds is irrevocable,
unconditional and without recourse to or warranty by the Administrative Agent or
the Swingline Lender. If and to the extent any Lender shall not have so made its
transfer to the Administrative Agent, such Lender agrees to pay to the
Administrative Agent, forthwith on demand, such amount, together with interest
thereon, for each day from such date until the date such amount is paid to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

(b) The amount of each Lender’s Commitment Percentage of outstanding Revolving
Credit Loans shall be computed weekly (or more frequently in the Administrative
Agent’s discretion) and shall be adjusted upward or downward based on all Loans
(including Swingline Loans) and repayments of Loans (including Swingline Loans)
received by the Administrative Agent as of 3:00 p.m. on the first Business Day
(such date, the “Settlement Date”) following the end of the period specified by
the Administrative Agent.

(c) The Administrative Agent shall deliver to each of the Lenders promptly after
a Settlement Date a summary statement of the amount of outstanding Loans for the
period and the amount of repayments received for the period. As reflected on the
summary statement, subject to the provisions of, and adjustments pursuant to,
SECTION 2.24, (i) the Administrative Agent shall transfer to each Lender its
Commitment Percentage of repayments, and (ii) each Lender shall transfer to the
Administrative Agent (as provided below) or the Administrative Agent shall
transfer to each Lender, such amounts as are necessary to insure that, after
giving effect to all such transfers, the amount of Revolving Credit Loans made
by each Lender with respect to Revolving Credit Loans to the Borrowers shall be
equal to such Lender’s Commitment Percentage of Revolving Credit Loans, as
applicable, outstanding as of such Settlement Date. If the summary statement
requires transfers to be made to the Administrative Agent by the Lenders and is
received prior to 1:00 p.m. on a Business Day, such transfers shall be made in
immediately available funds no later than 3:00 p.m. that day; and, if received
after 1:00 p.m., then no later than 3:00 p.m. on the next Business Day. The
obligation of each Lender to transfer such funds is irrevocable, unconditional
and without recourse to or warranty by the Administrative Agent. If and to the
extent any Lender shall not have so made its transfer to the Administrative
Agent, such Lender agrees to pay to the Administrative Agent, forthwith on
demand such amount, together with interest thereon, for each day from such date
until the date such amount is paid to the Administrative Agent, at the Federal
Funds Effective Rate.

 

72



--------------------------------------------------------------------------------

SECTION 2.21 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of any Loan Party
hereunder or under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable Laws. If any
applicable Laws (as determined in the good faith discretion of the
Administrative Agent) require the deduction or withholding of any Tax from any
such payment by the Administrative Agent or a Loan Party, then the
Administrative Agent or such Loan Party shall be entitled to make such deduction
or withholding, upon the basis of the information and documentation to be
delivered pursuant to subsection (e) below.

(ii) If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both U.S. Federal backup withholding
and withholding taxes, from any payment, then (A) the Administrative Agent shall
withhold or make such deductions as are determined by the Administrative Agent
to be required based upon the information and documentation it has received
pursuant to subsection (e) below, (B) the Administrative Agent shall timely pay
the full amount withheld or deducted to the relevant Governmental Authority in
accordance with the Code, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this SECTION 2.21) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction has been made.

(b) Payment of Other Taxes by the Borrowers. Without limiting the provisions of
subsection (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(c) Tax Indemnifications. (i) Each of the Loan Parties shall, and do hereby
jointly and severally indemnify each Recipient, and shall make payment in
respect thereof within ten (10) Business Days after demand therefor, for the
full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this SECTION 2.21) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Lead Borrower by a Lender or the Issuing Bank (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the Issuing Bank, shall be conclusive absent manifest error.

 

73



--------------------------------------------------------------------------------

(ii) Each Lender and the Issuing Bank shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within ten (10) Business
Days after demand therefor, (x) the Administrative Agent against any Indemnified
Taxes attributable to such Lender or the Issuing Bank (but only to the extent
that no Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of any Loan Party to do
so), (y) the Administrative Agent and the Loan Parties, as applicable, against
any Taxes attributable to such Lender’s failure to comply with the provisions of
SECTION 9.06(d) relating to the maintenance of a Participant Register and
(z) the Administrative Agent and the Loan Parties, as applicable, against any
Excluded Taxes attributable to such Lender or the Issuing Bank, in each case,
that are payable or paid by the Administrative Agent or the Loan Parties in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender and
the Issuing Bank hereby authorizes the Administrative Agent to set off and apply
any and all amounts at any time owing to such Lender or the Issuing Bank, as the
case may be, under this Agreement or any other Loan Document against any amount
due to the Administrative Agent under this clause (ii).

(d) Evidence of Payments. Upon request by the Lead Borrower or the
Administrative Agent, as the case may be, after any payment of Taxes by the Loan
Parties or by the Administrative Agent to a Governmental Authority as provided
in this SECTION 2.21, the Lead Borrower shall deliver to the Administrative
Agent or the Administrative Agent shall deliver to the Lead Borrower, as the
case may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
Applicable Laws to report such payment or other evidence of such payment
reasonably satisfactory to the Lead Borrower or the Administrative Agent, as the
case may be.

(e) Status of Lenders; Tax Documentation.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrowers and the Administrative Agent, at the time or times reasonably
requested by the Lead Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Lead Borrower
or the Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by the Lead Borrower or the Administrative Agent, shall
deliver such other documentation prescribed by Applicable Law or reasonably
requested by the Lead Borrower or the Administrative Agent as will enable the
Borrowers or the Administrative Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in SECTION 2.21(e)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

74



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Lead Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Lead Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax.

(B) any Foreign Lender shall, to the extent that it is legally entitled to do
so, deliver to the Lead Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Lead Borrower or the
Administrative Agent, whichever of the following is applicable:

(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(II) executed originals of IRS Form W-8ECI;

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of any Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

(IV) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-2 or
Exhibit G-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-4 on
behalf of each such direct and indirect partner.

 

75



--------------------------------------------------------------------------------

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Lead Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Lead Borrower or the
Administrative), executed originals of any other form prescribed by applicable
law as a basis for claiming exemption from or a reduction in U.S federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by applicable law to permit the Borrowers or the
Administrative Agent to determine the withholding or deduction required to be
made.

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Lead Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Lead Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Lead Borrower or
the Administrative Agent as may be necessary for the Lead Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this SECTION 2.21 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Lead Borrower and the Administrative Agent in writing of its
legal inability to do so.

(f) Treatment of Certain Refunds. Unless required by Applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the Issuing Bank, or have any obligation to pay
to any Lender or the Issuing Bank, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the Issuing Bank, as the case may
be. If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by any Loan Party or with respect to which any Loan Party has paid additional
amounts pursuant to this SECTION 2.21, it shall pay to such Loan Party an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by the a Loan Party under this SECTION 2.21 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) incurred such Recipient, and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund), provided that the

 

76



--------------------------------------------------------------------------------

Borrowers, upon the request of the Recipient, agrees to repay the amount paid
over to the such Loan Party (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Recipient in the event
the Recipient is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this subsection, in no event will
the applicable Recipient be required to pay any amount to any Loan Party
pursuant to this subsection the payment of which would place the Recipient in a
less favorable net after-Tax position than such Recipient would have been in if
the indemnification payments or additional amounts giving rise to such refund
had never been paid. This subsection shall not be construed to require any
Recipient to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to any Loan Party or any other Person.

(g) Survival. Each party’s obligations under this SECTION 2.21 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the Issuing Bank, the termination
of the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

SECTION 2.22 Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under SECTION 2.12 or cannot make Loans
under SECTION 2.10, or if any Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to SECTION 2.21, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the reasonable judgment of such Lender, such
designation or assignment (i) would eliminate such restriction under SECTION
2.10 or eliminate or reduce amounts payable pursuant to SECTION 2.12 or SECTION
2.21, as the case may be, in the future and (ii) would not subject such Lender
to any unreimbursed cost or expense. Each Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment; provided, however, that the Borrowers shall not be
liable for such costs and expenses of a Lender requesting compensation if
(i) such Lender becomes a party to this Agreement on a date after the Closing
Date and (ii) the relevant Change in Law occurs on a date prior to the date such
Lender becomes a party hereto.

(b) If any Lender requests compensation under SECTION 2.12, or if any Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to SECTION 2.21, if any Lender
is a Defaulting Lender or if any other circumstance exists hereunder that gives
the Borrowers the right to replace a Lender as a party hereto, then the
Borrowers may, at their sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, SECTION 9.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

(i) the Borrowers shall have paid to the Administrative Agent the assignment fee
specified in SECTION 9.06(b);

 

77



--------------------------------------------------------------------------------

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and funded participations in Letter of Credit
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under SECTION 2.14(b)) from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrowers
(in the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under SECTION 2.12 or payments required to be made pursuant to SECTION 2.21,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(iv) such assignment does not conflict with Applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

SECTION 2.23 Cash Collateral.

(a) Certain Credit Support Events. If (i) the Issuing Bank has honored any full
or partial drawing request under any Letter of Credit and such drawing has
resulted in an unreimbursed Letter of Credit Disbursement, (ii) as of the date
that is five (5) days prior to the Termination Date, there shall exist any
Letter of Credit Outstandings, (iii) the Borrowers shall be required to provide
Cash Collateral pursuant to SECTION 2.11(b) or SECTION 7.02 or (iv) there shall
exist a Defaulting Lender, the Borrowers shall immediately (in the case of
clause (iii) above) or within three (3) Business Days (in all other cases)
following any request by the Administrative Agent or the Issuing Bank, provide
Cash Collateral in an amount not less than the applicable Minimum Collateral
Amount (determined in the case of Cash Collateral provided pursuant to clause
(iv) above, after giving effect to SECTION 2.24(a)(iv) and any Cash Collateral
provided by the Defaulting Lender).

(b) Grant of Security Interest. The Borrowers, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the Issuing Bank and the Lenders (including the Swingline Lender), and
agrees to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to SECTION 2.23(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent or the Issuing Bank as herein provided, or that the
total amount of such Cash Collateral is less than the Minimum Collateral Amount,
the Borrowers will, promptly upon demand by the Administrative Agent, pay or
provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America. The Borrowers
shall pay on demand therefor from time to time all customary account opening,
activity and other administrative fees and charges in connection with the
maintenance and disbursement of Cash Collateral.

 

78



--------------------------------------------------------------------------------

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this SECTION 2.23 or SECTIONS
2.06, 2.11, 2.15, 2.24 or 7.02 in respect of Letters of Credit or Swingline
Loans shall be held and applied to the satisfaction of the specific Letter of
Credit Outstandings, obligations to fund participations therein (including, as
to Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with SECTION 9.06(b)(vi))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a Loan
Party shall not be released during the continuance of a Default or Event of
Default (and following application as provided in this SECTION 2.23 may be
otherwise applied in accordance with SECTION 7.03), and (y) the Person providing
Cash Collateral and the Issuing Bank or Swingline Lender, as applicable, may
agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.

SECTION 2.24 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and SECTION
9.01.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise, or received by the Administrative Agent from a
Defaulting Lender pursuant to SECTION 9.08), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Bank or Swingline Lender hereunder;
third, to Cash Collateralize the Issuing Bank’s Fronting Exposure with respect
to such Defaulting Lender in accordance with SECTION 2.23; fourth, as the
Borrowers may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrowers, to be held in a deposit

 

79



--------------------------------------------------------------------------------

account and released pro rata in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (y) Cash Collateralize the Issuing Bank’s future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with SECTION 2.23; sixth, to the
payment of any amounts owing to the Lenders, the Issuing Bank or Swingline
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the Issuing Bank or the Swingline Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrowers as a result of any judgment of
a court of competent jurisdiction obtained by the Borrowers against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or
unreimbursed drawing under any Letter of Credit in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in SECTION 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and Obligations in respect of
Letters of Credit owed to, all Non-Defaulting Lenders on a pro rata basis prior
to being applied to the payment of any Loans of, or Obligations in respect of
Letters of Credit owed to, such Defaulting Lender until such time as all Loans
and funded and unfunded participations in Obligations in respect of Letters of
Credit and Swingline Loans are held by the Lenders pro rata in accordance with
the Commitments hereunder without giving effect to SECTION 2.24(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this SECTION 2.24(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any Unused Fee pursuant to
SECTION 2.17(b) for any period during which that Lender is a Defaulting Lender
(and the Borrowers shall not be required to pay any such fee that otherwise
would have been required to have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Commitment Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to SECTION 2.23.

(C) With respect to any fee payable under SECTION 2.17(C) not required to be
paid to any Defaulting Lender pursuant to clause (B) above, the Borrowers shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in Letters of Credit or Swingline Loans that has been reallocated
to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the
Issuing Bank and Swingline Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such
Issuing Bank’s or Swingline Lender’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.

 

80



--------------------------------------------------------------------------------

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in Letters of Credit and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Commitment Percentages (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that
(x) the conditions set forth in Section 4.02 are satisfied at the time of such
reallocation (and, unless the Borrowers shall have otherwise notified the
Administrative Agent at such time, the Borrowers shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the sum of (A) the outstanding principal
amount of any Non-Defaulting Lender’s Revolving Credit Loans plus (B) an amount
equal to such Non-Defaulting Lender’s Commitment Percentage of the aggregate
principal amount of all Letter of Credit Outstandings, outstanding Swingline
Loans and outstanding Permitted Overadvances to exceed such Non-Defaulting
Lender’s Commitment. No reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(v) Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (a)(iv) above cannot, or can only partially, be effected, the
Borrowers shall, without prejudice to any right or remedy available to it
hereunder or under Applicable Law, (x) first, prepay Swingline Loans in an
amount equal to the Swingline Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the Issuing Banks’ Fronting Exposure in accordance with the
procedures set forth in SECTION 2.23.

(b) Defaulting Lender Cure. If the Borrowers, the Administrative Agent,
Swingline Lender and the Issuing Bank agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held on a pro rata basis by the Lenders in accordance with their
Commitment Percentages (without giving effect to SECTION 2.24(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrowers while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

81



--------------------------------------------------------------------------------

SECTION 2.25 Designation of Lead Borrower as Borrowers’ Agent.

(a) Each Borrower hereby irrevocably designates and appoints the Lead Borrower
as such Borrower’s agent to obtain Revolving Credit Loans and Letters of Credit,
the proceeds of which shall be available to each Borrower for such uses as are
permitted under this Agreement. As the disclosed principal for its agent, each
Borrower shall be obligated to the Administrative Agent and each Lender on
account of Revolving Credit Loans so made and Letters of Credit so issued as if
made directly by the Lenders to such Borrower, notwithstanding the manner by
which such Revolving Credit Loans and Letters of Credit are recorded on the
books and records of the Lead Borrower and of any other Borrower.

(b) Each Borrower represents to the Credit Parties that it is an integral part
of a consolidated enterprise, and that each Loan Party will receive direct and
indirect benefits from the availability of the joint credit facility provided
for herein, and from the ability to access the collective credit resources of
the consolidated enterprise which the Loan Parties comprise. Each Borrower
recognizes that credit available to it hereunder is in excess of and on better
terms than it otherwise could obtain on and for its own account and that one of
the reasons therefor is its joining in the credit facility contemplated herein
with all other Borrowers. Consequently, each Borrower hereby assumes and agrees
to discharge all Obligations of each of the other Borrowers as if such Borrower
which is so assuming and agreeing were each of the other Borrowers.

(c) The Lead Borrower shall act as a conduit for each Borrower (including
itself, as a Borrower) on whose behalf the Lead Borrower has requested a
Revolving Credit Loan. None of the Administrative Agent nor any other Credit
Party shall have any obligation to see to the application of such proceeds.

(d) The authority of the Lead Borrower to request Revolving Credit Loans and
Letters of Credit on behalf of, and to bind, the Borrowers, shall continue
unless and until the Administrative Agent actually receives written notice of:
(i) the termination of such authority, and (ii) the subsequent appointment of a
successor Lead Borrower, which notice is signed by the respective Financial
Officers of each Borrower; and (iii) written notice from such successive Lead
Borrower accepting such appointment and acknowledging that from and after the
date of such appointment, the newly appointed Lead Borrower shall be bound by
the terms hereof, and that as used herein, the term “Lead Borrower” shall mean
and include the newly appointed Lead Borrower.

ARTICLE III

Representations and Warranties

To induce the Credit Parties to make the Loans and to issue Letters of Credit,
the Loan Parties, jointly and severally, make the following representations and
warranties to each Credit Party with respect to each Loan Party:

SECTION 3.01 Existence, Qualification and Power; Compliance with Laws.

Each Loan Party and each of its Subsidiaries (a) is a Person duly organized or
formed, validly existing and in good standing under the Applicable Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the

 

82



--------------------------------------------------------------------------------

Loan Documents to which it is a party (including, with respect to the Borrowers,
to borrow money and request Letters of Credit hereunder), (c) is duly qualified
and in good standing under the Applicable Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, (d) is in compliance with all Applicable Laws,
orders, writs, injunctions and orders and (e) has all requisite governmental
licenses, authorizations, consents and approvals to operate its business as
currently conducted; except in each case referred to in clause (c), (d) or (e),
to the extent that failure to do so, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. Schedule 3.01 annexed
hereto sets forth, as of the Closing Date, each Loan Party’s name as it appears
in official filings in its state of incorporation or organization, its
organization type, and organization number, if any, issued by its state of
incorporation or organization, and its federal employer identification number.

SECTION 3.02 Authorization; No Contravention.

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is a party (a) are within such Loan Party’s corporate or
other powers and have been duly authorized by all necessary corporate or other
organizational action, and (b) do not and will not (i) contravene the terms of
any of such Person’s Organization Documents, (ii) conflict with or result in any
breach or contravention of, or the creation of (or requirement to create) any
Lien under or require any payment to be made under (x) any contractual
obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (y) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (iii) violate any Applicable
Law; except with respect to any conflict, breach or contravention or payment
(but not creation of Liens) referred to in clause (ii)(x), to the extent that
such conflict, breach, contravention or payment, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

SECTION 3.03 Governmental Authorization; Other Consents.

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, (b) the grant by any Loan Party of the Liens granted by it pursuant to
the Security Documents, (c) the perfection or maintenance of the Liens created
under the Security Documents (including the priority thereof) or (d) the
exercise by the Administrative Agent or any Lender of their rights under the
Loan Documents or the remedies in respect of the Collateral pursuant to the
Security Documents, except for (i) filings necessary to perfect the Liens on the
Collateral granted by the Loan Parties in favor of the Secured Parties and
(ii) the approvals, consents, exemptions, authorizations, actions, notices and
filings which have been duly obtained, taken, given or made and are in full
force and effect.

 

83



--------------------------------------------------------------------------------

SECTION 3.04 Enforceability.

This Agreement and each other Loan Document has been duly executed and delivered
by each Loan Party that is party thereto. This Agreement and each other Loan
Document constitutes, a legal, valid and binding obligation of each such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and by general principles of equity.

SECTION 3.05 Financial Statements; No Material Adverse Effect.

(a) (i) The Audited Financial Statements fairly present in all material respects
the financial condition of the Lead Borrower and its consolidated Subsidiaries
as of the dates thereof and their results of operations for the period covered
thereby in accordance with GAAP consistently applied throughout the periods
covered thereby, except as otherwise expressly noted therein and (ii) the
Unaudited Financial Statements fairly present in all material respects the
financial condition of the Lead Borrower and its consolidated Subsidiaries as of
the dates thereof and their results of operations for the period covered thereby
in accordance with GAAP consistently applied throughout the periods covered
thereby, except as otherwise expressly noted therein.

(b) Since February 3, 2013, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

(c) As of the Closing Date, neither any Loan Party nor any Subsidiary has any
material Indebtedness or other material obligations or liabilities (including
liabilities for taxes and material commitments), direct or contingent other than
(i) the liabilities reflected on Schedule 6.03, and (ii) obligations arising
under this Agreement and the other Loan Documents.

(d) As of the Closing Date, the Financial Performance Projections attached
hereto as Schedule 3.05(d), represent the Borrowers’ best good faith estimate of
future financial performance and are based on assumptions believed by the
Borrowers to be fair and reasonable in light of current market conditions, it
being acknowledged and agreed by Administrative Agent and Lenders that
projections as to future events are not to be viewed as facts and that the
actual results during the period or periods covered by such Financial
Performance Projections may differ from the projected results set forth therein.

SECTION 3.06 Litigation.

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of any Loan Party, threatened in writing or contemplated, at law, in
equity, in arbitration or before any Governmental Authority, by or against the
Lead Borrower or any of its Subsidiaries or against any of their properties or
revenues that (a) either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, or (b) involve any of the Loan
Documents, which could reasonably be expected to have a Material Adverse Effect.

SECTION 3.07 No Default.

Neither any Loan Party nor any Subsidiary thereof is in default under or with
respect to, or a party to, any contractual obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default or Event of Default has occurred and is continuing or
would result from the consummation of the transactions contemplated by this
Agreement or any other Loan Document.

 

84



--------------------------------------------------------------------------------

SECTION 3.08 Ownership of Property; Liens.

(a) Each Loan Party and each of its Subsidiaries has good record and marketable
title in fee simple to, or valid leasehold interests in, or easements or other
limited property interests in, all real property necessary in the ordinary
conduct of its business, free and clear of all Liens except (i) for minor
defects in title that do not materially interfere with its ability to conduct
its business or to utilize such assets for their intended purposes, (ii) Liens
permitted by SECTION 6.01 and except (iii) where the failure to have such title
could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

(b) Schedule 3.08(b)(i) sets forth the address (including county) of all Real
Estate that is owned by the Loan Parties as of the Closing Date. Schedule
3.08(b)(ii) sets forth the address of all Real Estate that is leased by the Loan
Parties as of the Closing Date, together with a list of the lessor with respect
to each such Lease. Except as would not reasonably be expected to result in a
Material Adverse Effect, each such Lease is in full force and effect and the
Loan Parties are not in default of the terms thereof.

SECTION 3.09 Environmental Compliance.

(a) There are no claims, actions, suits, or proceedings alleging potential
liability or responsibility for violation of, or otherwise relating to, any
Environmental Law that could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

(b) Except as specifically disclosed in Schedule 3.09(b) or except as could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, (i) none of the properties currently or formerly owned, leased
or operated by any Loan Party or any of its Subsidiaries is listed or proposed
for listing on the NPL or on the CERCLIS or any analogous foreign, state,
provincial or local list or is adjacent to any such property; (ii) to the
knowledge of the Loan Parties, there are no, and never have been, any
underground or aboveground storage tanks or any surface impoundments, septic
tanks, pits, sumps or lagoons in which Hazardous Materials are being or have
been treated, stored or disposed of on any property currently owned, leased or
operated by any Loan Party or any of its Subsidiaries or, to its knowledge, on
any property formerly owned or operated by any Loan Party or any of its
Subsidiaries; (iii) to the knowledge of the Loan Parties, there is no asbestos
or asbestos-containing material, the renewal or remediation of which is required
by any Environmental Law, on any property currently owned or operated by any
Loan Party or any of its Subsidiaries; and (iv) to the knowledge of the Loan
Parties, Hazardous Materials have not been released, discharged or disposed of
by any Person on any property currently or formerly owned, leased or operated by
any Loan Party or any of its Subsidiaries and Hazardous Materials have not
otherwise been released, discharged or disposed of by any of the Loan Parties
and their Subsidiaries at any other location.

 

85



--------------------------------------------------------------------------------

(c) The properties owned, leased or operated by the Loan Parties and their
Subsidiaries do not contain any Hazardous Materials in amounts or concentrations
which (i) constitute, or constituted a violation of, (ii) require remedial
action under, or (iii) could give rise to liability under, Environmental Laws,
which violations, remedial actions and liabilities, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.

(d) Except as specifically disclosed in Schedule 3.09(d), neither any Loan Party
nor any of their Subsidiaries is undertaking, or has completed, either
individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action relating to any
actual or threatened release, discharge or disposal of Hazardous Materials at
any site, location or operation, either voluntarily or pursuant to the order of
any Governmental Authority or the requirements of any Environmental Law except
for such investigation or assessment or remedial or response action that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

(e) All Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or formerly owned or operated by
any Loan Party or any of its Subsidiaries have been disposed of in a manner not
reasonably expected to result, individually or in the aggregate, in a Material
Adverse Effect.

(f) Except as would not reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect, none of the Loan Parties and their
Subsidiaries has contractually assumed any liability or obligation under or
relating to any Environmental Law.

(g) The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not require any
notification, registration, filing, reporting, disclosure, investigation,
remediation or cleanup pursuant to any applicable Environmental Law, except for
any requirement the noncompliance with which could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

(h) As of the Closing Date, the Borrowers have made available to the
Administrative Agent and the Lenders all material documents, studies, and
reports in the possession, custody or control of the Loan Parties concerning
compliance with or liability under Environmental Law, including those concerning
the actual or suspected existence of Hazardous Material at Real Estate or
facilities currently or formerly owned, operated, leased or used by the Loan
Parties which could reasonably be expected to have a Material Adverse Effect.

SECTION 3.10 Taxes.

The Lead Borrower and its Subsidiaries have timely filed all federal, state and
other material tax returns and reports required to be filed, and have timely
paid all federal, state and other material Taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate actions diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against the Loan Parties or any of their Subsidiaries that would, if
made, have a Material Adverse Effect. Neither any Loan Party nor any Subsidiary
thereof is party to any tax sharing agreement.

 

86



--------------------------------------------------------------------------------

SECTION 3.11 ERISA; Plan Compliance.

(a) Except as set forth in Schedule 3.11 or as could not, either individually or
in the aggregate, reasonably be expected to result in a Material Adverse Effect,
each Plan is in compliance in with the applicable provisions of ERISA, the Code,
and other federal, state or provincial Applicable Laws (and the regulations and
published interpretations thereunder).

(b) (i) No ERISA Event has occurred during the five year period prior to the
date on which this representation is made or deemed made with respect to any
Plan; (ii) no Plan has an “accumulated funding deficiency” (as defined in
Section 412 of the Code), whether or not waived; (iii) neither any Loan Party
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA with respect to any Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) neither any Loan Party
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) neither any Loan
Party nor any ERISA Affiliate has engaged in a transaction that could be subject
to Sections 4069 or 4212(c) of ERISA, except, with respect to each of the
foregoing clauses of this SECTION 3.11(b), as could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

(c) The Loan Parties are in compliance with the requirements of federal or state
laws with respect to each Plan, except where the failure to so comply would not
reasonably be expected to have a Material Adverse Effect. No fact or situation
that may reasonably be expected to result in a Material Adverse Effect exists in
connection with any Plan. No Loan Party has any material withdrawal liability in
connection with a Plan. No lien has arisen, choate or inchoate, in respect of a
Loan Party or its Subsidiaries or their property in connection with any Plan
(except for contribution amounts not yet due).

SECTION 3.12 Subsidiaries; Equity Interests; Investments.

As of the Closing Date, neither the Lead Borrower nor any other Loan Party has
any Subsidiaries other than those specifically disclosed in Schedule 3.12, and
all of the outstanding Capital Stock in their respective Subsidiaries has been
validly issued, is fully paid and nonassessable and all Capital Stock owned by
the Lead Borrower or any other Loan Party is owned free and clear of all Liens
except (i) those created under the Security Documents, if any, and (ii) any
nonconsensual Lien that is permitted under SECTION 6.01. As of the Closing Date,
Schedule 3.12 (a) sets forth the name and jurisdiction of each Subsidiary,
(b) sets forth the ownership interest of the Lead Borrower and any other
Subsidiary in each Subsidiary, including the percentage of such ownership and
(c) identifies each Subsidiary that shall be a Borrower or a Guarantor on the
Closing Date. Schedule 3.12 sets forth a complete and accurate list of all
Investments held by any Loan Party or any Subsidiary of a Loan Party on the date
hereof, showing as of the date hereof the amount, obligor or issuer and
maturity, if any, thereof

 

87



--------------------------------------------------------------------------------

SECTION 3.13 Use of Proceeds; Margin Regulations; Investment Company Act.

(a) No Loan Party or Subsidiary is engaged nor will it engage, principally or as
one of its important activities, in the business of purchasing or carrying
Margin Stock, or extending credit for the purpose of purchasing or carrying
Margin Stock and no proceeds of any Loan or drawings under any Letter of Credit
will be used for the purpose of purchasing or carrying Margin Stock, or any
other purpose that violates Regulation U. The value of the Margin Stock at any
time owned by the Loan Parties and their Subsidiaries at any time a Credit
Extension constitutes a “purpose credit” (within the meaning of Regulation U)
does not exceed twenty-five percent (25.00%) of the value of the assets of
either of the Borrowers only or the Loan Parties and their Subsidiaries taken as
a whole.

(b) Neither the Lead Borrower nor any Subsidiary is or is required to be
registered as an “investment company”, or is subject to regulation, under the
Investment Company Act of 1940.

SECTION 3.14 Disclosure.

No report, financial statement, confidential information, memorandum,
certificate or other written information furnished by or on behalf of any Loan
Party to any Credit Party in connection with the transactions contemplated
hereby and the negotiation of this Agreement or delivered hereunder or under any
other Loan Document (as modified or supplemented by other information so
furnished) when taken as a whole contains or will contain any material
misstatement of fact or omits or will omit to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were or will be made, not materially misleading; provided that with respect
to the Financial Performance Projections, the Lead Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time of preparation; it being understood that such
projections may vary from actual results and that such variances may be
material.

SECTION 3.15 Intellectual Property; Licenses, Etc.

Each of the Loan Parties and their Subsidiaries own, license or possess the
right to use, all of the trademarks, service marks, trade names, domain names,
copyrights, patents, patent rights, licenses, technology, software, know-how
database rights, design rights and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses as currently conducted, and, without conflict with
the rights of any Person, except to the extent such conflicts, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. No IP Rights, advertising, product, process, method,
substance, part or other material used by any Loan Party or any Subsidiary in
the operation of their respective businesses as currently conducted infringes
upon any rights held by any Person except for such infringements, individually
or in the aggregate, which could not reasonably be expected to have a Material
Adverse Effect. No claim or litigation regarding any of the IP Rights, is
pending or, to the knowledge of any Loan Party, threatened against any Loan
Party or Subsidiary, which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

 

88



--------------------------------------------------------------------------------

SECTION 3.16 Solvency.

Immediately after giving effect to the application of the proceeds of all
extensions of credit (including those made on the Closing Date), (a) the fair
value of the assets of the Lead Borrower and its Subsidiaries, on a consolidated
basis, exceeds, on a consolidated basis, their debts and liabilities,
subordinated, contingent or otherwise; (b) the present fair saleable value of
the property of the Lead Borrower and its Subsidiaries, on a consolidated basis,
is greater than the amount that will be required to pay the liability, on a
consolidated basis, of their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (c) the Lead Borrower and its Subsidiaries, on a consolidated basis,
are able to pay their debts and liabilities, subordinated, contingent or
otherwise, as such liabilities become absolute and matured; and (d) the Lead
Borrower and its Subsidiaries, on a consolidated basis, are not engaged in, and
are not about to engage in, business for which they have unreasonably small
capital. For purposes of this SECTION 3.16, the amount of any contingent
liability at any time shall be computed as the amount that would reasonably be
expected to become an actual and matured liability.

SECTION 3.17 No Casualty, Etc.

Neither the businesses nor the properties of any Loan Party or any Subsidiary
thereof are affected by any fire, explosion, accident, strike, lockout or other
labor dispute, drought, storm, hail, earthquake, embargo, act of God or of the
public enemy or other casualty (whether or not covered by insurance) that,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

SECTION 3.18 Insurance.

The properties of the Lead Borrower and its Subsidiaries are insured with
financially sound and reputable insurance companies not Affiliates of the
Borrowers, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Lead Borrower or the applicable
Subsidiary operates.

SECTION 3.19 Compliance with Laws and Agreements.

Each Loan Party is in compliance with all Applicable Law and Material Contracts,
except where the failure to comply, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect. Without limiting
the generality of the foregoing, each Loan Party has obtained all permits,
licenses and other authorizations which are required with respect to the
ownership and operations of its business, except where the failure to obtain
such permits, licenses or other authorizations, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
Each Loan Party is in compliance with all terms and conditions of all such
permits, licenses, orders and authorizations, except where the failure to comply
with such terms or conditions, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 

89



--------------------------------------------------------------------------------

SECTION 3.20 Labor Matters.

There are no strikes, work stoppages, slowdowns or lockouts existing, pending
(or, to the knowledge of any Loan Party, threatened) against or involving any
Loan Party or any Subsidiary of any Loan Party, except for those that would not,
in the aggregate, reasonably be expected to have a Material Adverse Effect.
Except as set forth in Schedule 3.20, as of the Closing Date, (a) there is no
collective bargaining or similar agreement with any union, labor organization,
works council or similar representative covering any employee of any Loan Party
or any Subsidiary of any Loan Party, (b) no petition for certification or
election of any such representative is existing or pending with respect to any
employee of any Loan Party or any Subsidiary of any Loan Party and (c) no such
representative has sought certification or recognition with respect to any
employee of any Loan Party or any Subsidiary of any Loan Party.

SECTION 3.21 Security Documents.

The Security Documents create in favor of the Administrative Agent, for the
ratable benefit of the Secured Parties, a legal, valid and enforceable security
interest in the Collateral described therein as security for the Obligations to
the extent that a legal, valid, binding and enforceable security interest in
such Collateral may be created under any Applicable Law of the United States and
any states thereof, including, without limitation, the Uniform Commercial Code
and the Security Documents constitute, or will upon the filing of financing
statements and the obtaining of “control”, in each case, as applicable, with
respect to the relevant Collateral as required under the Uniform Commercial
Code, the creation of a fully perfected first priority Lien on, and security
interest in, all right, title and interest of the Borrowers and each Guarantor
thereunder in such Collateral, in each case prior and superior in right to any
other Person (other than (x) Permitted Encumbrances having priority under
Applicable Law and (y) Permitted Junior Liens having priority over Secondary
Collateral), except as permitted hereunder or under any other Loan Document, in
each case to the extent that a security interest may be perfected by the filing
of a financing statement under the UCC or by obtaining “control”.

ARTICLE IV

Conditions

SECTION 4.01 Conditions to Effectiveness of Credit Agreement.

The effectiveness of this Agreement and the obligation of the Lenders to make
each Loan and of the Issuing Bank to issue each Letter of Credit on the Closing
Date is subject to the satisfaction by the Loan Parties or the waiver of each of
the following conditions precedent:

(a) The Administrative Agent (or its counsel) shall have received from each Loan
Party and each Lender either (i) a counterpart of this Agreement and all other
Loan Documents signed on behalf of each such party thereto or (ii) written
evidence satisfactory to the Administrative Agent (which may include telecopy
transmission or electronic .pdf copy of a signed signature page of this
Agreement or any other relevant Loan Document) that each such party has signed a
counterpart of this Agreement and all other Loan Documents to which it is a
party.

 

90



--------------------------------------------------------------------------------

(b) The Administrative Agent shall have received a notice with respect to any
Borrowing to be made on the Closing Date or any Letter of Credit to be issued on
the Closing Date, as the case may be, as required by Article II, and in the case
of the issuance of a Letter of Credit, the Issuing Bank shall have received
notice with respect thereto in accordance with SECTION 2.11.

(c) The Administrative Agent shall have received a written opinion (addressed to
the Administrative Agent and the Lenders and dated the Closing Date) of Maynard,
Cooper & Gale P.C., counsel for the Loan Parties, covering such matters relating
to the Loan Parties, the Loan Documents or the transactions contemplated thereby
as the Administrative Agent shall reasonably request. The Loan Parties hereby
request such counsel to deliver such opinions.

(d) The Administrative Agent shall have received (i) a copy of the certificate
or articles of incorporation or organization (or similar organizational
document), including all amendments thereto, of each Loan Party, certified, if
applicable, as of a recent date by the Secretary of State of the state of its
organization, and a certificate as to the good standing of each Loan Party as of
a recent date, from such Secretary of State or similar Governmental Authority;
(ii) a certificate of the Secretary or Assistant Secretary of each Loan Party
dated the Closing Date and certifying (A) that attached thereto is a true and
complete copy of the by-laws or operating (or limited liability company)
agreement of such Loan Party as in effect on the Closing Date and at all times
since a date prior to the date of the resolutions described in clause (B) below,
(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the board of directors (or equivalent governing body) of such Loan
Party authorizing the execution, delivery and performance of the Loan Documents
to which such Person is a party, the Transactions and, in the case of the
Borrowers, the borrowings hereunder, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect, (C) that the
certificate or articles of incorporation or organization of such Loan Party have
not been amended since the date of the last amendment thereto shown on the
certificate of good standing furnished pursuant to clause (i) above, and (E) as
to the incumbency and specimen signature of each officer executing any Loan
Document or any other document delivered in connection herewith on behalf of
such Loan Party; and (iii) a certificate of another officer as to the incumbency
and specimen signature of the Secretary or Assistant Secretary executing the
certificate pursuant to clause (ii) above.

(e) (i) The Administrative Agent shall have received the results of (x) searches
of the Uniform Commercial Code filings (or equivalent filings) and (y) judgment
and tax lien searches, made with respect to the Loan Parties in the states or
other jurisdictions of formation of such Person and with respect to such other
locations and names listed on the Perfection Certificate, together with (in the
case of clause (y)) copies of the financing statements (or similar documents)
disclosed by such search, and (ii) the Administrative Agent shall have received
evidence of the completion of all other actions, recordings and filings of or
with respect to the Security Agreement that the Administrative Agent may deem
necessary or desirable in order to perfect the Liens created thereby on a first
priority basis, including, without limitation, proper financing statements in
form appropriate for filing under the Uniform Commercial Code of all
jurisdictions that the Administrative Agent may deem necessary or desirable in
order to perfect the Liens created under the Security Agreement, covering the
Collateral described in the Security Agreement and Blocked Account Agreements
and the control agreements with respect to securities accounts, in each case
required pursuant to the Loan Documents and duly executed by the appropriate
parties.

 

91



--------------------------------------------------------------------------------

(f) The Administrative Agent shall have received a certificate of a Responsible
Officer of the Lead Borrower either (A) attaching copies of all material
consents, licenses and approvals required in connection with the consummation by
each Loan Party of the Transactions, the execution, delivery and performance by
each Loan Party and/or the validity against each Loan Party of the Loan
Documents to which it is a party, and such consents, licenses and approvals
shall be in full force and effect, or (B) stating that no such consents,
licenses or approvals are so required.

(g) The Administrative Agent and the Arrangers shall have completed their due
diligence investigation of the Borrowers and their subsidiaries, in each case,
in scope, and with results, satisfactory to Administrative Agent and the
Arrangers.

(h) The Administrative Agent shall have received a certificate of a Responsible
Officer of the Lead Borrower certifying (i) that the conditions specified in
SECTIONS 4.02(b) and (c) have been satisfied.

(i) [Reserved.]

(j) The Administrative Agent shall have received evidence reasonably
satisfactory to it that immediately after giving effect to the Transactions,
including all Credit Extensions on the Closing Date, Excess Availability shall
not be less than an amount equal to $50,000,000.

(k) The Administrative Agent shall have received all documentation and other
information about the Loan Parties required under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the USA PATRIOT Act.

(l) (i) Since February 3, 2013, there shall not have occurred any Material
Adverse Effect and (ii) the Administrative Agent shall have received a
certificate from a Responsible Officer of the Lead Borrower certifying as to the
matters set forth in this SECTION 4.01(l).

(m) The Administrative Agent shall have received an acceptable Borrowing Base
Certificate dated the Closing Date, and executed by a Financial Officer of the
Lead Borrower.

(n) The Administrative Agent shall have received evidence of the Loan Parties’
insurance together with endorsements thereto, naming the Administrative Agent,
on behalf of the Lenders, as an additional insured or loss payee, as the case
may be, all as and to the extent required by the Loan Documents.

(o) The Administrative Agent, the Arranger and the Lenders shall have received
all amounts due under the Fee Letter and all other applicable fees and other
amounts due and payable on or prior to the Closing Date, including, to the
extent invoiced prior to the Closing Date, reimbursement or payment of all out
of pocket expenses required to be reimbursed or paid by the Borrowers hereunder
or under any other Loan Document.

 

92



--------------------------------------------------------------------------------

(p) The Administrative Agent shall have received such other assurances,
certificates, documents, consents or opinions as the Administrative Agent, the
Issuing Bank, the Swingline Lender or any Lender reasonably may require.

SECTION 4.02 Conditions Precedent to Each Credit Extension.

The obligation of the Lenders to make each Loan and of the Issuing Bank to issue
each Letter of Credit (or to amend, renew or extend (other than automatic
renewal or extensions) of an outstanding Letter of Credit) on and after the
Closing Date is subject to the satisfaction by the Loan Parties or the waiver of
each of the following conditions precedent:

(a) The Administrative Agent shall have received, in the case of a Borrowing, a
Borrowing Request as required by SECTION 2.04 or SECTION 2.06, and in the case
of the issuance, amendment, renewal or extension of a Letter of Credit, the
Issuing Bank shall have received notice with respect thereto in accordance with
SECTION 2.11.

(b) All representations and warranties contained in this Agreement and the other
Loan Documents or otherwise made in writing in connection herewith or therewith
shall be true and correct in all material respects with the same effect as if
made on and as of such date, other than representations and warranties that
relate solely to an earlier date; and

(c) Both before and after giving effect to each Credit Extension, (i) no Default
or Event of Default shall have occurred and be continuing and (ii) Excess
Availability shall not be less than zero (0).

The request by the Borrowers for, and the acceptance by the Borrowers of, each
Credit Extension shall be deemed to be a representation and warranty by the Loan
Parties that the conditions specified in this SECTION 4.02 have been satisfied
at that time and that after giving effect to such extension of credit the
Borrowers shall continue to be in compliance with the then Borrowing Base. The
conditions set forth in this SECTION 4.02 are for the sole benefit of the
Administrative Agent and each other Credit Party and may be waived by the
Administrative Agent (with the consent of the Required Lenders), in whole or in
part, without prejudice to the rights of the Administrative Agent or any other
Credit Party.

ARTICLE V

Affirmative Covenants

Until (i) the Total Commitments have expired or been terminated, (ii) the
principal of and interest on each Loan and all fees and other Obligations (other
than contingent indemnity obligations with respect to then unasserted claims and
the Other Liabilities) shall have been paid in full, (iii) all Letters of Credit
shall have expired or terminated (or been Cash Collateralized or backstopped in
a manner reasonably satisfactory to the Issuing Bank) and (iv) all Letter of
Credit Outstandings have been reduced to zero (or Cash Collateralized or
backstopped in a manner reasonably satisfactory to the Issuing Bank), each Loan
Party covenants and agrees with the Credit Parties that:

 

93



--------------------------------------------------------------------------------

SECTION 5.01 Financial Statements.

The Borrowers will deliver to the Administrative Agent for prompt further
distribution to each Lender:

(a) as soon as available, but in any event within ninety (90) days after the end
of each Fiscal Year of the Lead Borrower, (i) a Consolidated balance sheet of
the Lead Borrower and its Subsidiaries as at the end of such Fiscal Year, and
the related Consolidated statements of income or operations, stockholders’
equity and cash flows for such Fiscal Year, setting forth in each case in
comparative form the figures for the previous Fiscal Year, all in reasonable
detail and prepared in accordance with GAAP consistently applied, audited and
accompanied by a report and opinion of Grant Thornton LLP or any other
independent registered public accounting firm that in the commercially
reasonable opinion of the Administrative Agent is of nationally recognized
standing, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or explanatory paragraph or any
qualification or exception as to the scope of such audit and shall be to the
effect that such financial statements fairly represent the financial condition
and results of operations of the Lead Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied and (ii) a
management’s discussion and analysis, in a form reasonably satisfactory to the
Administrative Agent, of the financial condition and results of operations of
the Lead Borrower for such Fiscal Year, as compared to amounts for the previous
Fiscal Year;

(b) as soon as available, but in any event within forty-five (45) days after the
end of each of the first three (3) Fiscal Quarters of each Fiscal Year of the
Lead Borrower, (i) a Consolidated balance sheet of the Lead Borrower and its
Subsidiaries as at the end of such Fiscal Quarter, and the related
(A) Consolidated statements of income or operations for such Fiscal Quarter and
for the portion of the Fiscal Year then ended and (B) Consolidated statements of
cash flows for the portion of the Fiscal Year then ended, setting forth in each
case in comparative form the figures for the corresponding Fiscal Quarter of the
previous Fiscal Year and the corresponding portion of the previous Fiscal Year
or the previous Fiscal Year end, all in reasonable detail and certified by a
Responsible Officer of the Lead Borrower as fairly presenting in all material
respects the financial condition, results of operations and cash flows of the
Lead Borrower and its Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes and (ii) a
management’s discussion and analysis, in a form reasonably satisfactory to the
Administrative Agent, of the financial condition and results of operations of
the Lead Borrower for such Fiscal Quarter and the then elapsed portion of the
fiscal year, as compared to the comparable periods in the previous fiscal year;

(c) as soon as available, but in any event within thirty (30) days after the end
of each Fiscal Month of the Lead Borrower, a Consolidated balance sheet of the
Lead Borrower and its Subsidiaries as at the end of each such Fiscal Month, and
the related (A) Consolidated statements of income or operations for such Fiscal
Month and for the portion of the Fiscal Year then ended and (B) Consolidated
statements of cash flows for the portion of the Fiscal Year then ended, setting
forth in each case in comparative form the figures for the previous Fiscal Year
and the corresponding portion of the previous Fiscal Year, all in reasonable
detail and certified by a Responsible Officer of the Lead Borrower as fairly
presenting in all material respects the financial condition, results of
operations and cash flows of the Lead Borrower and its Subsidiaries;

 

94



--------------------------------------------------------------------------------

(d) as soon as available, and in any event no later than ninety (90) days after
the commencement of each Fiscal Year of the Lead Borrower, (i) a detailed
Consolidated budget by month for such Fiscal Year (including a projected
Consolidated balance sheet of the Lead Borrower and its Subsidiaries, the
related Consolidated statements of projected cash flow and projected income and
a summary of the material underlying assumptions applicable thereto), (ii) the
projected Borrowing Base and (iii) Excess Availability forecasts, in each case,
as of the end of each month of such Fiscal Year, and, as soon as available,
significant revisions, if any, of such budget and projections with respect to
such Fiscal Year (collectively, the “Projections”), which Projections shall in
each case be in form and substance satisfactory to the Administrative Agent and
accompanied by a certificate of a Responsible Officer stating that such
Projections are based on estimates, information and assumptions believed to be
reasonable and that such Responsible Officer has no reason to believe that such
Projections are incorrect or misleading in any material respect;

(e) As soon as available, and in any event no later than seventeen (17) days
after the end of each Fiscal Month (or such longer period as the Administrative
Agent may agree in its reasonable discretion but in any event not to exceed
twenty-one (21) days), a Borrowing Base Certificate, showing the Borrowing Base
as of the close of business on the last day of such Fiscal Month, provided,
however, that if (A) any Event of Default has occurred and is continuing or
(B) Excess Availability is at any time less than the greater of (x) fifteen
percent (15.00%) of the Maximum Borrowing Amount at such time and
(y) $18,000,000, then such Borrowing Base Certificate shall be furnished on
Wednesday of each week (or, if Wednesday is not a Business Day, on the next
succeeding Business Day), as of the close of business on the immediately
preceding Saturday until the date on which, in the case of clause (A) above,
such Event of Default is waived or cured or, in the case of clause (B) above,
Excess Availability has been greater than the greater of (I) fifteen percent
(15.00%) of the Maximum Borrowing Amount and (II) $18,000,000, in each case for
sixty (60) consecutive calendar days after the occurrence of such event; and

(f) promptly upon receipt thereof, copies of all management letters from the
Loan Parties’ independent certified public accountants submitted by such
accountants to management in connection with their annual audit (i) commenting
on any material weakness in the Loan Parties’ internal controls, and
(ii) commenting on any other matters relating to the Loan Parties’ internal
controls.

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
SECTION 5.01 may be satisfied with respect to financial information of the Lead
Borrower and its Subsidiaries by furnishing (A) the Consolidated financial
statements of Lead Borrower, or (B) the Lead Borrower’s Form 10-K or 10-Q, as
applicable, filed with the SEC, and (ii) to the extent such information is in
lieu of information required to be provided under SECTION 5.01(a), such
materials are accompanied by a report and opinion of Grant Thornton LLP or any
other independent registered public accounting firm that in the commercially
reasonable opinion of the Administrative Agent is of nationally recognized
standing, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or explanatory
paragraph or exception as to the scope of such audit and shall be to the effect
that such financial statements fairly represent the financial condition and
results of operations of the Lead Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied.

 

95



--------------------------------------------------------------------------------

SECTION 5.02 Certificates; Other Information.

The Borrowers will deliver to the Administrative Agent for prompt further
distribution to each Lender:

(a) contemporaneously with the delivery of the financial statements referred to
in SECTION 5.01(a), SECTION 5.01(b) and SECTION 5.01(c) (or the date on which
such delivery is required), a duly completed Compliance Certificate signed by a
Responsible Officer of the Lead Borrower in the form of Exhibit E hereto (a
“Compliance Certificate”) (i) certifying as to whether a Default or Event of
Default has occurred and, if a Default or Event of Default has occurred,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto, (ii) setting forth reasonably detailed calculations with
respect to the Consolidated Fixed Charge Coverage Ratio for the relevant period
(whether or not the Borrowers are subject to the Consolidated Fixed Charge
Coverage Ratio in SECTION 6.16), (iii) detailing all Store openings and Store
closings during the immediately preceding fiscal period, and stating the
aggregate number of the Loan Parties’ Stores as of the first day of the current
fiscal period, and (iv) setting forth in reasonable detail the status of rental
payments for each of the Loan Parties’ (A) warehouses and distribution centers,
and (B) other leased locations in the Landlord Lien States designated by the
Administrative Agent in its commercially reasonable judgment (which, as of the
Closing Date, are Washington, Pennsylvania and Virginia), (v) providing the
amount and reasonable details of the Real Estate Subsidiary Advances outstanding
at such time, and (vi) stating whether any change in GAAP or in the application
thereof (other than those changes which are not materially relevant to the Lead
Borrower’s audited financial statements) has occurred since the date of the Lead
Borrower’s most recent audited financial statements and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such Compliance Certificate (which delivery may, unless the
Administrative Agent, or a Lender requests executed originals, be by electronic
communication including fax or email in .pdf format and shall be deemed to be an
original authentic counterpart thereof for all purposes);

(b) promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which the Lead
Borrower files with the SEC or with any Governmental Authority that may be
substituted therefor (other than amendments to any registration statement (to
the extent such registration statement, in the form it became effective, is
delivered), exhibits to any registration statement and, if applicable, any
registration statement on Form S-8) and in any case not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

(c) promptly after the furnishing thereof, copies of any notices received by any
Loan Party or any Subsidiary (other than in the ordinary course of business) or
statements or reports furnished to any holder of Indebtedness or debt securities
of any Loan Party or of any of its Subsidiaries and not otherwise required to be
furnished to the Lenders pursuant to any other clause of this SECTION 5.02;

 

96



--------------------------------------------------------------------------------

(d) together with the delivery of each Compliance Certificate pursuant to
SECTION 5.02(a), a report setting forth the information required by SECTION
203(c) of the Security Agreement or confirming that there has been no change in
such information since the Closing Date or the date of the last such report);

(e) The financial and collateral reports described on Schedule 5.02(e) hereto,
at the times set forth in such Schedule 5.02(e);

(f) promptly when available, (i) a copy of the acquisition agreement and other
acquisition documents relating to any Permitted Acquisition and (ii) updated
schedules to this Agreement and the Security Agreement after giving effect to
such Permitted Acquisition;

(g) at least five (5) Business Days prior to the making of any Specified
Payment, a certificate of a Responsible Officer of the Lead Borrower, in form
and substance reasonably satisfactory to the Administrative Agent, substantially
in the form attached hereto as Exhibit H, certifying that the conditions
specified in clauses (a), (b) and (c) of the definition of “Payment Conditions”
have been satisfied (or such other conditions as may be applicable to such
Specified Payment, as the case may be) and attaching reasonably detailed
calculations demonstrating that the conditions specified in clauses (b) and
(c) of the definition of “Payment Conditions” are satisfied (or such other
conditions as may be applicable to such Specified Payment, as the case may be),
with such supporting documentation as the Administrative Agent may reasonably
request; and

(h) promptly, such additional information regarding the business, legal,
financial or corporate affairs of any Loan Party or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender through the Administrative Agent may from time to time reasonably
request.

Documents required to be delivered pursuant to SECTION 5.01(a), SECTION 5.01(b),
SECTION 5.01(c) or SECTION 5.02(c) (to the extent any such documents are
included in materials otherwise filed with the SEC) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Lead Borrower posts such documents, or provides a link
thereto on the Lead Borrower’s website on the Internet at the website address
listed on Schedule 9.02; or (ii) on which such documents are posted on the Lead
Borrower’s behalf on SyndTrak, IntraLinks, IntraAgency or another relevant
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) upon written request by the
Administrative Agent, the Lead Borrower shall deliver paper copies of such
documents to the Administrative Agent for further distribution to each Lender
until a written request to cease delivering paper copies is given by the
Administrative Agent and (ii) the Lead Borrower shall notify (which may be by
facsimile or electronic mail) the Administrative Agent of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Each Lender shall be
solely responsible for timely accessing posted documents or requesting delivery
of paper copies of such documents from the Administrative Agent and maintaining
its copies of such documents.

 

97



--------------------------------------------------------------------------------

Each Borrower hereby acknowledges that (a) the Administrative Agent and/or
MLPF&S will make available to the Lenders and the Issuing Bank materials and/or
information provided by or on behalf of the Borrowers hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on SyndTrak, IntraLinks
or another similar electronic system (the “Platform”) and (b) certain of the
Lenders (each, a “Public Lender”) may have personnel who do not wish to receive
material non-public information with respect to the Borrowers or their
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. Each Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” each Borrower shall be deemed to
have authorized the Administrative Agent, MLPF&S, the Issuing Bank and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Lead Borrower or its securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
SECTION 9.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and MLPF&S shall be entitled to
treat any Borrower Materials that are not marked “PUBLIC” as being suitable only
for posting on a portion of the Platform not designated “Public Side
Information.” Notwithstanding the foregoing, the Borrowers shall be under no
obligation to mark any Borrower Materials “PUBLIC”.

SECTION 5.03 Notices.

Promptly after obtaining knowledge thereof, the Borrowers shall notify the
Administrative Agent in writing:

(a) of the occurrence of any Default, specifying the nature and extent thereof
and the action (if any) which is proposed to be taken with respect thereto;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including arising out of or resulting from (i) breach
or non-performance of, or any default or event of default under, a contractual
obligation of any Loan Party or any Subsidiary, (ii) any dispute, litigation,
investigation, proceeding or suspension between any Loan Party or any Subsidiary
and any Governmental Authority, (iii) the commencement of, or any material
development in, any litigation or proceeding affecting any Loan Party or any
Subsidiary thereof, (iv) any strikes, lockouts or slowdowns against any Loan
Party, or (v) the occurrence of any ERISA Event;

(c) Any material change in any Loan Party’s financial reporting practices;

(d) The filing of any Lien for unpaid Taxes against any Loan Party in excess of
$2,000,000;

 

98



--------------------------------------------------------------------------------

(e) The discharge by any Loan Party of its present independent accountants or
any withdrawal or resignation by such independent accountants;

(f) Any casualty or other insured damage to any portion of the Collateral
included in the Borrowing Base in excess of $2,000,000, or the commencement of
any action or proceeding for the taking of any interest in a portion of the
Collateral included in the Borrowing Base in excess of $2,000,000 or any part
thereof or interest therein under power of eminent domain or by condemnation or
similar proceeding;

(g) The occurrence of any ERISA Event;

(h) Any downgrade in any Loan Party’s debt rating with any rating agency that
falls below investment grade;

(i) Any new dispute, litigation, investigation, proceeding or suspension or the
occurrence of any material development in any dispute, litigation,
investigation, proceeding or suspension existing as of the Closing Date, or any
judgments or determinations in any of the foregoing, at any time which would
reasonably be expected to result in (x) liabilities in excess of $4,000,000
(excluding amounts covered by insurance, but solely to the extent the relevant
independent third party insurer has not denied coverage therfor) or (y) a
Material Adverse Effect;

(j) the creation, establishment or acquisition of any Subsidiary or the issuance
by or to any Loan Party of any Stock or Stock Equivalent with respect to any
Subsidiary that is not an Immaterial Subsidiary;

(k) any incurrence of Debt in excess of $10,000,000 or dispositions of
Collateral (other than in the Ordinary Course of Business) with a fair market
value in excess of $10,000,000, in each case, by any Loan Party;

(l) As required by SECTION 5.14; and

(m) The receipt of any notice of default by a Loan Party under, or notice of
termination of, any Lease for any of the Loan Parties’ distribution centers or
warehouses.

Each notice pursuant to this Section shall be accompanied by a written statement
of a Responsible Officer of the Lead Borrower (x) that such notice is being
delivered pursuant to this SECTION 5.03, and (y) setting forth details of the
occurrence referred to therein and stating what action the Borrowers have taken
and proposes to take with respect thereto.

SECTION 5.04 Payment of Taxes, Etc.

The Loan Parties shall pay, discharge or otherwise satisfy as the same shall
become due and payable, (a) all its Indebtedness and other obligations in
accordance with their terms and (b) all its obligations and liabilities in
respect of Taxes, assessments and governmental charges or levies imposed upon it
or upon its income or profits or in respect of its property, except, (x) in the
case of either clause (a) or (b), to the extent the failure to pay, discharge or
otherwise satisfy the same could not reasonably be expected to have a Material
Adverse Effect and (y) in the case of clause (b), where the validity or amount
thereof is being contested in good faith by appropriate

 

99



--------------------------------------------------------------------------------

actions and such Loan Party or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP, and such contest
effectively suspends collection of the contested obligation and enforcement of
any Lien securing such obligation.

SECTION 5.05 Preservation of Existence, Etc.

The Loan Parties shall (a) preserve, renew and maintain in full force and effect
their legal existence under the Applicable Laws of the jurisdiction of its
organization except in a transaction permitted by SECTION 6.04 or SECTION 6.05,
and (b) take all reasonable action to maintain all rights, privileges (including
its good standing), permits, licenses and franchises necessary or desirable in
the normal conduct of its business, except (i) to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect or
(ii) pursuant to a transaction permitted by SECTION 6.04 or SECTION 6.05.

SECTION 5.06 Maintenance of Properties.

Unless the failure to do so could not reasonably be expected to have a Material
Adverse Effect, each Loan Party shall (a) maintain, preserve and protect all of
its properties and equipment necessary in the operation of its business in good
working order, repair and condition, ordinary wear and tear excepted and
casualty or condemnation excepted, and (b) make all necessary renewals,
replacements, modifications, improvements, upgrades, extensions and additions
thereof or thereto in accordance with prudent industry practice.

SECTION 5.07 Maintenance of Insurance.

(a) The Loan Parties shall maintain with financially sound and reputable
insurance companies, insurance with respect to their properties and business
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business, of such types and in such amounts
(after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as the Lead
Borrower and its Subsidiaries) as are customarily carried under similar
circumstances by such other Persons. The Loan Parties shall furnish to the
Administrative Agent, upon written request, full information as to the insurance
carried.

(b) Casualty, loss, fire and extended coverage policies maintained with respect
to any Collateral shall be endorsed or otherwise amended to include (i) a
non-contributing mortgage clause (regarding improvements to real property) and a
lenders’ loss payable clause (regarding personal property), in form and
substance reasonably satisfactory to the Administrative Agent, which
endorsements or amendments shall provide that the insurer shall pay all proceeds
otherwise payable to the Loan Parties under the policies directly to the
Administrative Agent (provided that the Administrative Agent’s application of
such proceeds shall be subject to Section 2.15(E)), (ii) a provision to the
effect that none of the Loan Parties, Credit Parties (in their capacity as such)
or any other Affiliate of a Loan Party shall be a co-insurer (the foregoing not
being deemed to limit the amount of self-insured retention or deductibles under
such policies, which self-insured retention or deductibles shall be consistent
with business practices in effect on the Closing Date or as otherwise determined
by the Responsible Officers of the Loan Parties acting reasonably in their
business judgment), and (iii) such other provisions as the

 

100



--------------------------------------------------------------------------------

Administrative Agent may reasonably require from time to time to protect the
interests of the Credit Parties. Commercial general liability policies shall be
endorsed to name the Administrative Agent as an additional insured. Each
endorsement to such casualty or liability policy referred to in this SECTION
5.07(b) shall also provide that it shall not be canceled, modified in any manner
that would cause this SECTION 5.07 to be violated, or not renewed (i) by reason
of nonpayment of premium except upon not less than ten (10) days’ prior written
notice thereof by the insurer to the Administrative Agent (giving the
Administrative Agent the right to cure defaults in the payment of premiums) or
(ii) for any other reason except upon not less than thirty (30) days’ prior
written notice thereof by the insurer to the Administrative Agent. The Borrowers
shall deliver to the Administrative Agent, prior to the cancellation,
modification or non-renewal of any such policy of insurance, a copy of a renewal
or replacement policy (or other evidence of renewal of a policy previously
delivered to the Administrative Agent, including an insurance binder) together
with evidence satisfactory to the Administrative Agent of payment of the premium
therefor.

SECTION 5.08 Compliance with Laws and Material Contracts.

Each Loan Party shall (a) comply in all material respects with the requirements
of all Applicable Laws applicable to it or to its business or property, except
where the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect and (b) perform and observe all the terms and provisions
of each Material Contract to be performed or observed by it, maintain each such
Material Contract in full force and effect, enforce each such Material Contract
in accordance with its terms, take all such action to such end as may be from
time to time requested by the Administrative Agent and, upon request of the
Administrative Agent, make to each other party to each such Material Contract
such demands and requests for information and reports or for action as any Loan
Party or any of its Subsidiaries is entitled to make under such Material
Contract, and cause each of its Subsidiaries to do so, other than where the
failure to do so, either individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect.

SECTION 5.09 Books and Records.

Each Loan Party shall maintain proper books of record and account, in which
entries that are full, true and correct in all material respects shall be made
of all material financial transactions and matters involving the assets and
business of the Lead Borrower or its Subsidiaries, as the case may be and shall
cause financial statements to be prepared in conformity with GAAP consistently
applied.

SECTION 5.10 Inspection Rights.

(a) Each Loan Party will permit any representatives designated by the
Administrative Agent, upon reasonable prior notice and at the expense of the
Borrowers, to visit and inspect its properties, to discuss its affairs, finances
and condition with its officers and to examine and make extracts from its books
and records, all at such reasonable times during normal business hours and as
may be reasonably requested upon reasonable advance notice to the Lead Borrower.
Nothing contained in this SECTION 5.10(a) shall be deemed to limit or modify the
rights of the Administrative Agent under SECTION 5.10(b) hereof.

 

101



--------------------------------------------------------------------------------

(b) Each Loan Party will from time to time upon the request of the
Administrative Agent, permit the Administrative Agent or professionals
(including consultants, accountants, lawyers, examiners and appraisers) retained
by the Administrative Agent, on reasonable prior notice, to conduct Collateral
appraisals and commercial finance examinations, including, without limitation,
of (i) the Borrowers’ practices in the computation of the then Borrowing Base,
and (ii) the assets included in the Borrowing Base and related financial and
Collateral information such as, but not limited to, sales, gross margins,
payables, accruals and reserves. Subject to the following, the Loan Parties
shall pay the reasonable out-of-pocket fees and expenses of the Administrative
Agent or such professionals with respect to all such evaluations, appraisals and
examinations.

(i) The Administrative Agent shall conduct one (1) commercial finance
examination during each twelve-month period, at the Loan Parties’ expense;
provided that, if Excess Availability is less than thirty percent (30.00%) of
the Maximum Borrowing Amount at any time during such twelve-month period, the
Administrative Agent may conduct up to two (2) commercial finance examinations
during such twelve-month period, each at the Loan Parties’ expense.
Notwithstanding anything to the contrary contained herein, the Administrative
Agent (A) may undertake one (1) additional commercial finance examination during
any twelve-month period at the expense of the Lenders, and (B) after the
occurrence and during the continuance of any Event of Default, may cause such
additional commercial finance examinations to be taken as the Administrative
Agent, in its reasonable discretion, determines are appropriate (each, at the
expense of the Loan Parties).

(ii) The Administrative Agent shall conduct one (1) appraisal of the Loan
Parties’ Inventory during any twelve-month period at the Loan Parties’ expense;
provided that, (A) if Excess Availability is less than thirty percent
(30.00%) of the Maximum Borrowing Amount at any time during such twelve-month
period, the Administrative Agent may conduct up to two (2) appraisals of the
Loan Parties’ Inventory during such twelve-month period, each at the Loan
Parties’ expense. Notwithstanding anything to the contrary contained herein, the
Administrative Agent (A) may undertake one (1) additional Inventory appraisal in
each twelve-month period at the sole expense of the Lenders, and (B) after the
occurrence and during the continuance of any Event of Default, may cause such
additional Inventory appraisals to be taken as the Administrative Agent, in its
reasonable discretion, determines are appropriate (each, at the expense of the
Loan Parties).

(c) The Loan Parties shall at all times retain independent certified public
accountants that in the commercially reasonable opinion of the Administrative
Agent are of national standing and shall instruct such accountants to cooperate
with, and be available to, the Administrative Agent or its representatives to
discuss the annual audited statements, the Loan Parties’ financial performance,
financial condition, operating results, controls, and such other matters, within
the scope of the retention of such accountants for such audited statements, as
may be raised by the Administrative Agent.

 

102



--------------------------------------------------------------------------------

SECTION 5.11 Covenant to Become a Loan Party, Give Security and Grant License.

At the Borrowers’ expense, the Loan Parties shall take all action necessary or
reasonably requested by the Administrative Agent to ensure that all Persons who
are obligated to become a Loan Party, including, without limitation, any Persons
acquired in a Permitted Acquisition, and to grant Liens in favor of the
Administrative Agent in the Collateral shall have done so, including:

(a) upon the formation or acquisition of any new direct or indirect wholly-owned
Subsidiary (in each case, other than an Excluded Subsidiary) by any Loan Party:

(i) within thirty (30) days after such formation, acquisition or designation or
such longer period as the Administrative Agent may agree in its discretion:

(A) cause each such Subsidiary to become a Loan Party and execute and deliver to
the Administrative Agent a Joinder Agreement;

(B) cause each such Subsidiary that is required to become a Loan Party to
furnish to the Administrative Agent a description of the real and immovable
properties owned or leased by the Lead Borrower or such Subsidiary, as
applicable, in detail reasonably satisfactory to the Administrative Agent;

(C) cause (x) each such Subsidiary that is required to become a Loan Party to
duly execute and deliver to the Administrative Agent a Security Agreement, a
Facility Guarantee and any other Security Document, as reasonably requested by
and in form and substance reasonably satisfactory to the Administrative Agent
(consistent with the Security Documents in effect on the Closing Date), in each
case granting Liens to the Administrative Agent to secure the Obligations and
(y) each direct or indirect parent of each such Subsidiary that is required to
be a Loan Party to duly execute and deliver to the Administrative Agent a
Security Agreement, a Facility Guarantee and such other Security Documents as
reasonably requested by and in form and substance reasonably satisfactory to the
Administrative Agent (consistent with the Security Documents in effect on the
Closing Date), in each case granting Liens to the Administrative Agent to secure
the Obligations;

(D) take and cause each such Subsidiary and each direct or indirect parent of
such Subsidiary to take whatever action (including the filing of UCC financing
statements) as may be necessary in the reasonable opinion of the Administrative
Agent to vest in the Administrative Agent (or in any representative of the
Administrative Agent designated by it) valid Liens to the extent required under
the Loan Documents, enforceable against all third parties in accordance with
their terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and by general principles of equity,

 

103



--------------------------------------------------------------------------------

(ii) within thirty (30) days after the request therefor by the Administrative
Agent, deliver to the Administrative Agent a signed copy of an opinion,
addressed to the Administrative Agent and the other Credit Parties, of counsel
for the Loan Parties reasonably acceptable to the Administrative Agent as to
such matters set forth in this SECTION 5.11(a) as the Administrative Agent may
reasonably request.

(b) After the Closing Date, concurrently with the acquisition of any material
personal property by any Loan Party or of any personal property in connection
with a Permitted Acquisition, and if such personal property shall not already be
subject to a perfected Lien in favor of the Administrative Agent, the Borrowers
shall give notice thereof to the Administrative Agent and promptly thereafter
shall cause such assets to be subjected to a Lien to the extent required by the
Loan Documents and will take, or cause the relevant Loan Party to take, such
actions as shall be necessary or reasonably requested by the Administrative
Agent to grant and perfect or record such Lien.

(c) The Borrowers shall cause each Real Estate Subsidiary, to the extent such
Real Estate Subsidiary owns any real property on which Collateral is located, to
grant to the Administrative Agent a license, in form and substance reasonably
satisfactory to the Administrative Agent to use all of its assets on a
royalty-free and rent-free basis in connection with the exercise of remedies
with respect to, or the sale or other disposition of, the Collateral.

SECTION 5.12 Compliance with Environmental Laws.

Except, in each case, to the extent that the failure to do so could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, the Loan Parties shall comply, and take all reasonable actions
to cause all lessees and other Persons operating or occupying its properties to
comply with all applicable Environmental Laws and permits; obtain and renew all
permits necessary for its operations and properties; and, in each case to the
extent required by Environmental Laws, conduct any investigation, study,
sampling and testing, and undertake any cleanup, removal, remedial or other
action necessary to remove and clean up all Hazardous Materials from any of its
properties, in accordance with the requirements of all Environmental Laws.

SECTION 5.13 Further Assurances.

Each Loan Party will execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements and other
documents), that may be required under any Applicable Law, or which the
Administrative Agent or the Required Lenders may reasonably request, to
effectuate the transactions contemplated by the Loan Documents or to grant,
preserve, protect or perfect the Liens created or intended to be created by the
Security Documents or the validity or priority of any such Lien, all at the
expense of the Loan Parties. Without limiting the foregoing, the Loan Parties
shall use commercially reasonable efforts to obtain a Collateral Access
Agreement from any Person from whom a Loan Party enters into a Lease after the
Closing Date for a warehouse or distribution center prior to entering into such
Lease.

 

104



--------------------------------------------------------------------------------

SECTION 5.14 Information Regarding Loan Parties and Collateral.

The Borrowers will furnish to the Administrative Agent prompt written notice of
any change in: (a) any Loan Party’s name; (b) the location of any Loan Party’s
chief executive office or its principal place of business; (c) any Loan Party’s
organizational structure or jurisdiction of incorporation or formation; or
(d) any Loan Party’s Federal Taxpayer Identification Number or organizational
identification number assigned to it by its state or province of organization.
The Loan Parties agree not to effect or permit any change referred to in the
preceding sentence unless all filings, publications and registrations, have been
made (or will be made in a timely fashion) under the UCC or other Applicable Law
that are required in order for the Administrative Agent to continue at all times
following such change to have a valid, legal and perfected first priority
security interest to the extent required under the Security Documents (subject
only to Permitted Encumbrances having priority under Applicable Law) in all the
Collateral for its own benefit and the benefit of the other Secured Parties.

SECTION 5.15 Physical Inventories.

The Loan Parties, at their own expense, shall cause not less than one
(1) physical count of Inventory to be undertaken in each twelve (12) month
period (or alternatively, periodic cycle counts) in conjunction with the
preparation of its annual audited financial statements, conducted following such
methodology as is consistent with the methodology used in the immediately
preceding Inventory (or cycle count) or as otherwise may be reasonably
satisfactory to the Administrative Agent. Following the completion of such
Inventory count, and in any event by the next date required for the delivery of
a Borrowing Base Certificate hereunder, the Borrowers shall deliver the results
of such physical inventory to the Administrative Agent and shall post such
results to the Loan Parties’ stock ledgers and general ledgers, as applicable.

SECTION 5.16 Use of Proceeds of Credit Extensions.

The proceeds of all Credit Extensions will be used only (a) to refinance
existing Indebtedness of the Lead Borrower and its Subsidiaries (including under
the Existing Credit Agreement), (b) to pay fees and expenses incurred in
connection with the Transactions, and (c) for general corporate purposes not in
contravention of any Applicable Law or of any Loan Document. No part of the
proceeds of any Credit Extension will be used, whether directly or indirectly,
for any purpose that entails a violation of any of the regulations of the FRB,
including Regulations U and X.

SECTION 5.17 Pension Plans.

Each Loan Party shall cause each of its Plans to be duly qualified and
administered in all respects in compliance with all Applicable Laws, and the
terms of the Plans and any agreements relating thereto, except for such
non-compliance as would not reasonably be expected to have a Material Adverse
Effect. Each Loan Party and each of its Subsidiaries shall use reasonable
commercial efforts to ensure that it, except where failure to do so would not
reasonably be expected to have a Material Adverse Effect: (a) has no Unfunded
Pension Liability in respect of any Plan, including any Plan to be established
and administered by it or them; and (b) does not engage in a prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that could reasonably be expected to result in liability.

 

105



--------------------------------------------------------------------------------

SECTION 5.18 Lien Searches.

Promptly following receipt of the acknowledgment copy of any financing
statements filed under the Uniform Commercial Code in any jurisdiction or any
other Lien filed in any filing office in any jurisdiction (other than any Liens
filed by Administrative Agent), deliver to Administrative Agent completed
requests for information listing such financing statement or Lien filing and all
other effective financing statements or Lien filings filed in such jurisdiction
that name any Loan Party as debtor, together with copies of such other financing
statements or Lien filings.

SECTION 5.19 Designation as Senior Indebtedness.

Designate all Obligations as “Designated Senior Indebtedness” (or such other
similar term) under, and defined in, any documents, agreements or indentures
relating to or evidencing any Subordinated Indebtedness and all supplements
thereto.

SECTION 5.20 Lease Obligations.

Each Loan Party shall timely and fully pay and perform its obligations under all
leases and other agreements with respect to each leased location or public
warehouse where any Collateral is or may be located, except for such payments or
other obligations that (i) are being contested in good faith by appropriate
proceedings diligently conducted and (ii) for which adequate reserves in
accordance with GAAP are being maintained by such Person.

ARTICLE VI

Negative Covenants

Until (i) the Total Commitments have expired or been terminated, (ii) the
principal of and interest on each Loan and all fees and other Obligations (other
than contingent indemnity obligations with respect to then unasserted claims and
the Other Liabilities) shall have been paid in full, (iii) all Letters of Credit
shall have expired or terminated (or been Cash Collateralized or backstopped in
a manner reasonably satisfactory to the Issuing Bank) and (iv) all Letter of
Credit Outstandings have been reduced to zero (or Cash Collateralized or
backstopped in a manner reasonably satisfactory to the Issuing Bank), each Loan
Party covenants and agrees with the Credit Parties that:

SECTION 6.01 Liens.

No Loan Party will, nor will any Loan Party permit any Subsidiary to, create,
incur, assume or suffer to exist any Lien upon any of its property, assets or
revenues, whether now owned or hereafter acquired, other than the following
(each a “Permitted Encumbrance”):

(a) Liens securing any Obligations;

(b) Liens existing on the Closing Date and listed on Schedule 6.01 and any
modifications, replacements, renewals or extensions thereof; provided that
(i) the Lien does not extend to any additional property other than
(A) after-acquired property that is affixed or

 

106



--------------------------------------------------------------------------------

incorporated into the property covered by such Lien or financed by Indebtedness
permitted under SECTION 6.03, and (B) proceeds and products thereof, (ii) the
direct or any contingent obligor with respect thereto is not changed, and
(iii) the renewal, extension or refinancing of the obligations secured or
benefited by such Liens is permitted by SECTION 6.03;

(c) Liens for Taxes, assessments or governmental charges which are not required
to be paid pursuant to SECTION 5.04;

(d) statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen, repairmen, construction contractors or other like Liens imposed by
Applicable Law arising in the ordinary course of business which secure amounts
not overdue for a period of more than thirty (30) days and no other action has
been taken to enforce such Lien or which are being contested in good faith and
by appropriate actions diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP and such contest effectively suspends collection of the contested
obligation and enforcement of any Lien securing such obligation;

(e) (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA and (ii) pledges and deposits
in the ordinary course of business securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to the Borrowers or any Subsidiary;

(f) deposits to secure the performance of bids, trade contracts, governmental
contracts and leases (other than Indebtedness for borrowed money), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including those to secure health, safety and
environmental obligations) incurred in the ordinary course of business;

(g) easements, rights-of-way, restrictions, encroachments, servitudes, rights of
way, licenses, protrusions, site plan agreements, development agreements,
contract zoning agreements and other similar encumbrances, rights, agreements
and minor title defects affecting real property which, in the aggregate, do not
in any case materially interfere with the ordinary conduct of the business of
the Lead Borrower or any Subsidiary (other than an Immaterial Subsidiary);

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under SECTION 7.01(h);

(i) Liens securing Indebtedness permitted under SECTION 6.03(e); provided that
(i) such Liens attach concurrently with or within ninety (90) days after the
acquisition, repair, replacement, construction or improvement (as applicable) of
the property subject to such Liens and, in the case of any acquisition, the
Indebtedness secured thereby does not exceed the cost or fair market value,
whichever is lower, of the property being acquired on the date of acquisition,
(ii) such Liens do not at any time encumber any property except for accessions
to such property other than the property financed by such Indebtedness and the
proceeds and the products thereof, (iii) with respect to Capitalized Leases,
such Liens do not at any time extend to or cover any

 

107



--------------------------------------------------------------------------------

assets (except for accessions to such assets) other than the assets subject to
such Capitalized Leases, and (iv) Liens securing any Permitted Refinancing of
Indebtedness under SECTION 6.03(e), provided that such Liens do not extend to
any property that was not subject to the Lien securing the Indebtedness being
refinanced;

(j) leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business which do not (i) interfere in any material respect with the
business of any Loan Party or any Subsidiary thereof, or (ii) secure any
Indebtedness;

(k) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business which payments are not overdue and no other
action has been taken to enforce such Lien or which are being contested in good
faith and by appropriate actions diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP and such contest effectively suspends collection of the
contested obligation and enforcement of any Lien securing such obligation;

(l) Liens (i) arising by operation of law under Article 4 of the UCC in
connection with collection of items provided for therein, and (ii) in favor of a
banking institution arising as a matter of law encumbering deposits (including
the right of set-off) and which are within the general parameters customary in
the banking industry;

(m) Liens existing on the property (other than on Inventory and Accounts) of any
Person at the time such Person becomes a Subsidiary after the Closing Date
(other than Liens on the Capital Stock of any Person that becomes a Subsidiary);
provided that (i) such Lien was not created in contemplation of such acquisition
or such Person becoming a Subsidiary, and (ii) such Lien does not extend to or
cover any other assets or property (other than the proceeds or products thereof
and accessions or additions thereto);

(n) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Lead Borrower or any
of its Subsidiaries in the ordinary course of business permitted by this
Agreement;

(o) Liens arising from precautionary UCC filings regarding “true” operating
leases or the consignment of goods to a Loan Party;

(p) Liens securing Indebtedness permitted pursuant to SECTION 6.03(h); provided
that such Liens shall at all times constitute Permitted Junior Liens; and

(q) Liens securing Indebtedness permitted pursuant to SECTION 6.03(j); provided
that such Liens shall encumber only the assets of the applicable Real Estate
Subsidiary.

The designation of a Lien as a Permitted Encumbrance shall not limit or restrict
the ability of the Administrative Agent to establish any Reserve relating
thereto.

 

108



--------------------------------------------------------------------------------

SECTION 6.02 Investments.

No Loan Party shall, nor shall any Loan Party permit any Subsidiary to, make or
hold any Investments, except the following (each a “Permitted Investment”):

(a) Investments held by the Loan Parties and their Subsidiaries in the form of
Cash Equivalents;

(b) loans or advances to officers, directors and employees of the Loan Parties
and their Subsidiaries in an aggregate amount not to exceed $2,000,000 at any
time outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

(c) Investments (i) by the Borrowers and their Subsidiaries in their respective
Subsidiaries outstanding on the date hereof and set forth on Schedule 3.12,
(ii) additional Investments by the Borrowers or any Subsidiary in any Loan
Party, and (iii) additional Investments by any Subsidiary that is not a Loan
Party in any other such Subsidiary that is also not a Loan Party;

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

(e) Investments by the Lead Borrower and its Subsidiaries consisting of
Permitted Acquisitions;

(f) Investments existing on the Closing Date (other than those referred to in
SECTION 6.02(c)(i)) and set forth on Schedule 6.02;

(g) promissory notes and other noncash consideration received in connection with
Permitted Dispositions;

(h) Guarantees by the Lead Borrower or any Subsidiary of leases (other than
Capitalized Leases) or of other obligations that do not constitute Indebtedness,
in each case entered into in the ordinary course of business consistent with
past practices;

(i) Investments consisting of Guarantees constituting Permitted Indebtedness;

(j) [reserved];

(k) other Investments (other than Acquisitions and Investments in Real Estate
Subsidiaries), provided that (i) the Payment Conditions are satisfied at the
time of such Investment and (ii) at least five (5) Business Days prior to the
making of any such Investment under this SECTION 6.02(k), the Loan Parties shall
deliver to the Administrative Agent a certificate of a Responsible Officer of
the Lead Borrower confirming compliance with clause (i) above and attaching
reasonably detailed calculations demonstrating that the condition specified in
clause (i) is satisfied; and

 

109



--------------------------------------------------------------------------------

(l) Investments in Real Estate Subsidiaries, provided that (i) the aggregate
outstanding amount of such Investments (giving effect to any repayments thereof)
does not, at any time, exceed $50,000,000, (ii) the Payment Conditions are
satisfied at the time of such Investment and (iii) such Investments are used
solely for the acquisition, development and management of a real estate project
promptly upon the making of any such Investment.

SECTION 6.03 Indebtedness.

The Loan Parties will not, nor will any Loan Party permit any Subsidiary to,
create, incur, assume or suffer to exist any Indebtedness, except the following
(each “Permitted Indebtedness”):

(a) Indebtedness consisting of Obligations of the Loan Parties and their
Subsidiaries under the Loan Documents;

(b) Indebtedness outstanding on the Closing Date and listed on Schedule 6.03;

(c) Guarantees by the Lead Borrower and its Subsidiaries in respect of
Indebtedness of the Lead Borrower or any Subsidiary otherwise permitted
hereunder (excluding Indebtedness incurred pursuant to SECTION 6.03(j));
provided that (A) no Guarantee by any Subsidiary of any Indebtedness shall be
permitted unless such Subsidiary shall be a Borrower or a Guarantor and (B) if
the Indebtedness being Guaranteed is subordinated to the Obligations, such
Guarantee shall be subordinated to the Facility Guarantee of the Obligations on
terms at least as favorable to the Lenders as those contained in the
subordination of such Indebtedness;

(d) Indebtedness of the Lead Borrower or any Subsidiary of the Lead Borrower
owing to the Lead Borrower or any other Subsidiary of the Lead Borrower to the
extent constituting an Investment permitted by SECTION 6.02; provided that, all
such Indebtedness of any Loan Party owed to any Person that is not, or ceases to
be, a Loan Party shall be subject to the subordination terms set forth in
ARTICLE VI of the Security Agreement;

(e) Attributable Indebtedness and other Indebtedness (including Capitalized
Leases) of the Lead Borrower and its Subsidiaries financing the acquisition,
construction, repair, replacement or improvement of fixed or capital assets;
provided that (i) such Indebtedness is incurred concurrently with or within
ninety (90) days after the applicable acquisition, construction, repair,
replacement or improvement, and (ii) no Default or Event of Default shall exist
after giving effect to the incurrence of such Indebtedness;

(f) Indebtedness in respect of Swap Contracts designed to hedge against interest
rates, foreign exchange rates or commodities pricing risks incurred in the
ordinary course of business and not for speculative purposes;

(g) Indebtedness of the Lead Borrower or any of its Subsidiaries assumed in
connection with any Permitted Acquisition; provided that such Indebtedness is
not incurred in contemplation of such Permitted Acquisition;

 

110



--------------------------------------------------------------------------------

(h) Indebtedness in an aggregate principal amount not to exceed at any time
outstanding $50,000,000; provided that any Subsidiary of a Loan Party that is a
direct or contingent obligor in respect of such Indebtedness shall be a Loan
Party hereunder; and provided further that no Default or Event of Default shall
exist after giving effect to the incurrence of such Indebtedness;

(i) other Indebtedness consisting of unsecured Subordinated Indebtedness and
other unsecured non-amortizing Indebtedness having, in each case, a maturity
date occurring not less than ninety-one (91) days after the Maturity Date,
provided that no Default or Event of Default shall exist after giving effect to
the incurrence of such Indebtedness;

(j) Indebtedness of any Real Estate Subsidiary , provided that (i) no Default or
Event of Default shall exist after giving effect to the incurrence of such
Indebtedness, (ii) except for up to $12,500,000 of Indebtedness incurred by PGP
Florence, LLC, the net cash proceeds received by such Real Estate Subsidiary in
an amount equal to the Real Estate Subsidiary Advance shall be distributed by
such Real Estate Subsidiary to a Borrower and applied to prepay the Obligations
in accordance with SECTION 2.15(G); and (iii) such Indebtedness is not recourse
to any Borrower or any other Subsidiary of a Borrower (except any customary
non-recourse carveouts that may be reasonably approved by the Administrative
Agent); and

(k) Extensions, renewals and replacements of any such Indebtedness described in
clauses (b), (e), (g), (h) and (i); provided that such Indebtedness constitutes
a Permitted Refinancing.

SECTION 6.04 Fundamental Changes.

No Loan Party shall, nor shall it permit any Subsidiary to, merge, amalgamate,
dissolve, liquidate, wind up, consolidate with or into another Person, or
dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that:

(a) any Subsidiary may merge or amalgamate with (i) any Borrower; provided that
such Borrower shall be the continuing or surviving Person, or (ii) any one or
more other Subsidiaries; provided that when any Subsidiary that is a Loan Party
is merging or amalgamating with another Subsidiary, a Loan Party shall be the
continuing or surviving Person;

(b) (i) any Subsidiary that is not a Loan Party may merge, amalgamate or
consolidate with or into any other Subsidiary that is not a Loan Party, and
(ii) any Loan Party may merge, amalgamate or consolidate with any other Loan
Party, provided that (x) if a Borrower is a party thereto, such Borrower shall
be the continuing or surviving Person and (y) if the Lead Borrower is a party
thereto, the Lead Borrower shall be the continuing or surviving Person;

(c) any Subsidiary may dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Lead Borrower or to another
Subsidiary; provided that if the transferor in such a transaction is a Loan
Party, then (i) the transferee must be another Loan Party, or (ii) to the extent
constituting an Investment, such Investment must be a Permitted Investment in
accordance with SECTION 6.02;

(d) any Subsidiary may merge or amalgamate with any other Person in order to
effect a Permitted Investment; provided that the continuing or surviving Person
shall be a Subsidiary, which together with each of its Subsidiaries, shall have
complied with the requirements of SECTION 5.11;

 

111



--------------------------------------------------------------------------------

(e) the Subsidiary of the Lead Borrower may consummate a merger, amalgamation,
dissolution, winding up, liquidation, consolidation or Disposition, the purpose
of which is to effect a Permitted Disposition;

(f) (i) any Loan Party (other than the Lead Borrower) may dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to
another Loan Party and (ii) any Subsidiary that is not a Loan Party may dispose
of all or substantially all its assets (including any disposition that is in the
nature of a liquidation) to the Borrowers or another Subsidiary;

(g) any Real Estate Subsidiary may merge, amalgamate or consolidate with any
other wholly-owned Real Estate Subsidiary; and

(h) any Real Estate Subsidiary may merge, amalgamate or consolidate with any
Person that is not a Loan Party or Subsidiary so long as (i) no Default or Event
of Default exists or would arise therefrom and (ii) no Real Estate Subsidiary
Advance is outstanding.

SECTION 6.05 Dispositions.

The Loan Parties shall not, nor shall any Loan Party permit any Subsidiary to,
make any Disposition or enter into any agreement to make any Disposition, except
the following (each, a “Permitted Disposition”):

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business and dispositions of
property no longer used or useful in the conduct of the business of the Loan
Parties and their Subsidiaries;

(b) Dispositions of Inventory in the ordinary course of business;

(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such disposition are promptly applied to the purchase price
of such replacement property;

(d) Dispositions of property to the Borrowers or to a Subsidiary; provided that
if the transferor of such property is a Loan Party, the transferee thereof must
either be another Loan Party, in which event the Administrative Agent shall
retain its perfected Lien on the property so disposed of, subject to the same
priority as existed prior to such disposition;

(e) Dispositions permitted by SECTION 6.04;

(f) Dispositions of Cash Equivalents;

(g) non-exclusive licenses of IP Rights in the ordinary course of business and
substantially consistent with past practice;

 

112



--------------------------------------------------------------------------------

(h) as long as no Event of Default hereof then exists or would arise therefrom,
and no Overadvance would result therefrom, bulk sales or other dispositions of
the Loan Parties’ Inventory not in the ordinary course of business in connection
with Store closings, at arm’s length, provided that (i) such Store closures and
related Inventory dispositions shall not exceed, in any Fiscal Year of the Lead
Borrower and its Subsidiaries, ten percent (10.00%) of the number of the Loan
Parties’ Stores as of the beginning of such Fiscal Year (net of new Store
openings during the Fiscal Year and relocations (i) occurring substantially
contemporaneously, but in no event later than thirty (30) Business Days after
the related Store closure date, or (ii) wherein a binding lease has been entered
into prior to the related Store closure date) as set forth in the Compliance
Certificate delivered pursuant to SECTION 5.02(a), and (ii) as of any date after
the Closing Date, the aggregate number of such Store closures since the Closing
Date shall not exceed thirty-five percent (35.00%) of the greater of (x) the
number of the Loan Parties’ Stores in existence as of the Closing Date or
(y) the number of the Loan Parties’ Stores as of the first day of any Fiscal
Year beginning after the Closing Date (net of new Store openings during the year
and Store relocations (i) occurring substantially contemporaneously, but in no
event later than ten (10) Business Days after the related Store closure date or
(ii) wherein a binding lease has been entered into prior to the related Store
closure date) as set forth in the Compliance Certificate delivered pursuant to
SECTION 5.02(a), provided that (x) all sales of Inventory in connection with
Store closings in a transaction or series of related transactions shall be in
accordance with liquidation agreements and with professional liquidators
reasonably acceptable to the Administrative Agent and (y) the net cash proceeds
received in connection with such asset sales shall be applied to prepay the
Obligations in accordance with SECTION 2.15(d);

(i) Dispositions of property (other than ABL Priority Collateral and
Intellectual Property) not otherwise permitted under this SECTION 6.05, provided
that (i) at the time of such Disposition, no Default or Event of Default shall
exist or would result from such Disposition and (ii) the aggregate book value of
all property disposed of pursuant to this clause (i) shall not exceed
$15,000,000 in any Fiscal Year or $50,000,000 in the aggregate after the Closing
Date; and

(j) Dispositions of the Capital Stock or all or substantially all of the assets
of any Real Estate Subsidiary, so long as (i) no Default or Event of Default
shall then exist or would result from such Disposition, (ii) the minimum cash
net proceeds of such Disposition that are received by the Borrowers are equal to
or greater than the Real Estate Subsidiary Advance outstanding to such Real
Estate Subsidiary, and (iii) the proceeds of such Disposition in an amount equal
to the Real Estate Subsidiary Advance shall be applied to repay the Obligations;

provided that any disposition of any property pursuant to this SECTION 6.05
(except for Dispositions pursuant to SECTION 6.05(e) and Dispositions from a
Loan Party to another Loan Party), shall be for no less than the fair market
value of such property at the time of such disposition and, (1) in the case of
Accounts and Inventory solely for cash consideration, and (2) in the case of any
other assets, at least seventy-five percent (75.00%) of the consideration is
payable in cash at the time of consummation of the transaction.

 

113



--------------------------------------------------------------------------------

SECTION 6.06 Restricted Payments.

The Loan Parties shall not, nor shall any Loan Party permit any Subsidiary to
declare or make, directly or indirectly, any Restricted Payment, except:

(a) each Subsidiary may make Restricted Payments to the Loan Parties and any
other Person that owns Capital Stock in such Subsidiary, ratably according to
their respective holdings of the type of Capital Stock in respect of which such
Restricted Payment is being made;

(b) the Lead Borrower and each Subsidiary may declare and make dividend payments
or other distributions payable solely in the Capital Stock (other than
Disqualified Capital Stock) of such Person;

(c) the Lead Borrower may repurchase, retire, or otherwise acquire of Capital
Stock of the Lead Borrower from any Permitted Holder or any former or present
employee of the Lead Borrower or any of its Subsidiaries, or any of their
respective estates, spouses or former spouses pursuant to any management equity
plan or stock option plan or any other management or employee benefit plan or
agreement; provided that amounts payable under this clause (c) do not exceed in
any calendar year $1,000,000;

(d) the Lead Borrower may make cash payments in lieu of the issuance of
fractional shares in connection with the exercise of warrants, options or other
securities convertible into or exchangeable for Capital Stock of the Lead
Borrower or any Subsidiary; provided, however, that any such cash payment shall
not be for the purpose of evading the limitations of this Agreement;

(e) the Lead Borrower may issue and sell its common Capital Stock;

(f) [reserved];

(g) in addition to any Restricted Payments permitted under any other clause of
this SECTION 6.06, the Loan Parties and their Subsidiaries may make other
Restricted Payments to the holders of their respective Capital Stock as long as
the Payment Conditions are satisfied;

(h) each Real Estate Subsidiary may declare and make dividend payments to the
owners of its Capital Stock so long as such payments are made on a pro rata
basis among all holders of such Capital Stock and all amounts received by any
Borrower or Subsidiary are applied to repay any outstanding Real Estate
Subsidiary Advance; and

(i) each Real Estate Subsidiary may make Restricted Payments so long as no Real
Estate Subsidiary Advance is outstanding.

SECTION 6.07 Change in Nature of Business.

The Loan Parties shall not, nor shall any Loan Party permit any Subsidiary to,
engage in any material line of business substantially different from those lines
of business conducted by the Lead Borrower and its Subsidiaries on the date
hereof or any business reasonably related or ancillary thereto or a reasonable
extension thereof.

 

114



--------------------------------------------------------------------------------

SECTION 6.08 Transactions with Affiliates.

The Loan Parties shall not, nor shall any Loan Party permit any Subsidiary to,
enter into any transaction of any kind with any Affiliate, whether or not in the
ordinary course of business, other than (a) transactions (x) among the Loan
Parties or a Person that becomes a Loan Party as a result of such transaction or
(y) among Persons who are not Loan Parties, (b) on terms substantially as
favorable to such Loan Party or such Subsidiary as would be obtainable by such
Loan Party or such Subsidiary at the time in a comparable arm’s-length
transaction with a Person other than an Affiliate, (c) equity issuances,
repurchases, retirements or other acquisitions or retirements of Capital Stock
of the Loan Parties permitted under SECTION 6.06, (d) loans and other
transactions by the Lead Borrower and its Subsidiaries to the extent permitted
under this Article VI, (e) employment and severance arrangements between the
Lead Borrower and its Subsidiaries and their respective officers and employees
in the ordinary course of business, (f) payments by the Subsidiaries pursuant to
the tax sharing agreements among the Lead Borrower and its Subsidiaries on
customary terms to the extent attributable to the ownership or operation of the
Lead Borrower and its Subsidiaries, (g) the payment of customary fees,
compensation, and reasonable out of pocket costs to, and indemnities provided on
behalf of, directors, officers and employees of the Lead Borrower and its
Subsidiaries in the ordinary course of business to the extent attributable to
the ownership or operation of the Lead Borrower and its Subsidiaries,
(h) transactions pursuant to permitted agreements in existence on the Closing
Date and set forth on Schedule 6.08 or any amendment thereto to the extent such
an amendment is not adverse to the Lenders in any material respect,
(i) dividends, redemptions and repurchases permitted under SECTION 6.06, and
(j) transactions between any Real Estate Subsidiary and a Person other than a
Loan Party so long as no Real Estate Subsidiary Advance is outstanding.

SECTION 6.09 Burdensome Agreements.

The Loan Parties shall not, nor shall any Loan Party permit any Subsidiary to,
enter into or permit to exist any contractual obligation (other than this
Agreement or any other Loan Document) that limits the ability of (a) any
Subsidiary of the Lead Borrower that is not a Loan Party to make Restricted
Payments to any Loan Party or to make or repay loans or advances to or otherwise
transfer assets to or make Investments in the Lead Borrower or any other Loan
Party or (b) the Lead Borrower or any other Loan Party to create, incur, assume
or suffer to exist Liens on property of such Person for the benefit of the
Secured Parties with respect to the Obligations or under the Loan Documents;
provided that the foregoing clauses (a) and (b) shall not apply to contractual
obligations which (i) (x) exist on the Closing Date and (to the extent not
otherwise permitted by this SECTION 6.09) are listed on Schedule 6.09 hereto and
(y) to the extent contractual obligations permitted by clause (x) are set forth
in an agreement evidencing Indebtedness, are set forth in any agreement
evidencing any permitted renewal, extension or refinancing of such Indebtedness
so long as such renewal, extension or refinancing does not expand the scope of
such contractual obligation in any material respect, (ii) are binding on a
Subsidiary at the time such Subsidiary first becomes a Subsidiary of Lead
Borrower, so long as such contractual obligations were not entered into solely
in contemplation of such Person becoming a Subsidiary of the Lead Borrower,
(iii) represent Indebtedness of a Subsidiary of the Lead Borrower which is not a
Loan Party which is permitted pursuant to SECTION 6.03, (iv) arise in connection
with any Permitted Disposition, (v) are customary provisions in joint venture
agreements and other similar agreements applicable to joint ventures and
applicable solely to

 

115



--------------------------------------------------------------------------------

such joint venture entered into in the ordinary course of business, (vi) are
negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under SECTION 6.03 but solely to the extent any negative
pledge relates to the property financed by or the subject of such Indebtedness,
and (vii) are customary restrictions on leases, subleases, licenses or asset
sale agreements otherwise permitted hereby so long as such restrictions relate
to the assets subject thereto.

SECTION 6.10 Accounting Changes.

The Loan Parties shall not, nor shall any Loan Party permit any Subsidiary to,
make any change in their Fiscal Year; provided, however, that the Lead Borrower
may, upon written notice to the Administrative Agent, change its Fiscal Year to
any other Fiscal Year reasonably acceptable to the Administrative Agent, in
which case, the Lead Borrower and the Administrative Agent will, and are hereby
authorized by the Lenders to, make any adjustments to this Agreement that are
necessary to reflect such change in Fiscal Year.

SECTION 6.11 Prepayments, Etc., of Indebtedness.

No Loan Party will, nor will it permit any Subsidiary to, make or agree to pay
or make any payment or other distribution (whether in cash, securities or other
property) of or in respect of principal of or interest on any Indebtedness, or
any payment or other distribution (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Indebtedness, except:

(a) payments in Capital Stock (as long as no Change in Control would result
therefrom) and payments of interest in-kind of the Loan Parties or the accretion
of interest on Permitted Indebtedness;

(b) payments of principal and interest as and when due in respect of any
Subordinated Indebtedness (subject to applicable subordination provisions
relating thereto);

(c) payments of principal (including mandatory prepayments) and interest as and
when due in respect of any Permitted Indebtedness (other than Subordinated
Indebtedness);

(d) voluntary prepayments of Indebtedness in connection with a Permitted
Refinancing of such Indebtedness;

(e) if the Payment Conditions are satisfied, voluntary prepayments, purchases,
redemptions, defeasances and mandatory prepayments, redemptions and repurchases
in whole or in part of any Permitted Indebtedness; and

(f) payments by a Real Estate Subsidiary of Indebtedness incurred under SECTION
6.03(j) so long as (i) no Default or Event of Default then exists or would arise
as a result of making of such payment and (ii) no Real Estate Subsidiary Advance
is outstanding.

 

116



--------------------------------------------------------------------------------

SECTION 6.12 Amendment of Material Documents.

(a) No Loan Party will, nor shall any Loan Party permit any Subsidiary to,
amend, modify or waive any of its rights under (i) any Material Indebtedness or
any Permitted Refinancing thereof, (ii) any of its Organization Documents, in
each case to the extent that such amendment, modification or waiver would either
(A) reasonably likely have a Material Adverse Effect or (B) with respect to
clause (i) only, (1) shorten the maturity date of any Material Indebtedness to a
date which is prior to ninety-one (91) days after the Maturity Date, (2) except
as provided in clause (1), shorten the date scheduled for any principal payment
or increase the amount of any required principal payment, the result of which
would be to require principal payments on account thereof in excess of the
amounts previously required over the twenty-four (24) months following such
amendment, modification or waiver, (3) modify the subordination provisions
thereof or (4) be otherwise materially adverse to the interests of the Credit
Parties, or (iii) any document evidencing Indebtedness permitted under SECTION
6.03(j), to the extent such amendment, modification or waiver would be
materially adverse to the interests of the Credit Parties.

SECTION 6.13 Use of Proceeds.

(a) Use the proceeds of any Borrowing or Letter of Credit, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U of the FRB) or to extend
credit to others for the purpose of purchasing or carrying margin stock or to
refund indebtedness originally incurred for such purpose.

(b) Directly or indirectly, use the proceeds of any Borrowing or Letter of
Credit, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other individual or entity, to fund any
activities of or business with any individual or entity, or in any Designated
Jurisdiction, that, at the time of such funding, is subject of Sanctions, or in
any other manner that will result in a violation by any individual or entity
(including any individual or entity participating in the transaction, whether as
Lender, Arranger, Administrative Agent, Issuing Bank, Swingline Lender, or
otherwise) of Sanctions.

SECTION 6.14 Designation of Other Senior Debt.

Designate any Indebtedness (other than the Indebtedness under the Loan
Documents) of the Lead Borrower or any of its Subsidiaries as “Designated Senior
Debt” (or any similar term) under, and as defined in, any documents, agreements
or indentures relating to or evidencing any Subordinated Indebtedness and all
supplements thereto.

SECTION 6.15 Minimum Consolidated Fixed Charge Coverage Ratio.

At any time that a FCCR Trigger Event has occurred and is continuing (including,
for the avoidance of doubt, on any FCCR Initial Test Date), the Borrowers shall
not permit the Consolidated Fixed Charge Coverage Ratio to be less than 1.00 to
1.00 as of the last day of any FCCR Test Period.

 

117



--------------------------------------------------------------------------------

ARTICLE VII

Events of Default

SECTION 7.01 Events of Default.

The occurrence of any of the following events shall constitute an “Event of
Default” hereunder:

(a) Non-Payment. The Borrowers or any other Loan Party fails to (i) pay when and
as required to be paid herein, any amount of principal of any Loan, or any
reimbursement obligation in respect of any Letter of Credit Disbursement,
(ii) deposit any funds as Cash Collateral as and when required, or (iii) within
three (3) Business Days after the same becomes due, any interest on any Loan or
any other amount payable hereunder or with respect to any other Loan Document;
or

(b) Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in (a) any of SECTION 5.02(a), 5.02(e), 5.02(g),
5.03, 5.05, 5.07, 5.10, 5.11, 5.14, 5.15, or Article VI, (b) SECTION 5.01(e) and
such failure (i) at any time that Borrowing Base Certificates are being
delivered on a weekly basis, continues for two (2) days and (ii) at any time
that Borrowing Base Certificates are being delivered on a monthly basis,
continues for three (3) days, or (c) SECTION 5.01 (other than clause
(e) thereof), and such failure continues for five (5) days; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in SECTION 7.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrowers or any
other Loan Party herein, in any other Loan Document, or in any document required
to be delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or

(e) Cross-Default. (i) Any Loan Party or any Subsidiary (excluding any Real
Estate Subsidiary so long as no Real Estate Subsidiary Advance is outstanding)
thereof (A) fails to make any payment when due (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise) in respect of any
Material Indebtedness (other than Indebtedness hereunder and Indebtedness under
Swap Contracts), or (B) fails to observe or perform any other agreement or
condition relating to any such Material Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Material Indebtedness or the beneficiary or
beneficiaries of such Material Indebtedness (or a trustee or agent on behalf of
such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Material Indebtedness to be demanded or to
become due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity;

 

118



--------------------------------------------------------------------------------

or (ii) there occurs under any Swap Contract an Early Termination Date (as
defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which a Loan Party or any Subsidiary thereof is the
Defaulting Party (as defined in such Swap Contract) or (B) any Termination Event
(as so defined) under such Swap Contract as to which a Loan Party or any
Subsidiary thereof is an Affected Party (as so defined) and, in either event,
the Swap Termination Value owed by such Loan Party or such Subsidiary as a
result thereof is greater than the $10,000,000; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any of the Subsidiaries
(excluding any Real Estate Subsidiary so long as no Real Estate Subsidiary
Advance in excess of $5,000,000 is outstanding to such Real Estate Subsidiary)
institutes or consents to the institution of any proceeding under the Bankruptcy
Code or any other federal, state, provincial, or foreign bankruptcy, insolvency,
receivership or similar law, or makes an assignment for the benefit of
creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, monitor, liquidator, rehabilitator,
administrator, administrative receiver or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, monitor, liquidator, rehabilitator, administrator, administrative
receiver or similar officer is appointed without the application or consent of
such Person and the appointment continues undischarged or unstayed for sixty
(60) calendar days; or any proceeding under the Bankruptcy Code or any other
federal, state, provincial, or foreign bankruptcy, insolvency, receivership or
similar law relating to any such Person or to all or any material part of its
property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Subsidiary
(excluding any Real Estate Subsidiary so long as no Real Estate Subsidiary
Advance in excess of $5,000,000 is outstanding to such Real Estate Subsidiary)
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of the Loan Parties, taken as a whole, and is not released, vacated or
fully bonded within thirty (30) days after its issue or levy; or

(h) Judgments. There is entered against any Loan Party or any Subsidiary
(excluding any Real Estate Subsidiary so long as no Real Estate Subsidiary
Advance is outstanding) thereof (i) one or more final judgments or orders for
the payment of money in an aggregate amount (as to all such judgments and
orders) exceeding the $5,000,000 (to the extent not covered by independent
third-party insurance as to which the insurer is rated at least “A” by A.M. Best
Company, has been notified of the potential claim and does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 10 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or

 

119



--------------------------------------------------------------------------------

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $2,000,000,
or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $2,000,000; or

(j) Invalidity of Loan Documents. (i) Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under SECTION 6.04 or SECTION 6.05) or as a result of acts
or omissions by the Administrative Agent or any Lender or the satisfaction in
full of all the Obligations, ceases to be in full force and effect; or any Loan
Party contests in writing (or supports any other Person in contesting) the
validity or enforceability of any provision of any Loan Document; or any Loan
Party denies in writing that it has any or further liability or obligation under
any Loan Document (other than as a result of repayment in full of the
Obligations and termination of the Commitments), or purports in writing to
revoke or rescind any Loan Document; or (ii) any challenge by or on behalf of
any Loan Party, receiver, trustee, custodian, conservator, monitor, liquidator,
rehabilitator, administrator, administrative receiver or similar officer for any
Loan Party or for all or any material part of its property to the validity of
any Loan Document or the applicability or enforceability of any Loan Document
strictly in accordance with the subject Loan Document’s terms or which seeks to
void, avoid, limit, or otherwise adversely affect any security interest created
by or in any Loan Document or any payment made pursuant thereto; or

(k) Change in Control. There occurs any Change in Control; or

(l) Security Documents. Any Security Document after delivery thereof shall for
any reason (other than pursuant to the terms thereof) cease to create a valid
and perfected first priority Lien (subject to Permitted Encumbrances) on any
part of the Collateral with a value in excess of $1,000,000;

(m) Termination of Business. Except as permitted under SECTION 6.05, the
determination of the Loan Parties, whether by vote of the Loan Parties’ board of
directors or otherwise to: suspend the operation of the Loan Parties’ business
in the ordinary course, liquidate all or substantially all of the Loan Parties’
assets or Store locations, or employ an agent or other third party to conduct
any so-called store closing, store liquidation or “Going-Out-Of-Business” sales
for all or substantially all of the Loan Parties’ Stores;

(n) Termination of Guarantee. The termination of the Facility Guarantee or any
other guaranty of the Obligations (except for any release or termination
permitted hereunder);

(o) Indictment. The indictment of any Loan Party, under any Applicable Law where
the crime alleged would constitute a felony under Applicable Law and such
indictment remains unquashed or such legal process remains undismissed for a
period of sixty (60) days or more, unless either the Administrative Agent, in
its reasonable discretion, determines that the indictment is not material; or

 

120



--------------------------------------------------------------------------------

(p) Subordination Provisions. Any payment, remedy blockage or turnover provision
in favor of the Administrative Agent and the Lenders in respect of any
Subordinated Indebtedness ceases to be in full force and effect.

SECTION 7.02 Remedies Upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent may
and, at the request of the Required Lenders, shall take any or all of the
following actions:

(a) declare the Commitment of each Lender to make Loans (including the
obligation of the Swingline Lender to make Swingline Loans) and any obligation
of the Issuing Bank to issue Letters of Credit to be terminated, whereupon such
Commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;

(c) require that the Borrowers Cash Collateralize the amount of the Letter of
Credit Outstandings (in an amount equal to one hundred five percent (105%) of
the amount of outstanding Letters of Credit plus one hundred five percent
(105%) of the then unreimbursed amounts due to the Issuing Bank); and

(d) exercise on behalf of itself and the Secured Parties all rights and remedies
available to it and the Secured Parties under the Loan Documents or Applicable
Law;

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the any Loan Party under any Debtor Relief Law, the
obligation of each Lender to make Loans and any obligation of the Issuing Bank
to issue Letters of Credit shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, and the obligation of the Borrowers
to Cash Collateralize the amount of Letter of Credit Outstandings as aforesaid
shall automatically become effective, in each case without further act of the
Administrative Agent or any Lender.

SECTION 7.03 Application of Proceeds.

After the occurrence and during the continuance of any Event of Default and
acceleration of the Obligations, all proceeds realized from any Loan Party or on
account of any Collateral owned by a Loan Party or any payments in respect of
any Obligations and all proceeds of the Collateral, shall be applied in the
following order:

(a) FIRST, ratably to pay the Obligations in respect of any fees, indemnities,
expenses and other amounts (including fees, charges and disbursements of counsel
to the Administrative Agent) then due to the Administrative Agent until paid in
full;

(b) SECOND, ratably to pay the Obligations in respect of any fees, indemnities,
expenses and other amounts (including fees, charges and disbursements of counsel
to the respective Lenders and the Issuing Bank) then due to the Lenders and the
Issuing Bank, until paid in full;

 

121



--------------------------------------------------------------------------------

(c) THIRD, ratably to pay interest accrued in respect of the Obligations (other
than any Obligations on account of Cash Management Services, Bank Products and
other outstanding Other Liabilities) until paid in full;

(d) FOURTH, to pay principal due in respect of the Swingline Loans until paid in
full;

(e) FIFTH, ratably to pay principal due in respect of the Revolving Credit Loans
until paid in full;

(f) SIXTH, to the Administrative Agent, to be held by the Administrative Agent,
for the ratable benefit of the Issuing Bank and the Lenders as Cash Collateral
in an amount up to 105% of the then Letter of Credit Outstandings until paid in
full;

(g) SEVENTH, ratably to pay any other outstanding Obligations (including any
Obligations on account of Cash Management Services, Bank Products and other
Obligations constituting Other Liabilities); and

(h) EIGHTH, to the Borrowers or such other Person entitled thereto under
Applicable Law.

Notwithstanding the foregoing to the contrary, Excluded Swap Obligations with
respect to any Guarantor shall not be paid with amounts received from such
Guarantor or its assets, but appropriate adjustments shall be made with respect
to payments from other Loan Parties to preserve the allocation to Obligations
otherwise set forth above in this Section.

ARTICLE VIII

The Administrative Agent

SECTION 8.01 Appointment and Authority.

(a) Each of the Lenders and the Issuing Bank hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the
Issuing Bank, and neither the Lead Borrower nor any other Loan Party shall have
rights as a third party beneficiary of any of such provisions. It is understood
and agreed that the use of the term “agent” herein or in any other Loan
Documents (or any other similar term) with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any Applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

 

122



--------------------------------------------------------------------------------

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including the Swingline Lender and
including in its capacities a potential provider of Cash Management Services
and/or provider of Bank Products (including as a Swap Contract Secured Party))
and the Issuing Bank hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of such Lender and the Issuing Bank for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto. In this
connection, the Administrative Agent, as “collateral agent” and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to SECTION 8.05 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Collateral Documents, or for
exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article VIII and Article IX (including SECTION 9.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.

SECTION 8.02 Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrowers or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders.

SECTION 8.03 Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

 

123



--------------------------------------------------------------------------------

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

(d) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in SECTIONS 9.01 and 7.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by a
Borrower, a Lender or the Issuing Bank.

(e) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

SECTION 8.04 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the Issuing Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Bank prior to the making
of such Loan or the issuance of such Letter of Credit. The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrowers),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

124



--------------------------------------------------------------------------------

SECTION 8.05 Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

SECTION 8.06 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuing Bank and the Borrowers. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
the Borrowers, to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders and the Issuing Bank,
appoint a successor Administrative Agent meeting the qualifications set forth
above; provided that if the Administrative Agent shall notify the Lead Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders or the Issuing Bank under any of the Loan Documents, the
retiring Administrative Agent shall continue to hold such collateral security
until such time as a successor Administrative Agent is appointed) and (b) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the Issuing Bank directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrowers to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrowers and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and SECTIONS
11.04 and 9.05 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

 

125



--------------------------------------------------------------------------------

(b) Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as the Issuing Bank and Swingline
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Bank and Swingline
Lender, (ii) the retiring Issuing Bank and Swingline Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (iii) the successor Issuing Bank shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to the retiring
Issuing Bank to effectively assume the obligations of the retiring Issuing Bank
with respect to such Letters of Credit.

(c) Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as Issuing Bank and Swingline
Lender. If Bank of America resigns as an Issuing Bank, it shall retain all the
rights, powers, privileges and duties of the Issuing Bank hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as Issuing Bank and all Obligations in respect of Letters of Credit, including
the right to require the Lenders to make Loans or fund risk participations in
unreimbursed drawing under any Letter of Credit pursuant to SECTION 2.11. If
Bank of America resigns as Swingline Lender, it shall retain all the rights of
the Swingline Lender provided for hereunder with respect to Swingline Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Loans or fund risk participations in
outstanding Swingline Loans pursuant to SECTION 2.20. Upon the appointment by
the Borrower of a successor Issuing Bank or Swingline Lender hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender),
(i) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Issuing Bank or Swingline Lender,
as applicable, (ii) the retiring Issuing Bank and Swingline Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (iii) the successor Issuing Bank shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.

SECTION 8.07 Non-Reliance on Administrative Agent and Other Lenders.

Each Lender and the Issuing Bank acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

SECTION 8.08 No Other Duties, Etc.

Anything herein to the contrary notwithstanding, none of the Joint Bookrunners,
Arranger, Syndication Agent or Documentation Agent listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the Issuing Bank hereunder.

 

126



--------------------------------------------------------------------------------

SECTION 8.09 Administrative Agent May File Proofs of Claim.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or Letter of Credit
Outstandings shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrowers) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Credit Extensions and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders, the Issuing Bank and
the Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Issuing Bank and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the Issuing Bank and the Administrative Agent under any
other provisions of the Loan Documents, including SECTIONS 2.17 and 9.04)
allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Bank to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the Issuing Bank, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under SECTIONS 2.17
and 9.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the Issuing Bank to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the Issuing Bank or in any such proceeding.

SECTION 8.10 Collateral and Guaranty Matters.

Each of the Lenders and the Issuing Bank irrevocably authorize the
Administrative Agent, at its option and in its discretion,

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Total Commitments and
payment in full of all Obligations (other than (A) contingent indemnification
obligations and (B) contingent obligations consisting of Other Liabilities) and
the expiration or termination of all Letters of

 

127



--------------------------------------------------------------------------------

Credit (other than Letters of Credit as to which other arrangements satisfactory
to the Administrative Agent and the Issuing Bank shall have been made),
(ii) that is sold or to be sold as part of or in connection with any sale
permitted hereunder or under any other Loan Document, or (iii) if approved,
authorized or ratified in writing in accordance with SECTION 9.01;

(b) to release any Guarantor from its obligations under the Facility Guarantee
if such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder; and

(c) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by SECTION 6.01(i).

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Facility Guarantee pursuant to this
SECTION 8.10. In each case as specified in this SECTION 8.10, the Administrative
Agent will, at the Borrowers’ expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted under the Security Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this SECTION
8.10.

SECTION 8.11 Loan Documents.

Without limiting the generality of the provisions of the last paragraph of
SECTION 8.03, for purposes of determining compliance with the conditions
specified in SECTION 4.01, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

SECTION 8.12 Other Liabilities.

Except as otherwise expressly set forth herein or in any Facility Guarantee or
any Security Document, no holder of Other Liabilities that obtains the benefits
of SECTION 7.03, any Facility Guarantee or any Collateral by virtue of the
provisions hereof or of any Facility Guarantee or any Security Document shall
have any right to notice of any action or to consent to, direct or object to any
action hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article VIII to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, any Other Liabilities.

 

128



--------------------------------------------------------------------------------

ARTICLE IX

Miscellaneous

SECTION 9.01 Amendments, Etc.

Except as otherwise set forth in this Agreement, no amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by the Borrowers or any other Loan Party therefrom, shall be effective
unless in writing signed by the Required Lenders and the Lead Borrower or the
applicable Loan Party, as the case may be, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided that, no such amendment, waiver or consent shall:

(a) waive any condition set forth in SECTION 4.01, solely as it relates to the
payment of any fees and expenses of the Administrative Agent and the Arranger;

(b) extend or increase the Commitment of any Lender without the written consent
of such Lender (it being understood that a waiver of any condition precedent set
forth in SECTION 4.02 or the waiver of any Default, mandatory prepayment or
mandatory reduction of the Commitments shall not constitute an extension or
increase of any Commitment of any Lender);

(c) postpone any date scheduled for, or reduce the amount of, any payment of
principal, interest, fees or other amounts payable under the Loan Documents or
reduce the amount of, waive or excuse any such payment or postpone the
expiration of the Commitments or the Maturity Date, without the prior written
consent of all Lenders directly affected thereby provided that, only the consent
of the Required Lenders shall be necessary to amend the definition of “Default
Rate” or to waive any obligation of the Borrowers to pay interest at the Default
Rate;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan, or any fees or other amounts payable hereunder or under any other Loan
Document without the prior written consent of all Lenders directly affected
thereby; provided that, only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrowers to pay interest at the Default Rate;

(e) change any provision of this SECTION 9.01, the definition of “Required
Lenders”, or any other provision of any Loan Document specifying the number or
percentage of Lenders required to waive, amend or modify any rights thereunder
or make any determination or grant any consent thereunder, without the prior
written consent of all Lenders;

(f) other than in a transaction permitted under SECTION 6.05, release all or
substantially all, or subordinate the lien of the Administrative Agent on all or
substantially all, of the Collateral in any transaction or series of related
transactions, without the prior written consent of all Lenders;

(g) other than in connection with a transaction permitted under SECTION 6.04 or
SECTION 6.05, release all or substantially all of the value of the Facility
Guarantee, without the written consent of each Lender, except to the extent the
release of any Guarantor from the Facility Guarantee is permitted pursuant to
SECTION 8.10 (in which case such release may be made by the Administrative Agent
acting alone);

 

129



--------------------------------------------------------------------------------

(h) without the prior written consent of all Lenders, change the definition of
the terms “Excess Availability” or “Borrowing Base” or any component definition
of any such terms (including the applicable advance rates) if as a result
thereof the amounts available to be borrowed by the Borrowers would be
increased; provided, however, that the foregoing shall not limit the discretion
of the Administrative Agent to change, establish or eliminate any Reserves; or

(i) without the prior written consent of all Lenders, modify the definition of
Permitted Overadvance so as to increase the amount thereof, or to cause the
aggregate Commitments (or the Commitment of any Lender) to be exceeded as a
result thereof, or, except as provided in such definition, the time period for a
Permitted Overadvance; or

(j) without the prior written consent of all Lenders, change SECTION 2.15,
SECTION 2.16(j)(v), SECTION 7.03, or amend or modify the ratable requirement of
SECTION 9.08(b);

and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Bank in addition to the Lenders required
above, affect the rights or duties of the Issuing Bank under this Agreement or
any Letter of Credit application relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swingline Lender in addition to the Lenders required above,
affect the rights or duties of the Swingline Lender under this Agreement;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of, or any fees or other amounts payable to, the Administrative
Agent under this Agreement or any other Loan Document, and (iv) the Fee Letter
may be amended, or rights or privileges thereunder waived, in a writing executed
only by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrowers may
replace such non-consenting Lender in accordance with SECTION 2.22(b); provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrowers to be made pursuant to this paragraph).

 

130



--------------------------------------------------------------------------------

SECTION 9.02 Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Borrowers, any other Loan Party, the Administrative Agent, the
Issuing Bank or the Swingline Lender, to the address, telecopier number,
electronic mail address or telephone number specified for such Person on
Schedule 9.02; and; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrowers).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Bank hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the Issuing Bank pursuant to Article
II if such Lender or the Issuing Bank, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Lead
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

131



--------------------------------------------------------------------------------

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Loan Party, any Lender, the Issuing
Bank or any other Person for losses, claims, damages, liabilities or expenses of
any kind (whether in tort, contract or otherwise) arising out of the Borrowers’
or the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to any Loan Party, any Lender, the Issuing Bank
or any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Loan Parties, the Administrative Agent,
the Issuing Bank and the Swingline Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to
each Loan Party, the Administrative Agent, the Issuing Bank and the Swingline
Lender. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrowers or any
of their securities for purposes of United States Federal or state securities
laws.

(e) Reliance by Administrative Agent, Issuing Bank and Lenders. The
Administrative Agent, the Issuing Bank and the Lenders shall be entitled to rely
and act upon any notices (including telephonic or electronic notice with respect
to any Borrowing or any Letter of Credit) purportedly given by or on behalf of
any Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any

 

132



--------------------------------------------------------------------------------

other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. Each Borrower shall
indemnify the Administrative Agent, the Issuing Bank, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of a Borrower, except to the extent that such losses, costs,
expenses or liabilities are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of any of the Administrative Agent, the Issuing Bank, the
Lenders and the Related Parties of each of them. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.

SECTION 9.03 No Waiver; Cumulative Remedies.

No failure by any Credit Party to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with SECTION 7.02 for the benefit of all
Credit Parties; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) the Issuing Bank or the
Swingline Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as the Issuing Bank or Swingline Lender, as the
case may be) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with SECTION 9.08(a) (subject to the
terms of SECTION 9.08(b)), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
SECTION 7.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to SECTION 9.08(b), any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

 

133



--------------------------------------------------------------------------------

SECTION 9.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrowers jointly and severally shall pay (i) all
reasonable out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all out of
pocket expenses incurred by the Administrative Agent, any Lender or the Issuing
Bank (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the Issuing Bank), and shall pay all fees
and time charges for attorneys who may be employees of the Administrative Agent,
any Lender or the Issuing Bank, in connection with the enforcement or protection
of its rights (A) in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or (B) in connection with
Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) Indemnification by the Borrowers. The Borrowers jointly and severally shall
indemnify the Administrative Agent (and any sub-agent thereof), each Lender and
the Issuing Bank, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by the Borrowers or any other Loan Party arising out of, in
connection with, any actual or prospective claim, litigation, investigation or
proceeding relating to arising out of (whether based on contract, tort or any
other theory, whether brought by a third party or by the Borrowers or any other
Loan Party or any of any Borrower’s or such Loan Party’s directors, shareholders
or creditors, and regardless of whether any Indemnitee is a party thereto)
(i) the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in SECTION 2.21), (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Lead Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Lead Borrower or any of its
Subsidiaries or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by any Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee, the bad faith breach by such Indemnitee of

 

134



--------------------------------------------------------------------------------

its obligations under the Loan Documents or disputes among Indemnitees (other
than those relating to the any claim against the Borrowers) or (y) result from a
claim brought by any Borrower or any other Loan Party against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if such Borrower or such Loan Party has obtained a final
and nonappealable judgment in its favor on such claim as determined by a court
of competent jurisdiction. Without limiting the provisions of SECTION 2.21(C),
this SECTION 9.04(b) shall not apply with respect to Taxes other than any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Borrowers for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Issuing Bank or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the Issuing Bank or such Related Party, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the Total Outstandings at such time) of such unpaid amount (including any
such unpaid amount in respect of a claim asserted by such Lender), such payment
to be made severally among them based on such Lenders’ Commitment Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought), provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent), the
Swingline Lender or the Issuing Bank in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent), the Swingline Lender or the Issuing Bank in connection with
such capacity. The obligations of the Lenders under this subsection (c) are
subject to the provisions of SECTION 2.01(b).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Loan Party shall assert, and each Loan Party hereby waives
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten (10) Business Days after demand therefor.

(f) Survival. The agreements in this Section and the Indemnity provisions of
SECTION 9.02(e) shall survive the resignation of the Administrative Agent, the
Issuing Bank and the Swingline Lender, the replacement of any Lender, the
termination of the Total Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

 

135



--------------------------------------------------------------------------------

SECTION 9.05 Payments Set Aside.

To the extent that any payment by or on behalf of the Borrowers is made to any
Credit Party, or any Credit Party exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by such Credit Party in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender and Issuing Bank severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Effective Rate from time to time in effect. The
obligations of the Lenders and the Issuing Bank under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

SECTION 9.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither a Borrower nor any
other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of SECTION 9.06(b), (ii) by way of participation in accordance with
the provisions of SECTION 9.06(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of SECTION 9.06(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection
(d) of this Section and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent, the Issuing Bank and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Revolving Credit Loans
(including for purposes of this SECTION 9.06(b), participations in Letter of
Credit Outstandings and in Swingline Loans) at the time owing to it); provided
that any such assignment shall be subject to the following conditions:

(i) Minimum Amounts.

 

136



--------------------------------------------------------------------------------

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Revolving Credit Loans at the time owing to it or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Revolving
Credit Loans outstanding thereunder) or, if the Commitment is not then in
effect, the principal outstanding balance of the Revolving Credit Loans of the
assigning Lender subject to each such assignment, determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Acceptance, as of the Trade Date, shall not be less than $5,000,000, unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Lead Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Revolving Credit Loans or
the Commitment assigned, except that this clause (ii) shall not apply to the
Swingline Lender’s rights and obligations in respect of Swingline Loans;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Lead Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of any
Commitment if such assignment is to a Person that is not a Lender with a
Commitment, an Affiliate of such Lender or an Approved Fund with respect to such
Lender;

(C) the consent of the Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and

 

137



--------------------------------------------------------------------------------

(D) the consent of the Swingline Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Credit Loans.

(iv) Assignment and Acceptance. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Acceptance, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
any Borrower or any of such Borrower’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiary, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural Person.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Lead Borrower and the Administrative Agent, the
applicable pro rata share of Revolving Credit Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent, the
Issuing Bank or any Lender hereunder (and interest accrued thereon) and
(y) acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit and Swingline Loans in accordance with its
Commitment Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Acceptance, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of SECTIONS 2.12, 2.14(b), 2.21 and 9.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of

 

138



--------------------------------------------------------------------------------

any party hereunder arising from that Lender’s having been a Defaulting Lender.
Upon request, the Lead Borrower (at its expense) shall execute and deliver a
Note to the assignee Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with SECTION 9.06(d).

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Lead Borrower (and such agency being solely for tax purposes),
shall maintain at the Administrative Agent’s Office a copy of each Assignment
and Acceptance delivered to it (or the equivalent thereof in electronic form)
and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts (and stated interest) of the Loans
and Obligations in respect of Letter of Credit owing to, each Lender pursuant to
the terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Lead Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Lead Borrower and any Lender, at any reasonable time and from time to
time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural Person, a Defaulting Lender or any Borrower or any
of such Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Revolving Credit Loans
(including such Lender’s participations in Letter of Credit Outstandings and/or
Swingline Loans) owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Administrative Agent, the Lenders and the Issuing
Bank shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under this Agreement. For the
avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 11.04(c) without regard to the existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
SECTION 9.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrowers agree that each Participant shall be entitled to the
benefits of SECTIONS 2.12, 2.14(b) and 2.21 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to SECTION 9.06(b)
(it being understood that the documentation required under SECTION 2.21(e) shall
be delivered to the Lender who sells the participation) to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to SECTION
9.06(b); provided that such Participant (A) agrees to be subject to the
provisions of SECTION 2.22(b) as if it were an assignee under paragraph (b) of
this Section and (B) shall not be entitled to receive any greater payment under
SECTION 2.21 or 2.12, with respect to any participation,

 

139



--------------------------------------------------------------------------------

than the Lender from whom it acquired the applicable participation would have
been entitled to receive, except to the extent such entitlement to receive a
greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at the Borrower’s request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of SECTION 2.22(a) with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of SECTION 9.08(a) as though it were a
Lender, provided such Participant agrees to be subject to SECTION 9.08(b) as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrowers, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(f) Resignation as Issuing Bank or Swingline Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Revolving Credit Loans pursuant to
SECTION 9.06(b), Bank of America may, (i) upon 30 days’ notice to the Lead
Borrower and the Lenders, resign as the Issuing Bank and/or (ii) upon 30 days’
notice to the Lead Borrower, resign as Swingline Lender. In the event of any
such resignation as the Issuing Bank or Swingline Lender, the Lead Borrower
shall be entitled to appoint from among the Lenders a successor Issuing Bank or
Swingline Lender hereunder; provided, however, that no failure by the Lead
Borrower to appoint any such successor shall affect the resignation of Bank of
America as the Issuing Bank or Swingline Lender, as the case may be. If Bank of
America resigns as the Issuing Bank, it shall retain all the rights, powers,
privileges and duties of the Issuing Bank hereunder with respect to all of its
Letters of Credit outstanding as of the effective date of its resignation as the
Issuing Bank and all Obligations on account of such Letters of Credit (including
the right to require the Lenders to make Revolving Credit Loans or fund risk
participations in Letter of Credit Disbursements pursuant to SECTION 2.11(g)).
If Bank of America resigns as Swingline Lender, it shall retain all the rights
of the Swingline Lender provided for hereunder with respect to Swingline Loans
made by it and outstanding as of the effective date of such resignation,
including the right to

 

140



--------------------------------------------------------------------------------

require the Lenders to make Revolving Credit Loans or fund risk participations
in outstanding Swingline Loans pursuant to SECTION 2.20(a). Upon the appointment
of a successor Issuing Bank and/or Swingline Lender, (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring Issuing Bank or Swingline Lender, as the case may be, and
(b) the successor Issuing Bank shall issue letters of credit in substitution for
the Letters of Credit issued by Bank of America, if any, outstanding at the time
of such succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.

SECTION 9.07 Confidentiality.

Each of the Administrative Agent, the Lenders and the Issuing Bank agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its Related
Parties (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent required or requested
by any regulatory authority purporting to have jurisdiction over such Person or
its Related Parties (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
Applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or any Eligible Assignee invited
to be a Lender pursuant to SECTION 2.02 or (ii) any actual or prospective
counterparty (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrowers
and their obligations, this Agreement or payments hereunder, (g) on a
confidential basis to (i) any rating agency in connection with rating the
Borrowers or their Subsidiaries or the credit facilities provided hereunder or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the credit facilities provided hereunder, (h) with the consent of the
Lead Borrower or (i) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent, any Lender, the Issuing Bank or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Borrowers.

For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the
Issuing Bank on a nonconfidential basis prior to disclosure by any Loan Party or
any Subsidiary thereof, provided that, in the case of information received from
a Loan Party or any such Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

141



--------------------------------------------------------------------------------

Each of the Administrative Agent, the Lenders and the Issuing Bank acknowledges
that (a) the Information may include material non-public information concerning
the Borrowers or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
Applicable Law, including United States Federal and state securities laws.

SECTION 9.08 Setoff; Sharing of Excess Payments.

(a) In addition to any rights and remedies of the Lenders provided by Applicable
Law, upon the occurrence and during the continuance of any Event of Default,
each Lender, the Issuing Bank and their respective Affiliates is authorized at
any time and from time to time, without prior notice to any Borrower or any
other Loan Party, any such notice being waived by the Loan Parties to the
fullest extent permitted by Applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the Issuing Bank or any such Affiliate to or for the
credit or the account of the respective Loan Parties against any and all
Obligations owing to such Lender, the Issuing Bank or any such Affiliate
hereunder or under any other Loan Document, now or hereafter existing,
irrespective of whether or not such Credit Party or Affiliate shall have made
any demand under this Agreement or any other Loan Document and although such
Obligations may be contingent or unmatured or are owed to a branch, office or
Affiliate of such Lender or Issuing Bank different from the branch, office or
Affiliate holding such deposit or obligated on such Indebtedness; provided, that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of SECTION 2.24
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. Each Lender agrees promptly to notify the Lead Borrower and the
Administrative Agent after any such set off and application made by such Lender;
provided that the failure to give such notice shall not affect the validity of
such setoff and application. The rights of each Lender and the Issuing Bank
under this SECTION 9.08 are in addition to other rights and remedies (including
other rights of setoff) that the Administrative Agent, such Lender and the
Issuing Bank may have.

(b) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of (a) Obligations due and payable to such
Lender hereunder and under the other Loan Documents at such time in excess of
its ratable share (according to the proportion of (i) the amount of such
Obligations due and payable to such Lender at such time to (ii) the aggregate
amount of the Obligations due and payable to all Lenders hereunder and under the
other Loan Documents at such time) of payments on account of the Obligations due
and payable to all Lenders hereunder and under the other Loan Documents at such
time obtained by all the Lenders at such time or (b) Obligations owing (but not
due and payable) to such Lender hereunder and under the other Loan Documents at
such time in excess of its ratable share

 

142



--------------------------------------------------------------------------------

(according to the proportion of (i) the amount of such Obligations owing (but
not due and payable) to such Lender at such time to (ii) the aggregate amount of
the Obligations owing (but not due and payable) to all Lenders hereunder and
under the other Loan Parties at such time) of payment on account of the
Obligations in respect of the Facilities owing (but not due and payable) to all
Lenders hereunder and under the other Loan Documents at such time obtained by
all of the Lenders at such time then the Lender receiving such greater
proportion shall (i) notify the Administrative Agent of such fact, and
(ii) purchase (for cash at face value) participations in the Revolving Credit
Loans and subparticipations in Letter of Credit Outstandings and Swingline Loans
of the other Lenders, or make such other adjustments as shall be equitable, so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of Obligations then due and payable to the
Lenders or owing (but not due and payable) to the Lenders, as the case may be,
provided that:

(A) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(B) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrowers pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in SECTION 2.23, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in Letter of Credit Outstandings or Swingline Loans
to any assignee or participant, other than an assignment to the Borrowers or any
Affiliate thereof (as to which the provisions of this Section shall apply).

(c) Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

SECTION 9.09 Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by Applicable Law (the “Maximum
Rate”). If any Credit Party shall receive interest in an amount that exceeds the
Maximum Rate, the excess interest shall be applied to the principal of the Loans
or, if it exceeds such unpaid principal, refunded to the Borrowers. In
determining whether the interest contracted for, charged, or received by a
Credit Party exceeds the Maximum Rate, such Person may, to the extent permitted
by Applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

143



--------------------------------------------------------------------------------

SECTION 9.10 Counterparts.

This Agreement and each other Loan Document may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by telecopier or
by electronic .pdf copy of an executed counterpart of a signature page to this
Agreement and each other Loan Document shall be effective as delivery of an
original executed counterpart of this Agreement and such other Loan Document.
The Administrative Agent may also require that any such documents and signatures
delivered by telecopier be confirmed by a manually signed original thereof;
provided that the failure to request or deliver the same shall not limit the
effectiveness of any document or signature delivered by telecopier.

SECTION 9.11 Integration.

This Agreement, together with the other Loan Documents, comprises the complete
and integrated agreement of the parties on the subject matter hereof and thereof
and supersedes all prior agreements, written or oral, on such subject matter. In
the event of any conflict between the provisions of this Agreement and those of
any other Loan Document, the provisions of this Agreement shall control;
provided that the inclusion of supplemental rights or remedies in favor of the
Credit Parties in any other Loan Document shall not be deemed a conflict with
this Agreement. Each Loan Document was drafted with the joint participation of
the respective parties thereto and shall be construed neither against nor in
favor of any party, but rather in accordance with the fair meaning thereof.

SECTION 9.12 Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction. Without limiting the foregoing provisions
of this SECTION 9.12, if and to the extent that the enforceability of any
provisions in this Agreement relating to Defaulting Lenders shall be limited by
Debtor Relief Laws, as determined in good faith by the Administrative Agent, the
Issuing Bank or the Swingline Lender, as applicable, then such provisions shall
be deemed to be in effect only to the extent not so limited.

SECTION 9.13 GOVERNING LAW; JURISDICTION; ETC.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE BORROWERS AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN

 

144



--------------------------------------------------------------------------------

DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE ISSUING BANK MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWERS OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWERS AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 9.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

SECTION 9.14 WAIVER OF RIGHT TO TRIAL BY JURY.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

145



--------------------------------------------------------------------------------

SECTION 9.15 Agency for Perfection.

Each Lender hereby appoints each other Lender as agent for the purpose of
perfecting Liens for the benefit of the Administrative Agent and the Secured
Parties, in assets which, in accordance with Article 9 of the UCC or any other
Applicable Law of the United States of America or otherwise can be perfected
only by possession. Should any Secured Party (other than the Administrative
Agent) obtain possession of any such Collateral, such Secured Party shall notify
the Administrative Agent thereof, and, promptly upon the Administrative Agent’s
request therefor shall deliver such Collateral to the Administrative Agent, or
otherwise deal with such Collateral in accordance with the Administrative
Agent’s instructions.

SECTION 9.16 USA PATRIOT ACT, ETC.

Each Lender hereby notifies the Loan Parties that pursuant to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) and other “know your customer” rules, regulations, laws and
policies (together with the Act, collectively, the “KYC Provisions”), it is
required to obtain, verify and record information that identifies the Loan
Parties, which information includes the name and address of each Loan Party and
other information that will allow such Lender to identify such Loan Party in
accordance with KYC Provisions. Each Loan Party is in compliance, in all
material respects, with the KYC Provisions. No part of the proceeds of the Loans
will be used by the Loan Parties, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

SECTION 9.17 No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each of the Borrowers and the other Loan Parties
acknowledges and agrees that: (i) (A) the arranging and other services regarding
this Agreement provided by the Administrative Agent and the Arranger are
arm’s-length commercial transactions between the Borrowers, the other Loan
Parties and their respective Affiliates, on the one hand, and the Administrative
Agent and the Arranger on the other hand, (B) each of the Borrowers and the
other Loan Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) each of the Borrowers
and the other Loan Parties is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) the Administrative Agent and the
Arranger each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrowers, any
other Loan Party or any of their respective Affiliates, or any other Person and
(B) neither the Administrative Agent nor the Arranger has any obligation to the
Borrowers, any other Loan Party or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent and the Arranger and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of

 

146



--------------------------------------------------------------------------------

the Borrowers, the other Loan Parties and their respective Affiliates, and
neither the Administrative Agent nor the Arranger has any obligation to disclose
any of such interests to the Borrowers, any other Loan Party or any of their
respective Affiliates. To the fullest extent permitted by law, each of the
Borrowers and the other Loan Parties hereby waives and releases any claims that
it may have against the Administrative Agent and the Arranger with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

SECTION 9.18 Survival.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any extension of credit hereunder, and shall continue
in full force and effect as long as any Loan or any other Obligation hereunder
shall remain unpaid or unsatisfied or any Letter of Credit shall remain
outstanding.

SECTION 9.19 Press Releases and Related Matters.

Each Loan Party consents to the publication by the Administrative Agent of
customary trade advertising material in tombstone format relating to the
financing transactions contemplated by this Agreement using any Loan Party’s
name, and with the consent of the Lead Borrower, logo or trademark. The
Administrative Agent shall provide a draft reasonably in advance of any
advertising material to the Lead Borrower for review and comment prior to the
publication thereof. The Administrative Agent and the Lenders reserve the right
to provide to industry trade organizations information necessary and customary
for inclusion in league table measurements.

SECTION 9.20 Electronic Execution of Assignments and Certain Other Documents.

The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

SECTION 9.21 ENTIRE AGREEMENT.

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.

 

147



--------------------------------------------------------------------------------

SECTION 9.22 Judgment Currency.

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of the Borrowers in respect of any such
sum due from it to the Administrative Agent, the Issuing Bank or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent, the Issuing Bank or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent, the Issuing Bank or such Lender, as the case may be,
may in accordance with normal banking procedures purchase the Agreement Currency
with the Judgment Currency. If the amount of the Agreement Currency so purchased
is less than the sum originally due to the Administrative Agent, the Issuing
Bank or any Lender from the Borrowers in the Agreement Currency, the Borrowers
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent, the Issuing Bank or such Lender, as the case
may be, against such loss. If the amount of the Agreement Currency so purchased
is greater than the sum originally due to the Administrative Agent, the Issuing
Bank or any Lender in such currency, the Administrative Agent, the Issuing Bank
or such Lender, as the case may be, agrees to return the amount of any excess to
the Borrowers (or to any other Person who may be entitled thereto under
applicable law)

SECTION 9.23 Joint and Several Liability; Waivers.

(a) Each Loan Party is part of a group of affiliated Persons, and each Loan
Party expects to receive substantial direct and indirect benefits from the
extension of the credit facility established pursuant to this Agreement. In
consideration of the foregoing, each Loan Party hereby irrevocably and
unconditionally agrees that it is jointly and severally liable for all of the
Obligations, whether now or hereafter existing or due or to become due and that
the Obligations are the joint and several obligation of each Loan Party.

(b) The obligations of the Loan Parties under the Loan Documents may be enforced
by the Administrative Agent any Loan Party or all Loan Parties in any manner or
order selected by the Administrative Agent or the Required Lenders in their sole
discretion. To the fullest extent permitted by Applicable Law, the obligations
of each Loan Party hereunder shall not be affected by (i) the failure of any
Credit Party to assert any claim or demand or to enforce or exercise any right
or remedy against any other Loan Party under the provisions of this Agreement,
any other Loan Document or under Applicable Law, (ii) any rescission, waiver,
amendment or modification of, or any release of any Loan Party from, any of the
terms or provisions of, this Agreement, any other Loan Document, or (iii) the
failure to perfect any security interest in, or the release of, any of the
Collateral or other security held by or on behalf of the Administrative Agent or
any other Credit Party.

 

148



--------------------------------------------------------------------------------

(c) To the fullest extent permitted by Applicable Law, the obligations of each
Loan Party to pay the Obligations in full hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason (other than the
payment in full in cash of the Obligations after the termination of all
Commitments to any Loan Party under any Loan Document), including any claim of
waiver, release, surrender, alteration or compromise of any of the Obligations,
and shall not be subject to any defense or setoff, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality or
unenforceability of any of the Obligations or otherwise. Without limiting the
generality of the foregoing, to the fullest extent permitted by Applicable Law,
the obligations of each Loan Party hereunder shall not be discharged or impaired
or otherwise affected by the failure of the Administrative Agent or any other
Credit Party to assert any claim or demand or to enforce any remedy under this
Agreement, any other Loan Document or any other agreement, by any waiver or
modification of any provision of any thereof, any default, failure or delay,
willful or otherwise, in the performance of any of the Obligations, or by any
other act or omission that may or might in any manner or to any extent vary the
risk of any Loan Party or that would otherwise operate as a discharge of any
Loan Party as a matter of law or equity (other than the payment in full in cash
of all the Obligations after termination of all Commitments to any Loan Party
under any Loan Document).

(d) To the fullest extent permitted by Applicable Law, each Loan Party waives
any defense based on or arising out of any defense of any other Loan Party or
the unenforceability of the Obligations or any part thereof from any cause, or
the cessation from any cause of the liability of any other Loan Party, other
than the payment in full in cash of all the Obligations after the termination of
all Commitments to any Loan Party under any Loan Document. To the fullest extent
permitted by Applicable Law, the Administrative Agent and the other Credit
Parties may, at their election, foreclose on any security held by one or more of
them by one or more judicial or nonjudicial sales, accept an assignment of any
such security in lieu of foreclosure, compromise or adjust any part of the
Obligations, make any other accommodation with any other Loan Party, or exercise
any other right or remedy available to them against any other Loan Party,
without affecting or impairing in any way the liability of any Loan Party
hereunder except to the extent that all the Obligations have been indefeasibly
paid in full in cash and performed in full after the termination of Commitments
to any Loan Party under any Loan Document. Pursuant to, and to the fullest
extent permitted by, Applicable Law, each Loan Party waives any defense arising
out of any such election even though such election operates, pursuant to
Applicable Law, to impair or to extinguish any right of reimbursement or
subrogation or other right or remedy of such Loan Party against any other Loan
Party, as the case may be, or any security. To the fullest extent permitted by
Applicable Law, each Loan Party waives any and all suretyship defenses.

(e) Upon payment by any Loan Party of any Obligations, all rights of such Loan
Party against any other Loan Party arising as a result thereof by way of right
of subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subordinate and junior in right of payment to the prior payment in
full in cash of all the Obligations (other than contingent indemnity obligations
for then unasserted claims) and the termination of all Commitments to any Loan
Party under any Loan Document. If any amount shall erroneously be

 

149



--------------------------------------------------------------------------------

paid to any Loan Party on account of (i) such subrogation, contribution,
reimbursement, indemnity or similar right or (ii) any such indebtedness of any
Loan Party, such amount shall be held in trust for the benefit of the Credit
Parties and shall forthwith be paid to the Administrative Agent to be credited
against the payment of the Obligations, whether matured or unmatured, in
accordance with the terms of this Agreement and the other Loan Documents.
Subject to the foregoing, to the extent that any Loan Party shall, under this
Agreement as a joint and several obligor, repay any of the Obligations
constituting Loans made to another Loan Party hereunder (an “Accommodation
Payment”), then the Loan Party making such Accommodation Payment shall be
entitled to contribution and indemnification from, and be reimbursed by, each of
the other Loan Parties in an amount equal to a fraction of such Accommodation
Payment, the numerator of which fraction is such other Loan Party’s Allocable
Amount and the denominator of which is the sum of the Allocable Amounts of all
of the Loan Parties. As of any date of determination, the “Allocable Amount” of
each Loan Party shall be equal to the maximum amount of liability for
Accommodation Payments which could be asserted against such Loan Party hereunder
without (a) rendering such Loan Party “insolvent” within the meaning of
Section 101 (31) of the Bankruptcy Code, Section 2 of the Uniform Fraudulent
Transfer Act (“UFTA”) or Section 2 of the Uniform Fraudulent Conveyance Act
(“UFCA”), (b) leaving such Loan Party with unreasonably small capital or assets,
within the meaning of Section 548 of the Bankruptcy Code, Section 4 of the UFTA,
or Section 5 of the UFCA, or (c) leaving such Loan Party unable to pay its debts
as they become due within the meaning of Section 548 of the Bankruptcy Code or
Section 4 of the UFTA, or Section 5 of the UFCA.

(f) Without limiting the generality of the foregoing, or of any other waiver or
other provision set forth in this Agreement, to the fullest extent permitted by
Applicable Law, each Loan Party waives all rights and defenses arising out of an
election of remedies by any Credit Party, even though that election of remedies,
such as a nonjudicial foreclosure with respect to security for a guaranteed
obligation, has destroyed such Credit Party’s rights of subrogation and
reimbursement against such Loan Party.

(g) Each Loan Party hereby agrees to keep each other Loan Party fully apprised
at all times as to the status of its business, affairs, finances, and financial
condition, and its ability to perform its Obligations under the Loan Documents,
and in particular as to any adverse developments with respect thereto. Each Loan
Party hereby agrees to undertake to keep itself apprised at all times as to the
status of the business, affairs, finances, and financial condition of each other
Loan Party, and of the ability of each other Loan Party to perform its
Obligations under the Loan Documents, and in particular as to any adverse
developments with respect to any thereof. Each Loan Party hereby agrees, in
light of the foregoing mutual covenants to inform each other, and to keep
themselves and each other informed as to such matters, that the Credit Parties
shall have no duty to inform any Loan Party of any information pertaining to the
business, affairs, finances, or financial condition of any other Loan Party, or
pertaining to the ability of any other Loan Party to perform its Obligations
under the Loan Documents, even if such information is adverse, and even if such
information might influence the decision of one or more of the Loan Parties to
continue to be jointly and severally liable for, or to provide Collateral for,
the Obligations of one or more of the other Loan Parties. To the fullest extent
permitted by applicable law, each Loan Party hereby expressly waives any duty of
the Credit Parties to inform any Loan Party of any such information.

 

150



--------------------------------------------------------------------------------

(h) This joint and several obligations of the Loan Parties under this
Section 9.24 shall continue in full force and effect or be revived, as the case
may be, if any payment by or on behalf of any Loan Party is made, or the
Administrative Agent or any other Secured Party exercises its right of setoff,
in respect of the Obligations and such payment or the proceeds of such setoff or
any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or any other Secured Party in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, all as
if such payment had not been made or such setoff had not occurred and regardless
of any prior revocation, rescission, termination or reduction. The obligations
of the Loan Parties under this paragraph shall survive termination of this
Agreement.

(i) Each Loan Party that is a Qualified ECP Guarantor at the time the Guarantee
or the grant of the security interest under the Loan Documents, in each case, by
any Specified Loan Party, becomes effective with respect to any Swap Obligation,
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Specified Loan Party
with respect to such Swap Obligation as may be needed by such Specified Loan
Party from time to time to honor all of its obligations under its Guarantee and
the other Loan Documents in respect of such Swap Obligation (but, in each case,
only up to the maximum amount of such liability that can be hereby incurred
without rendering such Qualified ECP Guarantor’s obligations and undertakings
under this Section 9.23 voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations and undertakings of each Qualified ECP Guarantor under this Section
shall remain in full force and effect until the Obligations have been
indefeasibly paid and performed in full. Each Qualified ECP Guarantor intends
this Section to constitute, and this Section shall be deemed to constitute, a
guarantee of the obligations of, and a “keepwell, support, or other agreement”
for the benefit of, each Specified Loan Party for all purposes of the Commodity
Exchange Act. For the purposes of this Section 9.23(i), the term “Qualified ECP
Guarantor” shall mean, at any time, each Loan Party with total assets exceeding
$10,000,000 or that qualifies at such time as an “eligible contract participant”
under the Commodity Exchange Act and can cause another person to qualify as an
“eligible contract participant” at such time under §1a(18)(A)(v)(II) of the
Commodity Exchange Act.

SECTION 9.24 Amendment and Restatement of Existing Credit Agreement. On the
Closing Date, this Agreement shall amend, restate and supersede the Existing
Credit Agreement in its entirety, except as provided in this SECTION 9.24. On
the Closing Date, the rights and obligations of the parties evidenced by the
Existing Credit Agreement shall be evidenced by this Agreement and the other
Loan Documents and the grant of security interest in the Collateral by the
relevant Loan Parties under the Existing Credit Agreement and the other “Loan
Documents” (as defined in the Existing Credit Agreement) shall continue under
but as amended by this Agreement and the other Loan Documents, and shall not in
any event be terminated, extinguished or annulled but shall hereafter be
governed by this Agreement and the other Loan Documents. All references to the
Existing Credit Agreement in any Loan Document or other document or instrument
delivered in connection therewith shall be deemed to refer to this Agreement and
the provisions hereof. Nothing contained herein shall be construed as a novation
of the “Obligations” outstanding under and as defined in the Existing Credit
Agreement, which shall remain in full force and effect, except as modified
hereby.

 

151



--------------------------------------------------------------------------------

[SIGNATURE PAGES FOLLOW]

 

152



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BOOKS-A-MILLION, INC.,

as the Lead Borrower and as a Borrower

By:   /s/ R. Todd Noden Name:   R. Todd Noden Title:   Chief Financial Officer

AMERICAN WHOLESALE BOOK COMPANY, INC.,

as a Borrower

By:   /s/ R. Todd Noden Name:   R. Todd Noden Title:   Chief Financial Officer

BOOKSAMILLION.COM, INC.,

as a Borrower

By:   /s/ R. Todd Noden Name:   R. Todd Noden Title:   Chief Financial Officer

BAM CARD SERVICES, LLC,

as a Borrower

By:   /s/ R. Todd Noden Name:   R. Todd Noden Title:   Chief Financial Officer



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Administrative Agent

By:   /s/ Christine Hutchinson Name:   Christine Hutchinson Title:   Director

BANK OF AMERICA, N.A., as Swingline

Lender, as a Lender and as Issuing Bank

By:   /s/ Christine Hutchinson Name:   Christine Hutchinson Title:   Director



--------------------------------------------------------------------------------

REGIONS BANK,

as Lender

By:   /s/ Louis Alexander Name:   Louis Alexander Title:   Attorney-in-Fact



--------------------------------------------------------------------------------

SUNTRUST BANK,

as Lender

By:   /s/ Ryan Jones Name:   Ryan Jones Title:   Vice President



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Lender

By:   /s/ Danielle Baldinelli Name:   Danielle Baldinelli Title:   Director